5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
                3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

        (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                    )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
                   )257+(6,;7+&,5&8,7
                     BBBBBBBBBBBBBBBBB


 ),567 %$1. 2) 0$5,(77$          ;
          3ODLQWLII$SSHOODQW     
             &URVV$SSHOOHH       
                                     1RV
                                   
           Y                       !
                                   
                                   
 +$57)25' 81'(5:5,7(56             
 ,1685$1&( &203$1                
          'HIHQGDQW$SSHOOHH 
              &URVV$SSHOODQW 
                                   
                                   
                                  1
      $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
     IRUWKH6RXWKHUQ'LVWULFWRI2KLRDW&ROXPEXV
   1R²$OJHQRQ/0DUEOH\'LVWULFW-XGJH
                      $UJXHG-XQH
              'HFLGHGDQG)LOHG2FWREHU
 %HIRUH&/$DQG*,/0$1&LUFXLW-XGJHV+$<1(6
                    'LVWULFW-XGJH




    
     7KH +RQRUDEOH :LOOLDP - +D\QHV -U 8QLWHG 6WDWHV 'LVWULFW -XGJH
IRU WKH 0LGGOH 'LVWULFW RI 7HQQHVVHH VLWWLQJ E\ GHVLJQDWLRQ



                                   
     )LUVW%DQNRI0DULHWWDY                1R
      +DUWIRUG8QGHUZULWHUV

                     BBBBBBBBBBBBBBBBB
                           &2816(/
$5*8('0DUN60LOOHU&ROXPEXV2KLRIRU$SSHOODQW
:LOOLDP + :RRGV 0F1$0$5$ 	 0F1$0$5$
&ROXPEXV2KLRIRU$SSHOOHH21%5,()0DUN60LOOHU
&ROXPEXV2KLRIRU$SSHOODQW:LOOLDP+:RRGV-RKQ-
3HWUR0F1$0$5$	0F1$0$5$&ROXPEXV2KLRIRU
$SSHOOHH
   +$<1(6 ' - GHOLYHUHG WKH RSLQLRQ RI WKH FRXUW LQ
ZKLFK&/$-MRLQHG*,/0$1-SSGHOLYHUHG
DVHSDUDWHRSLQLRQFRQFXUULQJLQSDUWDQGGLVVHQWLQJLQSDUW
                     BBBBBBBBBBBBBBBBB
                         23,1,21
                     BBBBBBBBBBBBBBBBB
  +$<1(6'LVWULFW-XGJH3ODLQWLII)LUVW%DQNRI0DULHWWD
)LUVW%DQNDSSHDOVWKHGLVWULFWFRXUW¶VDZDUGRIDWWRUQH\
IHHVDQGVDQFWLRQVXQGHULWVLQKHUHQWSRZHUVDQGWKHGLVWULFW
FRXUW¶VGHQLDORI)LUVW%DQN¶VPRWLRQIRUVDQFWLRQVSXUVXDQW
WR 5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH
'HIHQGDQW +DUWIRUG 8QGHUZULWHUV ,QVXUDQFH &RPSDQ\
+DUWIRUGDVVHUWVDFURVVDSSHDORIWKHGLVWULFWFRXUW¶VUXOLQJ
WKDWDWWRUQH\IHHVDQGH[SHQVHVDUHQRWDYDLODEOHXQGHU5XOH
IRU+DUWIRUG¶VIDLOXUHWRFRPSO\ZLWKWKH5XOH
VVDIH
KDUERUSURYLVLRQVDQGWKDWDWWRUQH\IHHVFDQQRWEHDZDUGHG
XQGHU6HFWLRQRIWKH2KLR5HYLVHG&RGH)RUWKH
UHDVRQV VHW IRUWK EHORZ ZH $)),50 WKH GLVWULFW FRXUW¶V
MXGJPHQWEHFDXVHDPSOHHYLGHQFHVXSSRUWVWKHGLVWULFWFRXUW¶V
H[HUFLVH RI LWV LQKHUHQW DXWKRULW\ WR DZDUG DWWRUQH\V IHHV
)XUWKHUQHLWKHU5XOHQRUWKHFLWHG2KLRVWDWXWHFRXOGEH
DSSOLHGWRWKHFRQGXFWVDQFWLRQHGE\WKHGLVWULFWFRXUW
   )LUVW%DQNFRPPHQFHGWKLVDFWLRQVHHNLQJUHFRYHU\XQGHU
DILGHOLW\ERQGSXUFKDVHGIURP+DUWIRUGIRUORVVFDXVHGE\DQ
RIILFHURI)LUVW%DQN-HUU\%LHKO&RXQW,VHWIRUWKDFODLPIRU
    )LUVW%DQNRI0DULHWWDY                1R         1R                )LUVW%DQNRI0DULHWWDY       
      +DUWIRUG8QGHUZULWHUV                                                                               +DUWIRUG8QGHUZULWHUV

ZKHUH WKH PLVFRQGXFW LV VR HJUHJLRXV LQH[FXVDEOH DQG           ORVVHVLQFXUUHGE\)LUVW %DQNDVDUHVXOWRIWZRIUDXGXOHQW
GHVWUXFWLYH WKDW QR OHVVHU VDQFWLRQ WKDQ GLVPLVVDO FRXOG EH     ORDQVLVVXHGE\%LHKO&RXQW,,VHWIRUWKDFODLPIRUORVVHV
DGHTXDWH´*UDKDPY6FKRPDNHU1R:/                   LQFXUUHGE\)LUVW%DQNDVDUHVXOWRI%LHKO¶VLQFUHDVHLQWKH
 DW  WK &LU 0D\   LQWHUQDO TXRWDWLRQ      OLQHRIFUHGLWIRU0DVFUHWH,QFWRIURP
PDUNV RPLWWHG  %XW WKH PDMRULW\ IDLOV WR TXRWH WKH SULRU    ZLWKRXWSURSHUDXWKRUL]DWLRQ
VHQWHQFH LQ *UDKDP ³,PSRUWDQWO\ WKH FRXUW VKRXOG ILUVW
FRQVLGHUWKHDGHTXDF\RIDOHVVVHYHUHVDQFWLRQ´*UDKDP                7KHILGHOLW\ERQGSURYLGHGWKDW+DUWIRUGZRXOGLQGHPQLI\
:/DW,WLVRQO\LQFDVHVZKHUHWKHFRQGXFW           )LUVW%DQNIRUORVVHVUHVXOWLQJGLUHFWO\IURPFHUWDLQ³GLVKRQHVW
LQTXHVWLRQLV³HJUHJLRXVLQH[FXVDEOHDQGGHVWUXFWLYH´WKDW           DQG IUDXGXOHQW DFWV´ FRPPLWWHG E\ EDQN HPSOR\HHV  )LUVW
WKH6HYHQWK&LUFXLWDOORZVDGLVWULFWFRXUWWRE\SDVVWKH³XSWR        %DQNILOHGDSURRIRIORVVZLWK+DUWIRUGSURYLGLQJSDUWLFXODUV
WKH WDVN´ UHTXLUHPHQW VHW IRUWK LQ &KDPEHUV  ,Q IDFW WKH    UHJDUGLQJ WKH ORDQV WR ILFWLWLRXV LQGLYLGXDOV WKDW +DUWIRUG
6HYHQWK&LUFXLWYDFDWHGDQGUHYHUVHGWKHJUDQWRIVDQFWLRQV             DJUHHG WR SD\ EXW )LUVW %DQN GLG QRW SURYLGH SDUWLFXODUV
LQ*UDKDPEHFDXVHLWIRXQGWKDWXQOLNHFDVHVZKHUHOLWLJDQWV           UHJDUGLQJ WKH 0DVFUHWH ORDQ  $IWHU UHYLHZLQJ WKH
HQJDJHG LQ PLVFRQGXFW WKDW ZDV ³FULPLQDO LQ FKDUDFWHU´ RU       GRFXPHQWDWLRQ+DUWIRUGWRRNWKHSRVLWLRQWKDW%LHKO¶VDFWRI
WKDWFDXVHGWKH³YHU\WHPSOHRIMXVWLFH>WREH@GHILOHG´WKH           LQFUHDVLQJWKHOLQHRIFUHGLWRQWKH0DVFUHWHORDQVZDVQRW
DOOHJHGPLVFRQGXFWLQWKDWFDVHGLGQRW³ULVHWRWKHOHYHORI           FRYHUHGXQGHUWKHLQGHPQLILFDWLRQSROLF\)LUVW%DQNILOHG
HJUHJLRXVQHVVUHTXLUHGIRUWKHFRXUWWRDYRLGXQGHUWDNLQJWKH           VXLWVHHNLQJLQGHPQLILFDWLRQRQWKHILFWLWLRXVORDQVDQGRQWKH
OHVVHUVDQFWLRQVDQDO\VLV´,GDWDOWHUDWLRQLQRULJLQDO         0DVFUHWHOLQHRIFUHGLW7KHGLVWULFWFRXUWJUDQWHGVXPPDU\
LQWHUQDO TXRWDWLRQ PDUNV DQG FLWDWLRQV RPLWWHG  /LNH          MXGJPHQWWR+DUWIRUGRQ&RXQW,,DQGWKLV&RXUWDIILUPHGWKH
*UDKDPWKHFDVHEHIRUHXVLVDOVRGHYRLGRIVXFKHJUHJLRXV             GLVWULFWFRXUW¶VMXGJPHQWRQDSSHDO7KHGLVWULFWFRXUWWKHQ
FRQGXFW                                                                DZDUGHG+DUWIRUGVDQFWLRQVRIDWWRUQH\IHHVXQGHULWVLQKHUHQW
                                                                        SRZHUVDQGGHQLHG)LUVW%DQN¶VPRWLRQIRU)HG5&LY3
  ,WKHUHIRUHFDQQRWDFFHSWWKHPDMRULW\¶VHOLPLQDWLRQRIWKH           5XOHVDQFWLRQV)URPWKHVHRUGHUVWKHVHDSSHDOVDULVH
³XS WR WKH WDVN´ UHTXLUHPHQW DV VHW IRUWK E\ WKH 6XSUHPH
&RXUWLQ&KDPEHUV7KXVHYHQLI)LUVW%DQN¶VFRQGXFWLQ                                  ,)DFWXDO%DFNJURXQG
SXUSRUWHGO\³XV>LQJ@WKHFRXUWV\VWHPWRWU\WRIRUFHDUHVXOW
WKDW LW FRXOG QRW REWDLQ XQGHU WKH DSSOLFDEOH ODZ´ ZHUH        $)LUVW%DQN¶V)LQDQFLDO,QVWLWXWLRQ%RQG
PLVFRQVWUXHGWRFRQVWLWXWHEDGIDLWK,ZRXOGVWLOOFRQFOXGH
WKDW WKH GLVWULFW FRXUW HUUHG LQ LPSRVLQJ VDQFWLRQV RQ )LUVW      )LUVW %DQN SXUFKDVHG D ILGHOLW\ ERQG IURP +DUWIRUG WKH
%DQNSXUVXDQWWRWKHFRXUW¶VLQKHUHQWSRZHUV                          WHUPV RI ZKLFK DUH JRYHUQHG E\ WKH %RQG $JUHHPHQW WKDW
                                                                        SURYLGHV LQ SHUWLQHQW SDUW WKDW +DUWIRUG ZRXOG LQGHPQLI\
                        ,,,&RQFOXVLRQ                                )LUVW%DQNIRU

  )RUDOORIWKHUHDVRQVVHWIRUWKDERYH,UHVSHFWIXOO\GLVVHQW            $/RVVUHVXOWLQJIURPGLVKRQHVWRUIUDXGXOHQWDFWV
IURPWKRVHSRUWLRQVRIWKHPDMRULW\RSLQLRQWKDWDIILUPWKH               FRPPLWWHGE\DQ(PSOR\HHDFWLQJDORQHRULQFROOXVLRQ
GLVWULFWFRXUW¶VGHFLVLRQWRUHO\XSRQLWVLQKHUHQWSRZHUVWR             ZLWKRWKHUV
MXVWLI\WKHDZDUGRIDWWRUQH\IHHVWR+DUWIRUG
                                                                               6XFKGLVKRQHVWRUIUDXGXOHQWDFWVPXVWEHFRPPLWWHG
                                                                          E\WKH(PSOR\HHZLWKWKHPDQLIHVWLQWHQW
      )LUVW%DQNRI0DULHWWDY                1R      1R                 )LUVW%DQNRI0DULHWWDY        
       +DUWIRUG8QGHUZULWHUV                                                                             +DUWIRUG8QGHUZULWHUV

      D WRFDXVHWKHLQVXUHGWRVXVWDLQORVVDQG                  %HVLGHVEHLQJDQXQSXEOLVKHGFDVHZLWKQRSUHFHGHQWLDOYDOXH
                                                                      0DQQGRHVQRWVWDQGIRUWKHSURSRVLWLRQUHOLHGXSRQE\WKH
      E WR REWDLQ ILQDQFLDO EHQHILW IRU WKH (PSOR\HH RU      PDMRULW\,QVWHDGWKHGLVSXWHLQ0DQQFHQWHUHGRQZKHWKHU
          DQRWKHUSHUVRQRUHQWLW\                                   WKHGLVWULFWFRXUWKDGPDGHDILQGLQJRIEDGIDLWKDQG WKLV
                                                                      FRXUW H[SOLFLWO\ UHDIILUPHG WKH SULQFLSOH WKDW ³WKH LQKHUHQW
                                                                   DXWKRULW\ WR VDQFWLRQ H[LVWV IRU VLWXDWLRQV ZKHUH D SDUW\ RU
                                                                      DWWRUQH\¶V FRQGXFW LV QRW FRYHUHG E\ RQH RI WKH RWKHU
    $V XVHG WKURXJKRXW WKH ,QVXULQJ $JUHHPHQW ILQDQFLDO        VDQFWLRQLQJ SURYLVLRQV´  0DQQ  :/  DW 
    EHQHILWGRHVQRWLQFOXGHDQ\HPSOR\HHEHQHILWVHDUQHGLQ          HPSKDVLVDGGHG7KHQXPHURXV6L[WK&LUFXLWFDVHVOLVWHGE\
    WKH QRUPDO FRXUVH RI HPSOR\PHQW LQFOXGLQJ VDODULHV       WKHPDMRULW\LQIRRWQRWHDOVRIDLOWRVXSSRUWWKHZKROHVDOH
    FRPPLVVLRQVIHHVERQXVHVSURPRWLRQVDZDUGVSURILW            HOLPLQDWLRQRIWKH³XSWRWKHWDVN´UHTXLUHPHQWVHWIRUWKE\WKH
    VKDULQJRUSHQVLRQV                                              6XSUHPH&RXUWLQ&KDPEHUVDVFDQEHUHDGLO\DVFHUWDLQHGE\
                                                                      WKHFRQGXFWPHQWLRQHGLQWKHSDUHQWKHWLFDOGHVFULELQJHDFK
                                                                   FDVH
    (;&/86,216                                                          7KHQH[WWZRFDVHVUHOLHGXSRQE\WKHPDMRULW\WRE\SDVV
    6HFWLRQ7KLVERQGGRHVQRWFRYHU                             WKH³XSWRWKHWDVN´UHTXLUHPHQWDUH$PVWHG,QGXVWULHV,QFY
                                                                      %XFNH\H6WHHO&DVWLQJV&R)G)HG&LUDQG
                                                                   *LOOHWWH)RRGV,QFY%D\HUQZDOG)UXFKWHYHUZHUWXQJ
      KORVVFDXVHGE\DQ(PSOR\HHH[FHSWZKHQFRYHUHG             )G  G &LU   %XW QHLWKHU FDVH VXSSRUWV WKH
    XQGHU,QVXULQJ$JUHHPHQW$                              PDMRULW\¶VSRVLWLRQ,Q$PVWHGWKHFRXUWUHYHUVHGWKHGLVWULFW
                                                                      FRXUW¶V DZDUG RI H[SHUW ZLWQHVV IHHV XQGHU LWV LQKHUHQW
-RLQW$SSHQGL[-$DWHPSKDVLVDGGHG                     SRZHUV  7KH $PVWHG FRXUW UHFRJQL]HG WKDW ³&KDPEHUV
                                                                      DGPRQLVKHV WULDO FRXUWV WR ILUVW HPSOR\ VWDWXWRU\ DQG UXOHV
  7KH%RQG$JUHHPHQWGHILQHVZKDWFRQVWLWXWHV³GLVFRYHU\´             VDQFWLRQV7KXVFRXUWVVKRXOGRQO\UHVRUWWRIXUWKHUVDQFWLRQV
RIORVVDQGKRZ)LUVW%DQNVKRXOGQRWLI\+DUWIRUGRIORVV            ZKHQPLVFRQGXFWUHPDLQVXQUHPHGLHGE\WKRVHLQLWLDOWRROV´
                                                                      $PVWHG  )G DW   7KH )HGHUDO &LUFXLW WKHUHIRUH
      ',6&29(5                                                      FRQFOXGHGWKDWEHFDXVH³WKHOLWLJDWLRQPLVFRQGXFWIDOOVZLWKLQ
      6HFWLRQ7KLVERQGDSSOLHVWRORVVGLVFRYHUHGE\WKH        WKH UHPHGLHV RI´ D VWDWXWH WKH GLVWULFW FRXUW DEXVHG LWV
      ,QVXUHG GXULQJ WKH %RQG 3HULRG  'LVFRYHU\ RFFXUV        GLVFUHWLRQLQUHO\LQJRQLWVLQKHUHQWSRZHUV,G6LPLODUO\WKH
      ZKHQWKHLQVXUHGILUVWEHFRPHVDZDUHRIIDFWVZKLFK             *LOOHWWH FRXUW UHYHUVHG D GLVWULFW FRXUW¶V LPSRVLWLRQ RI
      ZRXOGFDXVHDUHDVRQDEOHSHUVRQWRDVVXPHWKDWDORVV           VDQFWLRQV XQGHU LWV LQKHUHQW SRZHUV EHFDXVH WKH GLVWULFW
      RI D W\SH FRYHUHG E\ WKLV ERQG KDV EHHQ RU ZLOO EH   FRXUW¶VILQGLQJRIEDGIDLWKZDVFOHDUO\HUURQHRXV*LOOHWWH
      LQFXUUHGUHJDUGOHVVRIZKHQWKHDFWRUDFWVFDXVLQJRU         )GDW
      FRQWULEXWLQJ WR VXFK ORVV RFFXUUHG HYHQ WKRXJK WKH
      H[DFWDPRXQWRUGHWDLOVRIORVVPD\QRWWKHQEHNQRZQ             7KH ILQDO FDVH FLWHG E\ WKH PDMRULW\ LQ VXSSRUW RI LWV
                                                                      HOLPLQDWLRQ RI WKH ³XS WR WKH WDVN´ UHTXLUHPHQW LV DQ
      127,&(3522) ± /(*$/ 352&((',1*6                             XQSXEOLVKHG6HYHQWK&LUFXLWGHFLVLRQVWDWLQJWKDW³>F@RXUWV
      $*$,16781'(5:5,7(5                                             QHHG QRW FRQVLGHU OHVVHU VDQFWLRQV KRZHYHU LQ VLWXDWLRQV
    )LUVW%DQNRI0DULHWWDY                1R        1R                 )LUVW%DQNRI0DULHWWDY          
      +DUWIRUG8QGHUZULWHUV                                                                               +DUWIRUG8QGHUZULWHUV

UHTXLUHPHQWWKDWLQKHUHQWSRZHUVVKRXOGSURSHUO\EHLQYRNHG                 6HFWLRQ
RQO\ZKHQWKHFLYLOUXOHVDUHQRW³XSWRWKHWDVN´RIDGGUHVVLQJ            D$WWKHHDUOLHVWSUDFWLFDEOHPRPHQWQRWWRH[FHHG
WKH FRQGXFW DW LVVXH  $IWHU DFNQRZOHGJLQJ WKDW&KDPEHUV             GD\VDIWHUGLVFRYHU\RIORVVWKH,QVXUHGVKDOOJLYH
GRHVQRWGHILQHZKDW³XSWRWKHWDVN´PHDQVDQGWKDWYDULRXV               WKH8QGHUZULWHUQRWLFHWKHUHRI
IHGHUDO FRXUWV RI DSSHDOV KDYH LQWHUSUHWHG WKH SKUDVH LQ            E:LWKLQPRQWKVDIWHUVXFKGLVFRYHU\WKH,QVXUHG
GLIIHUHQWZD\VWKHPDMRULW\GHFODUHV³,QRXUYLHZ&KDPEHUV               VKDOO IXUQLVK WR WKH 8QGHUZULWHU SURRI RI ORVV GXO\
VKRXOGEHUHDGEURDGO\WRSHUPLWWKHGLVWULFWFRXUWWRUHVRUWWR            VZRUQWRZLWKIXOOSDUWLFXODUV
LWVLQKHUHQWDXWKRULW\WRVDQFWLRQEDGIDLWKFRQGXFWHYHQLIWKH                                      
FRXUW KDV QRW H[SUHVVO\ FRQVLGHUHG ZKHWKHU VXFK FRQGXFW              G /HJDO SURFHHGLQJV IRU WKH UHFRYHU\ RI DQ\ ORVV
FRXOGEHVDQFWLRQHGXQGHUDOOSRWHQWLDOO\DSSOLFDEOHUXOHVRU               KHUHXQGHUVKDOOQRWEHEURXJKWSULRUWRWKHH[SLUDWLRQ
VWDWXWHV´  0DM 2S DW   , VWURQJO\ GLVDJUHH ZLWK WKH        RIGD\VDIWHUWKHRULJLQDOSURRIRIORVVLVILOHGZLWK
PDMRULW\¶VDGRSWLRQRIWKLVEURDGQHZUXOH                                WKH8QGHUZULWHURUDIWHUWKHH[SLUDWLRQRIPRQWKV
                                                                            IURPWKHGLVFRYHU\RIVXFKORVV
   $VWKHPDMRULW\SRLQWVRXWLQIRRWQRWHDERYHDQXPEHU
RIRXUVLVWHUFLUFXLWVKDYHUHMHFWHGLWVEURDGLQWHUSUHWDWLRQRI       -$DWHPSKDVLVDGGHG
&KDPEHUV0DM2SDWQ7KHVHIHGHUDOFRXUWVRI
DSSHDOVLQVWHDGUHTXLUHGLVWULFWFRXUWVWRFRQVLGHUZKHWKHUWKH        %%LHKO¶V)UDXGXOHQW$FWLYLWLHV
VDQFWLRQVFDQEHDSSOLHGSXUVXDQWWRDQ\DSSOLFDEOHUXOHRU
VWDWXWH EHIRUH LQYRNLQJ WKH FRXUW¶V LQKHUHQW SRZHUV  7KH        -HUU\%LHKOZDVHPSOR\HGE\)LUVW%DQNDVWKH([HFXWLYH
PDMRULW\DFNQRZOHGJHVWKDWHYHQWKH7KLUG&LUFXLWZKLFKDW            9LFH3UHVLGHQW DQG &KLHI ([HFXWLYH 2IILFHU GXULQJ WKH
RQHWLPHHQGRUVHGDQRSHQHQGHGUHDGLQJRI&KDPEHUVKDV               UHOHYDQWSHULRG'XULQJKLVHPSOR\PHQWZLWKWKHEDQN%LHKO
QRZ³VTXDUHO\KHOGWKDWEHIRUHXWLOL]LQJLWVLQKHUHQWSRZHUV          PDGH D VHULHV RI IUDXGXOHQW ORDQV WR ILFWLWLRXV LQGLYLGXDOV
DGLVWULFWFRXUWVKRXOGFRQVLGHUZKHWKHUDQ\5XOHRUVWDWXWH         'XULQJ WKLV WLPH %LHKO¶V OHQGLQJ DXWKRULW\ ZDV 
EDVHGVDQFWLRQVDUHXSWRWKHWDVN´0RQWURVH0HG*URXS              ZLWKDPRXQWVLQH[FHVVRIWKLVVXPUHTXLULQJWKHDSSURYDORI
3DUWLFLSDWLQJ6DY3ODQY%XOJHU)GG&LU          )LUVW %DQN¶V &UHGLW &RPPLWWHH  ,Q $SULO  ZLWKRXW
UHYHUVLQJDGLVWULFWFRXUW¶VJUDQWRIVDQFWLRQVSXUVXDQW        REWDLQLQJDSSURYDOE\WKH&UHGLW&RPPLWWHHRU3DWULFN7RQWL
WR LWV LQKHUHQW SRZHUV EHFDXVH WKH GLVWULFW FRXUW GLG QRW     &KDLUPDQ RI WKH %RDUG DQG 3UHVLGHQW RI )LUVW %DQN %LHKO
FRQVLGHUZKHWKHUDQ\FLYLOUXOHRUVWDWXWHFRYHUHGWKHFRQGXFW         LQFUHDVHG WKH 0DVFUHWH OLQH RI FUHGLW WR  IURP
LQTXHVWLRQ                                                         
  0RUHRYHUWKHRQO\DXWKRULWLHVFLWHGE\WKHPDMRULW\IRULWV           2Q0D\%LHKO¶VPLVFRQGXFWZDVUHSRUWHGWR)LUVW
LQWHUSUHWDWLRQRI&KDPEHUVGRQRWLQIDFWHOLPLQDWHWKH³XSWR         %DQN¶V %RDUG RI 'LUHFWRUV  $W WKLV PHHWLQJ ZHUH 3DWULFN
WKHWDVN´UHTXLUHPHQW7KHPDMRULW\ILUVWFLWHVWKLVFRXUW¶V          7RQWL7RP7RQWL+HUPDQ&DUVRQ-U)OR\G0LOOKRQH-DPHV
GHFLVLRQLQ0DQQY8QLYHUVLW\RI&LQFLQQDWL1RV            *LOHV$ODQ6KLQGDQG-HUU\%LHKO7KH%RDUGUHTXHVWHGWKDW
:/DWWK&LU0D\               $ODQ6KLQGXQGHUWDNHDVSHFLDODXGLWRI0DVFUHWHDVZHOODV
XQSXEOLVKHGWDEOHGHFLVLRQDVDFDVHZKHUH³>W@KLV&RXUWKDV        UHYLHZLQJRWKHUEDQNUHFRUGVWRGHWHUPLQHLI%LHKOKDGPDGH
DIILUPHGWKHLPSRVLWLRQRIVDQFWLRQVXQGHUWKHGLVWULFWFRXUW¶V        DQ\RWKHUXQDXWKRUL]HGORDQV$IWHUGHIHQGLQJWKH0DVFUHWH
LQKHUHQWDXWKRULW\ZKHUHWKHGLVWULFWFRXUWGLGQRWH[SUHVVO\          ORDQV%LHKORIIHUHGKLVUHVLJQDWLRQ2Q0D\$ODQ
FRQVLGHUSDUWLFXODUUXOHVRIFLYLOSURFHGXUH´0DM2SDW        6KLQG XQGHU 3DWULFN 7RQWL¶V VXSHUYLVLRQ UHZURWH WKH
      )LUVW%DQNRI0DULHWWDY                  1R       1R                 )LUVW%DQNRI0DULHWWDY       
       +DUWIRUG8QGHUZULWHUV                                                                                +DUWIRUG8QGHUZULWHUV

0DVFUHWH OLQH RI FUHGLW DQG UHSODFHG WKH $SULO             IDOOVRXWVLGH5XOHLHQRQFRPSOLDQFHZLWKGLVFRYHU\
$JUHHPHQWDSSURYHGE\%LHKOZLWKDQHZDJUHHPHQW)LUVW                   RUGHUV GHOD\V LQ SURYLGLQJ GLVFRYHU\ DQG ZLWKKROGLQJ
%DQNDFFHSWHG %LHKO¶V UHVLJQDWLRQ E\ OHWWHU GDWHG -XQH           PDWHULDO HYLGHQFH  )LUVW %DQN¶V 5XOH  FRQGXFW LV
                                                                   LQWHUWZLQHGZLWKLWVRWKHUPLVFRQGXFWWKDWQHHGHGWREH
                                                                           DGGUHVVHGE\WKHGLVWULFWFRXUW¶VLQKHUHQWSRZHUV7KXV
   $WDERDUGPHHWLQJRQ-XQH6KLQGLQIRUPHGWKH                 HYHQ LI +DUWIRUG KDG FRPSOLHG ZLWK WKH 5XOH  VDIH
%RDUGRIVXVSHFWHGIUDXGXOHQWORDQVPDGHE\-HUU\%LHKO7KH              KDUERUSURYLVLRQV5XOHZRXOGQRWFRYHU)LUVW%DQN¶V
ILUVWORDQZDVWRWKH2KLR%HWD5KR$OXPQL$VVRFLDWLRQZLWK               RWKHU PLVFRQGXFW DQG GLVFRYHU\ GHOD\V QRU ZRXOG LW
D EDODQFH RI   7KH VHFRQG ORDQ ZDV WR .HLWK           DSSO\ WR )LUVW %DQN¶V FRQGXFW LQ LQWHQWLRQDOO\
$WNLQVZLWKDEDODQFHRI%LHKOFRQYHUWHGWKH                ZLWKKROGLQJWKH7RQWLDIILGDYLW
IXQGVIURPWKHVHIUDXGXOHQWORDQVWRKLVSHUVRQDOXVH$WWKLV
PHHWLQJ $ODQ 6KLQG DQG 3DWULFN 7RQWL ZHUH GHVLJQDWHG WR         0DM2SDW7KHSUREOHPZLWKWKHPDMRULW\¶VDQDO\VLV
QRWLI\ +DUWIRUG RI )LUVW %DQN¶V ORVV DV D UHVXOW RI %LHKO¶V    LQP\RSLQLRQLVWKDWWKHGLVWULFWFRXUWGLGQRWEDVHLWVILQGLQJ
DFWLYLWLHV                                                            RIEDGIDLWKRQ)LUVW%DQN¶VGLVFRYHU\GHOD\VRURQWKHIDFW
                                                                         WKDW )LUVW %DQN GLG QRW GLVFORVH WKH 7RQWL DIILGDYLW XQWLO
  $FFRUGLQJWR3DWULFN7RQWL¶V-XO\DIILGDYLWDIWHU            +DUWIRUG KDG ILOHG LWV PRWLRQ IRU VXPPDU\ MXGJPHQW  ,Q
%LHKOGHIHQGHGKLVDFWLRQVDWWKHERDUGPHHWLQJ3DWULFN7RQWL           GHWHUPLQLQJ ZKHWKHU FRQGXFW LV ³EH\RQG WKH UHDFK RI WKH
KDG D SULYDWH PHHWLQJ ZLWK %LHKO DW ZKLFK WLPH %LHKO           5XOHV´ &KDPEHUV PDNHV LW FOHDU WKDW ZH FDQ UHO\ RQO\ RQ
DGPLWWHGKHKDGPDGHWKH0DVFUHWHORDQZLWKWKHLQWHQWRI                EHKDYLRU WKDW WKH GLVWULFW FRXUW KDV IRXQG WR EH ³EDGIDLWK
FDXVLQJ)LUVW%DQNWRVXVWDLQDORVV                                    FRQGXFW´&KDPEHUV86DW
    2Q 0D\      , KDG D SULYDWH GLVFXVVLRQ ZLWK       7KLV FDVH SUHVHQWV FLUFXPVWDQFHV WKDW DUH FRQVLGHUDEO\
    %LHKOFRQFHUQLQJWKH0DVFUHWHOLQHRIFUHGLW             GLIIHUHQW WKDQ WKRVH IRXQG LQ &KDPEHUV EHFDXVH WKH
    DQG GXULQJ WKDW GLVFXVVLRQ %LHKO DFNQRZOHGJHG WR PH           RIIHQGLQJFRQGXFWWKDWZDVFLWHGE\WKHGLVWULFWFRXUWKHUHZDV
    WKDWKHNQHZWKHORDQZDVRYHUWKHOLPLWVRIWKHOHQGLQJ             FOHDUO\ ZLWKLQ WKH SXUYLHZ RI 5XOH ¶V VDQFWLRQV DJDLQVW
    DXWKRULW\,DVNHG-HUU\ZK\KHZRXOGGRVXFKDWKLQJ             OLWLJDQWV ZKR ILOH PHULWOHVV FODLPV  7KH RQO\ ³EDGIDLWK
    DQGKHUHVSRQGHGWKDWDWWKHWLPHKHPDGHWKHORDQKH                FRQGXFW´WKDWWKHGLVWULFWFRXUWIRXQGZDVWKDW³)LUVW%DQN
    ZDV DQJU\ DW PH DQG WKH EDQN IRU QRW UHFHLYLQJ KLV         ZDVDZDUHRIWKHFRQGLWLRQSUHFHGHQWLQWKH%RQG$JUHHPHQW
    ERQXVHV DQG KH ZDQWHG WR JHW EDFN DW WKH EDQN DQG          EXWFKRVHWRLJQRUHLW´DQGDVDUHVXOW)LUVW%DQN³KDGQR
    P\VHOI                                                              OHJDO RU IDFWXDO EDVLV IRU EULQJLQJ VXLW DJDLQVW +DUWIRUG´
                                                                         %HFDXVH5XOHZRXOGKDYHEHHQIXOO\³XSWRWKHWDVN´RI
-$ DW   $OWKRXJK WKH VXLW ZDV ILOHG LQ 0D\        VDQFWLRQLQJ)LUVW%DQN¶VDOOHJHGPLVFRQGXFWLI+DUWIRUGKDG
3DWULFN7RQWL¶V$IILGDYLWZDVQRWGLVFORVHGQRUILOHGZLWKWKH           FRPSOLHGZLWKWKH5XOH¶VVDIHKDUERUILOLQJUHTXLUHPHQWV,
GLVWULFWFRXUWXQWLO-XO\LQUHVSRQVHWR+DUWIRUG¶V            EHOLHYHWKDWWKHGLVWULFWFRXUWDEXVHGLWVGLVFUHWLRQLQLQYRNLQJ
PRWLRQIRUVXPPDU\MXGJPHQW                                            LWVLQKHUHQWSRZHUVWRVDQFWLRQ)LUVW%DQN
                                                                           5HDOL]LQJ SHUKDSV WKH IODZ LQ LWV FRQWHQWLRQ WKDW )LUVW
                                                                         %DQN¶V FRQGXFW ZDV ³EH\RQG WKH UHDFK´ RI 5XOH  WKH
    
     %LHKO ZDV VXEVHTXHQWO\ FKDUJHG XQGHU IHGHUDO ODZ IRU HPEH]]OHPHQW   PDMRULW\ UHLQWHUSUHWV &KDPEHUV VR DV WR HYLVFHUDWH WKH
DQG FRQYHUVLRQ DQG HQWHUHG LQWR D SOHD DJUHHPHQW
    )LUVW%DQNRI0DULHWWDY                1R        1R                  )LUVW%DQNRI0DULHWWDY         
      +DUWIRUG8QGHUZULWHUV                                                                                +DUWIRUG8QGHUZULWHUV

  ,QWKLVFDVHKRZHYHU5XOHZRXOGKDYHIXOO\FRYHUHGWKH            $WWKHVDQFWLRQVKHDULQJKHOGRQ0D\7RP7RQWL
GLVWULFWFRXUW¶VIRFXVRQ)LUVW%DQN¶VDOOHJHGPLVFRQGXFWLI           WHVWLILHGWKDWLWZDVQRW³XQWLO-XQHRU-XO\RIWKDW0U
+DUWIRUG KDG FRPSOLHG ZLWK WKH 5XOH¶V VDIHKDUERU ILOLQJ        3DWULFN7RQWLUHYHDOHGWR>PH@WKDW0U%LHKOLQGLFDWHGWKDWKH
UHTXLUHPHQWV  +DUWIRUG¶V IDLOXUH WR FRPSO\ ZLWK WKRVH          KDG DSSURYHG WKH 0DVFUHWH OLQH RI FUHGLW ZLWK WKH H[SUHVV
UHTXLUHPHQWVGRHVQRWPHDQWKDWWKH5XOHZDVQRW³XSWR             SXUSRVH RI KDUPLQJ )LUVW %DQN´ DQG WKDW WKH RWKHU ERDUG
WKHWDVN´RIDGGUHVVLQJ)LUVW%DQN¶VEHKDYLRU7KHPDMRULW\          PHPEHUV ZHUH QRWLILHG LQGLYLGXDOO\ E\ 3DWULFN 7RQWL RI
KRZHYHUDYRLGVWKLVFRQFOXVLRQE\ILUVWFODLPLQJWKDW5XOH         %LHKO¶VFRPPHQW³VRPHWLPHLQDQGPRVWOLNHO\DW³WKH
ZRXOGQRWKDYHFRYHUHGDOORI)LUVW%DQN¶VPLVFRQGXFWDQG             HQG RI µ´  -$ DW   $W WKLV KHDULQJ 7RP 7RQWL ZDV
WKHQ E\ UHLQWHUSUHWLQJ &KDPEHUV VR DV WR HYLVFHUDWH WKH        DVNHGZKHWKHU0U*LOHV)LUVW%DQN¶VFRXQVHONQHZDERXW
UHTXLUHPHQWWKDWWKHGLVWULFWFRXUW¶VLQKHUHQWSRZHUVVKRXOGEH        %LHKO¶VFRPPHQWV
SURSHUO\LQYRNHGRQO\ZKHQWKHFLYLOUXOHVDUHQRW³XSWRWKH
WDVN´RIDGGUHVVLQJWKHFRQGXFWDWLVVXH                                  46R0U*LOHVLVWKHRQO\ERDUGPHPEHUWKDW\RX
                                                                         GLGQ¶WWDONZLWKWRFRQILUPWKDW\RXUIDWKHUKDGWROGWKHP
   ,Q &KDPEHUV WKH DOOHJHG VDQFWLRQDEOH FRQGXFW ZDV WKDW         DERXWWKHSULYDWH%LHKOFRQYHUVDWLRQEHIRUHWKHHQGRI
&KDPEHUV KDG ³ DWWHPSWHG WR GHSULYH WKLV &RXUW RI             LVWKDWFRUUHFW"
MXULVGLFWLRQ E\ DFWV RI IUDXG QHDUO\ DOO RI ZKLFK ZHUH
SHUIRUPHGRXWVLGHWKHFRQILQHVRIWKLV&RXUWILOHGIDOVH               $7RWKHEHVWRIP\UHFROOHFWLRQ\RXNQRZ±DJDLQ
DQGIULYRORXVSOHDGLQJVDQGDWWHPSWHGE\RWKHUWDFWLFVRI          ,FDQ¶WEHH[DFWRQWKHGDWH%XWJHQHUDOO\\RXNQRZ
GHOD\RSSUHVVLRQKDUDVVPHQWDQGPDVVLYHH[SHQVHWRUHGXFH              \HVZHNQHZWKDW-HUU\%LHKOKDGVDLGWKDWWRP\IDWKHU
SODLQWLIIWRH[KDXVWHGFRPSOLDQFH´86DWLQWHUQDO
TXRWDWLRQPDUNVRPLWWHG7KHGLVWULFWFRXUWJUDQWHGDWWRUQH\         ,G
IHHVSXUVXDQWWRLWVLQKHUHQWSRZHUVDIWHUFRQFOXGLQJWKDW³WKH
ILUVWDQGWKLUGFDWHJRULHVFRXOGQRWEHUHDFKHGE\5XOH            &)LUVW%DQN¶V&ODLPVDJDLQVW+DUWIRUG
ZKLFKJRYHUQVRQO\SDSHUVILOHGZLWKDFRXUW´DQGWKDW³WKH
IDOVLW\RIWKHSOHDGLQJVDWLVVXHGLGQRWEHFRPHDSSDUHQWXQWLO          2Q-XQH$ODQ6KLQGFRQWDFWHG+DUWIRUGUHJDUGLQJ
DIWHU WKH WULDO RQ WKH PHULWV VR WKDW LW ZRXOG KDYH EHHQ   DSRWHQWLDOFODLP2Q-XO\+DUWIRUGID[HGD3URRIRI
LPSRVVLEOH WR DVVHVV VDQFWLRQV DW WKH WLPH WKH SDSHUV ZHUH    /RVV IRUP DQG OHWWHU WR 3DWULFN 7RQWL¶V KRPH  7KLV OHWWHU
ILOHG´,GDW$OWKRXJKWKH6XSUHPH&RXUWDIILUPHGWKH           H[SODLQHG WKH FODLPV SURFHGXUH DQG WKH IRUP SURYLGHG LQ
GLVWULFW FRXUW¶V GHFLVLRQ LW GLG VR RQO\ DIWHU QRWLQJ WKDW   SHUWLQHQWSDUW
³>P@XFKRIWKHEDGIDLWKFRQGXFWE\&KDPEHUV>@ZDVEH\RQG               ,Q DGGLWLRQ WR WKH 3URRI RI /RVV ZH UHTXHVW WKDW \RX
WKHUHDFKRIWKH5XOHV´,GDW                          LQFOXGHWKHIROORZLQJ
  $WVHYHUDOSRLQWVLQLWVRSLQLRQWKHPDMRULW\DWWHPSWVWR                   'HWDLOHGQDUUDWLYHGHVFULSWLRQRIWKHORVV
DQDORJL]HWKHFDVHEHIRUHXVWRWKHIDFWVLQ&KDPEHUV2QH                    'DWHRIGLVFRYHU\RIWKHORVV
VXFKSRLQWLVIRXQGLQWKHIROORZLQJSDVVDJH                                 ([SODQDWLRQRIKRZWKHORVVZDVUHFRYHUHG
  +HUH DV LQ &KDPEHUV VRPH RI )LUVW %DQN¶V FRQGXFW                   &RS\RIDQ\DFFRXQWLQJDQDO\VLVSUHSDUHG
  ZRXOG EH VDQFWLRQDEOH XQGHU 5XOH  LH ILOLQJ RI D
  FOHDUO\PHULWOHVVFODLPZKLOH)LUVW%DQN¶VRWKHUFRQGXFW                                            
      )LUVW%DQNRI0DULHWWDY                1R      1R                  )LUVW%DQNRI0DULHWWDY         
       +DUWIRUG8QGHUZULWHUV                                                                              +DUWIRUG8QGHUZULWHUV

         $Q\ RWKHU GRFXPHQWDWLRQ WKDW ZLOO KHOS            RUGHUWRVDWLVI\WKHILUVWWZRUHTXLUHPHQWVWKHGLVWULFWFRXUW
      VXEVWDQWLDWHWKLVFODLP                                        KDG WR ILQG WKDW )LUVW %DQN¶V FODLP ZDV LQYDOLG DQG WKDW
                                                                      FRXQVHO NQHZ LW ZDV LQYDOLG  %HFDXVH WKH GLVWULFW FRXUW
-$DWHPSKDVLVDGGHG                                           DSSDUHQWO\ WKRXJKW WKDW LW GLG QRW KDYH WR UHDFK VXFK D
                                                                      FRQFOXVLRQ LW DSSHDUV WKDW WKH FRXUW LQYRNHG LWV LQKHUHQW
   )LUVW%DQNUHVSRQGHGE\OHWWHUGDWHG-XO\DVVHUWLQJ       SRZHUXQGHUDPLVDSSUHKHQVLRQRIWKHODZ
WKDW)LUVW%DQNKDGWZRVHSDUDWHFODLPVIRUORVVHVLQFXUUHGDV
DUHVXOWRI%LHKO¶VDFWLRQVDFODLPIRUWKHWZRIUDXGXOHQW         ,QVXPWKLVFDVHDSSHDUVWREHQRWKLQJPRUHWKDQDW\SLFDO
ORDQVWRILFWLWLRXVLQGLYLGXDOVDQGDFODLPIRUWKHORDQWR      FODVK EHWZHHQ D EDQN DQG DQ LQVXUDQFH FRPSDQ\ RYHU WKH
0DVFUHWHLQH[FHVVRI%LHKO¶VOHQGLQJDXWKRULW\)LUVW%DQN          DSSOLFDWLRQRIDILGHOLW\LQVXUDQFHSROLF\7KHEDQN¶VFODLP
SURYLGHG WKH LQIRUPDWLRQ UHTXHVWHG UHJDUGLQJ WKH WZR            UHODWLQJWRWKHXQDXWKRUL]HGLQFUHDVHLQWKH0DVFUHWHOLQHRI
IUDXGXOHQWORDQVEXWGLGQRWSURYLGHDQ\VSHFLILFLQIRUPDWLRQ        FUHGLWPLJKWKDYHODFNHGPHULWEXWLWKDUGO\VHHPVIULYRORXV
UHJDUGLQJ WKH 0DVFUHWH OLQH RI FUHGLW FODLP  $V WR WKH     )XUWKHUPRUH , ILQG QR SURRI WKDW )LUVW %DQN LQWHQGHG WR
0DVFUHWH FODLP )LUVW %DQN¶V OHWWHU VWDWHG ³:H ZLOO EH       KDUDVV RU LQWLPLGDWH +DUWIRUG ZLWK WKH FODLP  +DUWIRUG LQ
VHQGLQJWKHSHQDOW\FODLPIRUPDVVRRQDVLWLVFRPSOHWHGDQG         IDFWLVDPXFKODUJHUHQWLW\WKDQWKHEDQNVRVXFKPRWLYHVDUH
UHYLHZHGE\WKHEDQN¶VDWWRUQH\´                                     H[WUHPHO\XQOLNHO\,WKHUHIRUHEHOLHYHWKDWWKHGLVWULFWFRXUW
                                                                      HUUHGLQILQGLQJWKDW)LUVW%DQNDFWHGLQEDGIDLWK
   $WWDFKHGWR)LUVW%DQN¶VOHWWHUZDVDVZRUQ3URRIRI/RVV
IRUP IRU HPEH]]OHPHQW RI D WRWDO ORVV RI ³ $W WKLV      ,,7KHGLVWULFWFRXUWHUUHGLQLQYRNLQJLWVLQKHUHQW
WLPH´VLJQHGE\$ODQ6KLQGRQ-XO\:LWKUHJDUGV                                       SRZHUV
WR0DVFUHWHFODLPWKHIRUPVWDWHV³6HHDWWDFKHG([KLELWIRU
ORDQVWKDWZHUHPDGHE\-HUU\%LHKODERYHKLVOHQGLQJOLPLW            (YHQ LI )LUVW %DQN KDG DFWHG LQ EDG IDLWK WKH 6XSUHPH
7KH DPRXQW RI ORVV LV XQNQRZQ DW WKLV WLPH´  7KLV IRUP    &RXUWKDVLQVWUXFWHGWKHORZHUFRXUWVWKDWWKH\VKRXOGLQYRNH
IXUWKHUVWDWHV                                                       WKHLULQKHUHQWSRZHUVRQO\ZKHUHWKHUXOHVRIFLYLOSURFHGXUH
                                                                      DUHQRW³XSWRWKHWDVN´RIDGGUHVVLQJWKHFRQGXFWDWLVVXH
    ,IXUWKHUFHUWLI\WKDWNQRZOHGJHRIWKLVPLVDSSURSULDWLRQ
    ILUVW FDPH WR PH RQ RU DERXW -XQH   WKDW WKH     >:@KHQ WKHUH LV EDGIDLWK FRQGXFW LQ WKH FRXUVH RI
    PDQQHULQZKLFKWKLVPRQH\ZDVPLVDSSURSULDWHGLVDV                OLWLJDWLRQWKDWFRXOGEHDGHTXDWHO\VDQFWLRQHGXQGHUWKH
    IROORZVIUDXGXOHQWORDQVDQGORDQVLQH[FHVVRIOHQGLQJ            5XOHVWKHFRXUWRUGLQDULO\VKRXOGUHO\RQWKH5XOHVUDWKHU
    DXWKRULW\WKDWQRWKLQJKDVEHHQVXSSUHVVHGZLWKKHOGRU            WKDQ WKH LQKHUHQW SRZHU  %XW LI LQ WKH LQIRUPHG
    PLVUHSUHVHQWHG E\ PH PDWHULDO WR D NQRZOHGJH RI WKH         GLVFUHWLRQ RI WKH WULDO FRXUW QHLWKHU WKH VWDWXWH QRU WKH
    IDFWV RI VDLG ORVV DQG WKDW WKH DERYH VWDWHPHQW LV D      5XOHVDUHXSWRWKHWDVNWKHFRXUWPD\VDIHO\UHO\RQLWV
    FRPSOHWHDQGWUXWKIXOUHFLWDORIWKHIDFWV                        LQKHUHQWSRZHU
-$DWHPSKDVLVDGGHG                                            &KDPEHUVY1DVFR,QF867KLVLVD
                                                                      VWURQJ DGPRQLWLRQ  ,W PHDQV WKDW DEVHQW H[WUDRUGLQDU\
  2Q-XO\+DUWIRUGUHVSRQGHGWR)LUVW%DQN¶VFODLP          FLUFXPVWDQFHVDFRXUWDEXVHVLWVGLVFUHWLRQZKHQLWUHVRUWVWR
IRUPE\OHWWHUWKDWUHDGVLQSHUWLQHQWSDUW                        LWVLQKHUHQWSRZHUVWRVDQFWLRQFRQGXFWWKDWFRXOGEHFRYHUHG
                                                                      E\WKHUXOHVRIFLYLOSURFHGXUH
    )LUVW%DQNRI0DULHWWDY                  1R         1R                   )LUVW%DQNRI0DULHWWDY          
      +DUWIRUG8QGHUZULWHUV                                                                                    +DUWIRUG8QGHUZULWHUV

$QGLWLVDFRQFOXVLRQWKDW,ILQGXQSHUVXDVLYHEHFDXVHLWLV               6HFWLRQ%RIWKH3URRIRI/RVVPDNHVFODLPIRUORDQV
QRWVXSSRUWHGE\DQ\VSHFLILFILQGLQJVRIIDFWE\WKHGLVWULFW              PDGHLQH[FHVVRI-HUU\%LHKO¶VOHQGLQJOLPLW8QGHUWKH
FRXUW  %LJ  &RUS  )G DW  ³>7@KH EDG IDLWK           ERQG LVVXHG E\ +DUWIRUG WKH PHUH IDFW WKDQ DQ
H[FHSWLRQUHTXLUHVWKDWWKHGLVWULFWFRXUWPDNHDFWXDOILQGLQJV             RIILFHU H[FHHGHG KLV OHQGLQJ DXWKRULW\ GRHV QRW
RIIDFWWKDWGHPRQVWUDWHWKDWWKHFODLPVZHUHPHULWOHVVWKDW               QHFHVVDULO\FRQVWLWXWHDFRYHUHGORVV3OHDVHH[SODLQ
FRXQVHO NQHZ RU VKRXOG KDYH NQRZQ WKDW WKH FODLPV ZHUH             KRZ 0U %LHKO¶V DFWLYLWLHV IDOO ZLWKLQ WKH ILGHOLW\
PHULWOHVVDQGWKDWWKHFODLPVZHUHSXUVXHGIRUDQLPSURSHU                 FRYHUDJHSURYLGHGLQWKHERQG:LWKRXWWKLVDGGLWLRQDO
SXUSRVH´HPSKDVLVLQRULJLQDO                                          LQIRUPDWLRQWKHUHLVQREDVLVWREHOLHYHWKDWFRYHUDJH
                                                                            H[LVWVIRUWKHVHORDQV
   7KHPDMRULW\DOVRDWWHPSWV WR FXUHWKLVGHILFLHQF\LQWKH
GLVWULFWFRXUW¶VDQDO\VLVE\SURFODLPLQJWKDW³>D@VDPDWWHURI            :H XQGHUVWDQG WKDW \RX DUH FRQWLQXLQJ \RXU
ODZ WR ILOH D PHULWOHVV ODZVXLW DQG WR ZLWKKROG PDWHULDO          LQYHVWLJDWLRQ  8QWLO VXEVWDQWLDWLQJ GRFXPHQWDWLRQ LV
HYLGHQFH LQ VXSSRUW RI D FODLP LV DQ LPSURSHU XVH RI WKH         PDGHDYDLODEOHZHDUHQRWDEOHWRSURYLGH\RXZLWKD
FRXUWV´  0DM 2S DW  Q HPSKDVLV LQ RULJLQDO  ,         SRVLWLRQRQWKLVFODLP
GLVDJUHH ZLWK WKLV SURQRXQFHPHQW EHFDXVH LW FRQYHUWV D
ILQGLQJWKDWDODZVXLWLV³PHULWOHVV´LQWRDQ³LPSURSHUXVHRI              6LQFH GRFXPHQWDWLRQ LV ODFNLQJ DW WKLV WLPH ZH DUH
WKHFRXUWV´ZKHUHDVWKHELQGLQJSUHFHGHQWRI%LJ&RUS                XQDEOHWRDGYLVH)LUVW%DQNRIKRZLWVKRXOGSURFHHGLQ
UHTXLUHV WKDW WKHVH HOHPHQWV EH FRQVLGHUHG DV VHSDUDWH               WKLVPDWWHU7RWKHH[WHQWWKDW)LUVW%DQNFDQWDNHDFWLRQ
FRQFHSWV%LJ&RUS)GDW)XUWKHUPRUHWKH               WKDWZRXOGPLWLJDWHLWVORVVLWVKRXOGGRVR
RQO\DXWKRULW\WKDWWKHPDMRULW\FLWHVWRVXSSRUWLWVQHZUXOHLV
GLFWDIURPWKHFDVHRI0DQVPDQQY7XPDQ)6XSS                  :HDUHUHTXHVWLQJFRSLHVRIVXSSRUWLQJGRFXPHQWDWLRQLQ
(' 3D  FRQFHUQLQJ WKH WRUWLRXV XVH RI WKH FRXUWV         FRQQHFWLRQZLWKWKH%DQN¶VFODLP>@
XQGHU 3HQQV\OYDQLD ODZ  , DP XQSHUVXDGHG E\ WKH
DSSOLFDELOLW\RIWKHFLWHGDXWKRULW\                                     -$DWHPSKDVLVDGGHG

  2QHFRXOGDOVRDUJXHWKDWWKHGLVWULFWFRXUWGLGQRWHYHQ                 2Q$XJXVW0U'HQQLV3RZHUVD+DUWIRUGERQGV
PDNHWKHILUVWWZRILQGLQJVWKDW%LJ&RUSUHTXLUHVLQ               FODLPV FRQVXOWDQW ZHQW WR )LUVW %DQN WR LQYHVWLJDWH WKH
RUGHUWRSURSHUO\LQYRNHWKHEDGIDLWKH[FHSWLRQEHFDXVHWKH             FODLPV$WWKHGLVWULFWFRXUWKHDULQJ3RZHUVWHVWLILHGWKDWKH
GLVWULFWFRXUWGLGQRWH[SUHVVO\ILQGWKDW³)LUVW%DQNILOHGVXLW         KDGDOHQJWK\FRQYHUVDWLRQZLWK3DWULFN7RQWLUHJDUGLQJWKH
LQ DQ DWWHPSW WR REWDLQ SD\PHQW RQ ZKDW LW NQHZ ZDV DQ         SKUDVH³PDQLIHVWLQWHQW´DUHTXLUHPHQWIRULQGHPQLILFDWLRQ
LQYDOLG FODLP XQGHU WKH WHUPV RI WKH %RQG $JUHHPHQW´             XQGHU WKH SROLF\  $W WKLV PHHWLQJ 3RZHUV UHTXHVWHG
,QVWHDGWKHGLVWULFWFRXUWVLPSO\VWDWHGWKDWLW³FRXOGHDVLO\
FRQFOXGH´WKDWVXFKZDVWKHFDVH(PSKDVLVDGGHG%XWWKH                 
GLVWULFWFRXUWGHFLGHGWKDWLW³QHHGQRWUHDFKWKDWFRQFOXVLRQ                 $V SUHYLRXVO\ QRWHG WKH ERQG SURYLGHV WKDW
WRILQGWKDW)LUVW%DQN¶VVXLWZDVLQEDGIDLWK´                             $ /RVV UHVXOWLQJ IURP GLVKRQHVW RU IUDXGXOHQW DFWV FRPPLWWHG E\ DQ
                                                                          (PSOR\HH DFWLQJ DORQH RU LQ FROOXVLRQ ZLWK RWKHUV
                                                                                  6XFK GLVKRQHVW RU IUDXGXOHQW DFWV PXVW EH FRPPLWWHG E\ WKH
  , EHOLHYH WKDW WKH GLVWULFW FRXUW¶V DQDO\VLV LV GLIILFXOW WR   (PSOR\HH ZLWK WKH PDQLIHVW LQWHQW
UHFRQFLOHZLWKWKHFOHDUUHTXLUHPHQWVIRUSURSHUO\LQYRNLQJ                            D    WR FDXVH WKH LQVXUHG WR VXVWDLQ ORVV DQG
WKH EDGIDLWK H[FHSWLRQ DV VHW IRUWK LQ %LJ  &RUS  ,Q                  E WR REWDLQ ILQDQFLDO EHQHILW IRU WKH (PSOR\HH RU DQRWKHU
                                                                          SHUVRQ RU HQWLW\
    )LUVW%DQNRI0DULHWWDY                1R         1R                  )LUVW%DQNRI0DULHWWDY       
      +DUWIRUG8QGHUZULWHUV                                                                                 +DUWIRUG8QGHUZULWHUV

GRFXPHQWDWLRQRURWKHUHYLGHQFHWKDW%LHKOPDGHWKHORDQWR             EULQJPDQ\FDVHVZLWKLQWKHEDGIDLWKH[FHSWLRQWKDWDVWKH
0DVFUHWHZLWKDPDQLIHVWLQWHQWWRFDXVH)LUVW%DQNWRVXIIHU           6XSUHPH&RXUWKDVVWDWHGLVWREHLQYRNHGRQO\VSDULQJO\
DORVV)LUVW%DQNSURYLGHG3RZHUVZLWKWKH0DVFUHWHILOH             &KDPEHUVY1DVFR,QF86³%HFDXVH
3RZHUVWHVWLILHGWKDW3DWULFN7RQWLGLGQRWPHQWLRQKLVSULYDWH         RIWKHLUYHU\SRWHQF\LQKHUHQWSRZHUVPXVWEHH[HUFLVHGZLWK
FRQYHUVDWLRQZLWK%LHKORQ0D\QRUGLG7RQWLUHYHDO            UHVWUDLQW DQG GLVFUHWLRQ´  7KH H[DPSOH RI DQ LPSURSHU
%LHKO¶VDOOHJHGFRPPHQWWKDWKHPDGHWKH0DVFUHWHORDQWR               SXUSRVHVHWIRUWKLQ%LJ&RUSLVKDUDVVPHQWDQGWKHUH
KXUW WKH EDQN  $IWHU UHYLHZLQJ WKH 0DVFUHWH ILOH 3RZHUV      ZDV QR ILQGLQJ E\ WKH GLVWULFW FRXUW RI VXFK PRWLYDWLRQ RU
UHSRUWHG LQ DQ LQWHURIILFH PHPRUDQGXP WKDW KH ZDV QRW          DQ\WKLQJFORVHWRLWRQWKHSDUWRI)LUVW%DQN
SHUVXDGHG WKDW ³WKH %DQN KDV HVWDEOLVKHG GLVKRQHVW\ RU
IUDXGXOHQWDFWLYLW\RQEHKDOIRIRXUSULQFLSDODVWKHFDXVHRI            5HDOL]LQJSHUKDSVWKDW³XV>LQJ@WKHFRXUWV\VWHPWRWU\WR
WKHXQDXWKRUL]HGORDQV´                                               IRUFH D UHVXOW WKDW LW FRXOG QRW REWDLQ XQGHU WKH DSSOLFDEOH
                                                                        ODZ´ LV LQVXIILFLHQW WR HVWDEOLVK EDG IDLWK WKH PDMRULW\
  2Q6HSWHPEHU+DUWIRUGVHQWDOHWWHUWR3DWULFN              VSHFXODWHVDERXWRWKHUEDVHVIRUWKHGLVWULFWFRXUW¶VGHFLVLRQ
7RQWL DJUHHLQJ ZLWK WKH YDOLGLW\ RI WKH WZR ILFWLWLRXV ORDQV   ³,PSOLFLWLQWKLVILQGLQJ>RIEDGIDLWK@LVWKHILQGLQJWKDW)LUVW
FODLPEXWGHQ\LQJWKH0DVFUHWHOLQHRIFUHGLWFODLP                   %DQN KDG WKH LPSURSHU SXUSRVHV RI DWWHPSWLQJ WR XVH WKH
                                                                        FRXUW V\VWHP WR WKUHDWHQ +DUWIRUG LQ DQ DWWHPSW WR IRUFH
  :HKDYHUHYLHZHGWKLVPDWWHUDQGDJUHHWKDW)LUVW%DQN¶V              VHWWOHPHQW RU RWKHU DFWLRQ ZKHUH QRW RWKHUZLVH REWDLQDEOH
  FODLPDVWRWKH2KLR%HWK5KRDQG.HLWK$WNLQVORDQVDUH              XQGHUWKHUHOHYDQWOHJDOSULQFLSOHVDQGGHOD\´0DM2SDW
  YDOLG DQG KDYH EHHQ HVWDEOLVKHG  )RU WKDW UHDVRQ ZH        QHPSKDVLVDGGHG
  HQFORVH IRU H[HFXWLRQ DQG UHWXUQ DQG 5HOHDVH DQG
  $VVLJQPHQW8SRQLWVUHWXUQWRXVIXOO\H[HFXWHGZH                   %XWWKHPDMRULW\¶VVSHFXODWLRQDVWRWKHEHKDYLRURI)LUVW
  ZLOOUHPLWRXUFKHFNLQWKHDPRXQWRI                %DQNWKDWWKHGLVWULFWFRXUWIRXQGREMHFWLRQDEOHLVEHOLHGE\
  PLQXVGHGXFWLEOH                                            WKH H[SOLFLW UHDVRQLQJ RI WKH GLVWULFW FRXUW  $V GHVFULEHG
                                                                        DERYHWKHGLVWULFWFRXUWEDVHGLWVILQGLQJRIEDGIDLWKRQWKH
  $V WR WKH EDODQFH RI )LUVW %DQN¶V FODLP LW UHPDLQV          IDFWWKDW³)LUVW%DQNZDVDZDUHRIWKHFRQGLWLRQSUHFHGHQWLQ
  +DUWIRUG¶VSRVLWLRQWKDW)LUVW%DQNKDVQRWGHPRQVWUDWHG              WKH%RQG$JUHHPHQWEXWFKRVHWRLJQRUHLW´DQGDVDUHVXOW
  WKDW0U%LHKODFWHGZLWKD³PDQLIHVWLQWHQW´WRFDXVHD              )LUVW %DQN ³KDG QR OHJDO RU IDFWXDO EDVLV IRU EULQJLQJ VXLW
  ORVVWR)LUVW%DQNWKHUHIRUHKLVDFWVGRQRWFRQVWLWXWH             DJDLQVW+DUWIRUG´7KHGLVWULFWFRXUWGLGQRWKRZHYHUPDNH
  GLVKRQHVW\ ZLWKLQ WKH PHDQLQJ RI WKH FRYHUDJH  ,             DQ\ILQGLQJVZKDWVRHYHUUHJDUGLQJ)LUVW%DQN¶VPRWLYDWLRQIRU
  XQGHUVWDQGWKDW0U3RZHUVKDVSUHYLRXVO\GLVFXVVHGWKLV              ILOLQJLWVFRPSODLQW
  LVVXHZLWK\RX$VWRWKLVSRUWLRQRI)LUVW%DQN¶VFODLP
  WKHUHIRUH +DUWIRUG UHVHUYHV DOO ULJKWV DQG GHIHQVHV               $W DQRWKHU SRLQW WKH PDMRULW\ FODLPV WKDW ³WKH GLVWULFW
  DYDLODEOH WR LW XQGHU WKH ERQG DQG DSSOLFDEOH ODZ            FRXUW¶V ILQGLQJ KHUH WKDW WKH 3ODLQWLII¶V FRQGXFW RI WKLV
  +DUWIRUGZLOOKDYHQRREMHFWLRQWR)LUVW%DQN¶VUHVHUYLQJ             OLWLJDWLRQLVµODFHGZLWKEDGIDLWK¶LVDQH[SOLFLWILQGLQJRIEDG
  LWVULJKWVDVWRWKLVSRUWLRQRILWVFODLPRQWKHERWWRPRI           IDLWK´0DM2SDW7KHPDMRULW\RIIHUVQRDXWKRULW\WR
                                                                        VXSSRUWWKLVKROGLQJKRZHYHUEH\RQGFLWLQJWKHXQSXEOLVKHG
                                                                        GHFLVLRQVRI0DQQDQG-RKQVRQ,G0RUHRYHUWKHGLVWULFW
                                                                        FRXUW¶V VWDWHPHQW WKDW )LUVW %DQN¶V VXLW LV ³ODFHG ZLWK EDG
                                                                        IDLWK´LVQRWDILQGLQJDWDOOEXWRQO\DEDUHOHJDOFRQFOXVLRQ
-$ DW  HPSKDVLV DGGHG
    )LUVW%DQNRI0DULHWWDY                1R         1R                 )LUVW%DQNRI0DULHWWDY        
      +DUWIRUG8QGHUZULWHUV                                                                                +DUWIRUG8QGHUZULWHUV

,QFRPLQJWRWKLVFRQFOXVLRQKRZHYHUWKHGLVWULFWFRXUWUHOLHG          WKH5HOHDVHDQG$VVLJQPHQWLI\RXGHHPLWDSSURSULDWHWR
XSRQLWVILQGLQJWKDW³)LUVW%DQNZDVDZDUHRIWKHFRQGLWLRQ              GRVR
SUHFHGHQWLQWKH%RQG$JUHHPHQWEXWFKRVHWRLJQRUHLW´DQG
DV D UHVXOW ³)LUVW %DQN KDG QR OHJDO RU IDFWXDO EDVLV IRU   -$DW
EULQJLQJVXLWDJDLQVW+DUWIRUG´7KHVHVWDWHPHQWVSHUWDLQWR
WKHILUVWWZRILQGLQJVWKDWDGLVWULFWFRXUWPXVWPDNHLQRUGHU           )LUVW%DQNGLGQRWUHVSRQGWRWKH6HSWHPEHUOHWWHU
WR SURSHUO\ DZDUG DWWRUQH\ IHHV SXUVXDQW WR WKH EDGIDLWK       EXW EHJDQ OLWLJDWLRQ DJDLQVW 0DVFUHWH DQG LWV JHQHUDO
H[FHSWLRQQDPHO\WKDWWKHFODLPZDV³PHULWOHVV´DQG³WKDW             FRQWUDFWRUIRUFROOHFWLRQRIWKHORDQ)LUVW%DQNFRQWHQGVLW
FRXQVHONQHZRUVKRXOGKDYHNQRZQWKLV´%LJ&RUS               SXUVXHG OLWLJDWLRQ DJDLQVW 0DVFUHWH LQ DQ HIIRUW WR FRPSO\
)GDW%XWWKHVWDWHPHQWVVD\QRWKLQJDERXW)LUVW            ZLWK+DUWIRUG¶VLQVWUXFWLRQVWRPLWLJDWHLWVORVVHV
%DQN¶VPRWLYHIRUILOLQJLWVODZVXLW
                                                                                         ,,3URFHGXUDO%DFNJURXQG
   7KH PDMRULW\ QHYHUWKHOHVV FRQFOXGHV WKDW )LUVW %DQN¶V
PRWLYH ZDV LPSURSHU  $FFRUGLQJ WR WKH PDMRULW\ WKH               )LUVW%DQNILOHGVXLWDJDLQVW+DUWIRUGRQ0D\,Q
LPSURSHU PRWLYH WKDW ZDV ³LPSOLFLW´ LQ WKH GLVWULFW FRXUW¶V     &RXQW,RILWVFRPSODLQW)LUVW%DQNVRXJKWLQGHPQLILFDWLRQ
DQDO\VLV ZDV WKDW ³)LUVW %DQN LPSURSHUO\ XVHG WKH FRXUW         IURP+DUWIRUGIRUWZRVHWVRIILFWLWLRXVORDQVE\%LHKOZKLFK
V\VWHPWRWU\WRIRUFHDUHVXOWWKDWLWFRXOGQRWREWDLQXQGHUWKH      KH FRQYHUWHG IRU KLV SHUVRQDO XVH  ,Q &RXQW ,, RI LWV
DSSOLFDEOHODZ´0DM2SDW,QUHDFKLQJWKLVFRQFOXVLRQ         FRPSODLQW )LUVW %DQN VRXJKW LQGHPQLILFDWLRQ IRU WKH
WKH PDMRULW\ UHOLHV XSRQ WKH GLVWULFW FRXUW¶V FRQFOXVRU\         0DVFUHWH ORDQ PDGH E\ %LHKO LQ H[FHVV RI KLV OHQGLQJ
VWDWHPHQWWKDW)LUVW%DQN¶VEDGIDLWK ZDV³LQWKHQDWXUHRI            DXWKRULW\2Q0D\+DUWIRUGPRYHGIRUVXPPDU\
µEULQJLQJDQDFWLRQRULQFDXVLQJDQDFWLRQWREHEURXJKW¶´            MXGJPHQW RQ &RXQW ,, RI WKH FRPSODLQW  ,Q LWV VXSSRUWLQJ
7KHPDMRULW\WKXVLQIHUVWKDWDFODLPLVILOHGIRUDQ³LPSURSHU         PHPRUDQGXP +DUWIRUG FRQWHQGHG LQ VXP WKDW   )LUVW
SXUSRVH´LIWKHFODLPLV³LQYDOLG´DQGLVSXWIRUWKE\DOLWLJDQW       %DQNFDQQRWSRLQWWRDQ\SUREDWLYHHYLGHQFHLQWKHUHFRUGWKDW
ZKRNQRZVWKDWWKHFODLPLVLQYDOLG*LYHQWKDWWKHILUVWWZR          VKRZVRUWHQGWRVKRZWKDWWKH0DVFUHWHORVVHVFRQVWLWXWHG
UHTXLUHPHQWVVHWIRUWKLQ%LJ&RUSUHODWHWRWKHPHULWV           IUDXGXOHQWRUGLVKRQHVWDFWVXQGHUWKHFRYHUDJHWHUPVRIWKH
RIWKHFODLPDQGFRXQVHO¶VNQRZOHGJHUHJDUGLQJWKHPHULWV              ERQGDJUHHPHQWDQG)LUVW%DQNIDLOHGWRSURYLGH+DUWIRUG
VXFK DQ LQWHUSUHWDWLRQ RI WKH SKUDVH ³LPSURSHU SXUSRVH´          ZLWKD3URRIRI/RVVGXO\VZRUQWRZLWKIXOOSDUWLFXODUVDV
HVVHQWLDOO\HOLPLQDWHVWKHWKLUGUHTXLUHPHQWIRULQYRNLQJWKH           UHTXLUHGE\WKHERQGDJUHHPHQWDQGFRQVHTXHQWO\IDLOHGWR
EDGIDLWKH[FHSWLRQ                                                    FRPSO\ZLWKDFRQGLWLRQSUHFHGHQWWR+DUWIRUG¶VOLDELOLW\,Q
                                                                        UHVSRQVHWR+DUWIRUG¶VPRWLRQIRUVXPPDU\MXGJPHQW)LUVW
  1RWKLQJ LQ %LJ  &RUS RU LWV SURJHQ\ KRZHYHU            %DQNILOHGWKH DIILGDYLWRI3DWULFN7RQWLRQ-XO\
LQGLFDWHV WKDW WKLV WKLUG UHTXLUHPHQW LV VXUSOXVDJH  $         7KLV DIILGDYLW GLVFORVHV WKH SULYDWH FRQYHUVDWLRQ EHWZHHQ
SODLQWLII¶VGHVLUHWRREWDLQDPRQHWDU\MXGJPHQWWKDWLVLQIDFW        %LHKODQG7RQWLLQZKLFK%LHKODOOHJHGO\UHYHDOHGWR7RQWL
XQZDUUDQWHG FDQQRW SRVVLEO\ EH WKH VRUW RI ³LPSURSHU             WKDWKHPDGHWKH0DVFUHWHORDQZLWKWKHSXUSRVHRIKDUPLQJ
SXUSRVH´WKDWWKHFRXUWLQ%LJ&RUSKDGLQPLQGZKHQ              )LUVW%DQN
VKDSLQJWKHUHTXLUHPHQWVIRUSURSHUO\LQYRNLQJWKHEDGIDLWK
H[FHSWLRQ  ,QGHHG EHFDXVH WKH SXUVXLW RI XQPHULWRULRXV           7KHGLVWULFWFRXUWJUDQWHGVXPPDU\MXGJPHQWWR+DUWIRUGRQ
FODLPV LV XQIRUWXQDWHO\ DOO WRR FRPPRQ WKLV EURDG               &RXQW,,DQGHQWHUHGILQDOMXGJPHQW)LUVW%DQNDSSHDOHGWKH
LQWHUSUHWDWLRQRIWKH³LPSURSHUSXUSRVH´UHTXLUHPHQWZRXOG              GLVWULFWFRXUWGHFLVLRQEXWZHDIILUPHGWKH&RXUW¶VGHFLVLRQ
                                                                        EXW RQ GLIIHUHQW JURXQGV  :H IRXQG WKDW WKH GLVWULFW FRXUW
    )LUVW%DQNRI0DULHWWDY              1R        1R                  )LUVW%DQNRI0DULHWWDY        
      +DUWIRUG8QGHUZULWHUV                                                                              +DUWIRUG8QGHUZULWHUV

LPSURSHUO\ FRQVLGHUHG WKH DIILGDYLW RI 3DWULFN 7RQWL LQ        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
UHDFKLQJLWVFRQFOXVLRQDQGKHOGWKDWZLWKRXWWKLVDIILGDYLW
WKHUHZHUHQRWDQ\JHQXLQHLVVXHVRIPDWHULDOIDFWSUHVHQWDQG        &21&855,1*,13$57',66(17,1*,13$57
DQDZDUGRIVXPPDU\MXGJPHQWZDVDSSURSULDWH)LUVW%DQN             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
RI0DULHWWDY+DUWIRUG8QGHUZULWHUV,QV&R1R
WK&LU1RYHPEHU7KLV&RXUWDOVRQRWHGWKDWWKH          521$/'/((*,/0$1&LUFXLW-XGJHFRQFXUULQJLQSDUW
GLVWULFW FRXUW HUUHG ZKHQ LW FRQVLGHUHG )LUVW %DQN¶V          DQGGLVVHQWLQJLQSDUW$OWKRXJK,DJUHHZLWKWKHPDMRULW\WKDW
LQFRQVLVWHQW DQG XQWLPHO\ DIILGDYLW ILOHG LQ UHVSRQVH WR      +DUWIRUG¶VFURVVDSSHDOZDVSURSHUO\GHQLHGE\WKHGLVWULFW
+DUWIRUG¶VPRWLRQIRUVXPPDU\MXGJPHQW,G6OLS2SLQLRQ           FRXUW,GLVDJUHHZLWKLWVFRQFOXVLRQWKDW)LUVW%DQN¶VDSSHDO
DWHPSKDVLVDGGHG7KLV&RXUWH[SODLQHGWKDW7RQWL¶V           VKRXOGDOVREHGHQLHG7KHUHFRUGLQP\RSLQLRQQHLWKHU
DIILGDYLW ZDV LQFRQVLVWHQW ZLWK )LUVW %DQN¶V LQWHUURJDWRU\    VXSSRUWV D ILQGLQJ WKDW )LUVW %DQN DFWHG LQ EDG IDLWK QRU
DQVZHU WKDW %LHKO HQJDJHG LQ WKH 0DVFUHWH WUDQVDFWLRQV LQ    MXVWLILHV WKH GLVWULFW FRXUW¶V GHFLVLRQ WR LQYRNH LWV LQKHUHQW
RUGHU WR LQFUHDVH KLV VWDQGLQJ LQ WKH ORFDO EXVLQHVV         SRZHUV,ZRXOGWKHUHIRUHUHYHUVHWKHGLVWULFWFRXUW¶VDZDUG
FRPPXQLW\ PDLQWDLQ KLV HPSOR\PHQW DQG UHFHLYH FUHGLW         RIDWWRUQH\IHHVWR+DUWIRUG
WRZDUGSRVVLEOHERQXVHV,GDW
                                                                                 ,)LUVW%DQNGLGQRWDFWLQEDGIDLWK
   :KHQ )LUVW %DQN DSSHDOHG WKH GLVWULFW FRXUW¶V GHFLVLRQ
+DUWIRUGILOHGIRUVDQFWLRQVDOOHJLQJWKDWLWKDGDULJKWWRVHHN      $GLVWULFWFRXUWKDVWKH³LQKHUHQWDXWKRULW\WRDZDUGIHHV
DWWRUQH\ IHHV DQG H[SHQVHV IRU ³IULYRORXV FRQGXFW´ XQGHU      ZKHQDSDUW\OLWLJDWHVLQEDGIDLWKYH[DWLRXVO\ZDQWRQO\RU
2KLR5HYLVHG&RGHDQGLQWKHDOWHUQDWLYHWKDW           IRURSSUHVVLYHUHDVRQV´%LJ&RUSY/LEHUW\0XW)LUH
+DUWIRUGZDVHQWLWOHGWRUHDVRQDEOHDWWRUQH\IHHVDQGH[SHQVHV       ,QV&R)GWK&LULQWHUQDOTXRWDWLRQ
XQGHU )HG5&LY3,QLWVVXSSRUWLQJPHPRUDQGXP            PDUNVRPLWWHG7KHFRXUWLQ%LJ&RUSIRFXVHGRQWKH
+DUWIRUG GHVFULEHG )LUVW %DQN¶V DOOHJHG ³IULYRORXV´ RU         SODLQWLII¶V DOOHJHG ILOLQJ RI D PHULWOHVV FRPSODLQW  ,Q WKLV
LPSURSHUFRQGXFWDVIROORZV                                         FRQWH[WWKHFRXUWKHOGWKDW³>L@QRUGHUWRDZDUGDWWRUQH\IHHV
                                                                     XQGHUWKLVEDGIDLWKH[FHSWLRQDGLVWULFWFRXUWPXVWILQGWKDW
   )LOLQJDFLYLODFWLRQEDVHGXSRQWKHFODLPDVVHUWHGLQ          WKHFODLPVDGYDQFHGZHUH>@PHULWOHVV>@WKDWFRXQVHONQHZ
     &RXQW2QHRIWKH&RPSODLQWHYHQWKRXJK'HIHQGDQW                RUVKRXOGKDYHNQRZQWKLVDQG>@WKDWWKHPRWLYHIRUILOLQJ
     +DUWIRUGKDGRIIHUHGWRYROXQWDULO\SD\>)LUVW%DQN@            WKHVXLWZDVIRUDQLPSURSHUSXUSRVHVXFKDVKDUDVVPHQW´,G
     PRUHWKDQWKHDPRXQWRIWKHORVVLWVXVWDLQHG                  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG HPSKDVLV DGGHG
                                                                     $OWKRXJKWKHGLVWULFWFRXUWLQWKHSUHVHQWFDVHDUJXDEO\PDGH
   )LOLQJDFLYLODFWLRQEDVHGXSRQWKHFODLPVDVVHUWHG            WKH UHTXLVLWH ILQGLQJV UHJDUGLQJ WKH ILUVW WZR FULWHULD IRU
     LQ &RXQW 7ZR RI WKH &RPSODLQW HYHQ WKRXJK                DZDUGLQJDWWRUQH\IHHVSXUVXDQWWRWKH³EDGIDLWKH[FHSWLRQ´
     3ODLQWLII KDG QRW HYHQ DUJXDEO\ ³IXUQLVKHG WKH            LWGLGQRWPDNHDQ\ILQGLQJVUHJDUGLQJ)LUVW%DQN¶VPRWLYHIRU
     8QGHUZULWHUSURRIRIORVVGXO\VZRUQWRZLWKIXOO             ILOLQJ WKLV ODZVXLW  7KH GLVWULFW FRXUW WKXV DEXVHG LWV
     SDUWLFXODUV´ DV UHTXLUHG E\ 6HFWLRQ  RI WKH             GLVFUHWLRQLQLQYRNLQJLWVLQKHUHQWSRZHUVWRJUDQWDWWRUQH\
     &RQGLWLRQV DQG /LPLWDWLRQV RI >)LUVW %DQN¶V@               IHHVWR+DUWIRUG
     )LQDQFLDO,QVWLWXWLRQ%RQG
                                                                       $VWKHPDMRULW\SRLQWVRXWWKHGLVWULFWFRXUWFRQFOXGHGWKDW
                                                                     )LUVW%DQN¶VVXLWDJDLQVW+DUWIRUGZDV³ODFHGZLWKEDGIDLWK´
   )LUVW%DQNRI0DULHWWDY              1R       1R              )LUVW%DQNRI0DULHWWDY    
     +DUWIRUG8QGHUZULWHUV                                                                         +DUWIRUG8QGHUZULWHUV

  )RU WKH UHDVRQV VWDWHG ZH DIILUP WKH GLVWULFW FRXUW¶V      $WWHPSWLQJ WR LPSURSHUO\ XVH WKH FULPLQDO MXVWLFH
GHWHUPLQDWLRQ WKDW 2KLR 5HYLVHG &RGH   LV                V\VWHPVWRREWDLQIDOVHWHVWLPRQ\IURP7KLUG3DUW\
LQDSSOLFDEOHLQIHGHUDOFRXUWXQGHUWKHFLUFXPVWDQFHVRIWKLV           'HIHQGDQW-HUU\%LHKO
FDVH
                                                                      $EXVLQJ WKH GLVFRYHU\ SURFHVV DQG LPSURSHUO\
                              ,9                                       FRQFHDOLQJUHOHYDQWHYLGHQFH
  )RUWKHUHDVRQVVHWIRUWKDERYHWKH&RXUW$)),506WKH              5HIXVLQJWRSURGXFH0U7RQWLIRUDGHSRVLWLRQDQG
GLVWULFWFRXUW¶VMXGJPHQW                                              IDLOLQJWRUHVSRQGWR+DUWIRUG¶VGLVFRYHU\UHTXHVWV
                                                                        ZLWK UHJDUG WR 0U 7RQWL¶V ILOHV± LQFOXGLQJ
                                                                        +DUWIRUG¶V 0DUFK   7KLUG 5HTXHVW IRU WKH
                                                                        3URGXFWLRQ RI 'RFXPHQWV ± ZKLFK UHPDLQ
                                                                        XQDQVZHUHGPRUHWKDQWZR\HDUVDIWHUWKHUHTXHVWV
                                                                        ZHUHVHUYHG
                                                                      &RPSHOOLQJ+DUWIRUGWRILOHDPRWLRQIRUVXPPDU\
                                                                        MXGJPHQW ZKLOH IDLOLQJ WR UHVSRQG WR UHOHYDQW
                                                                        GLVFRYHU\UHTXHVWV
                                                                      )LOLQJLPSURSHUDIILGDYLWVLQUHVSRQVHWR+DUWIRUG¶V
                                                                        0D\   0RWLRQ IRU 6XPPDU\ -XGJPHQW ±
                                                                        ZKLFKDSSHDUWRFRQWDLQIDOVHVWDWHPHQWVRIIDFWLQ
                                                                        DQLPSURSHUDWWHPSWWRDYRLGWKHDZDUGRIVXPPDU\
                                                                        MXGJPHQW
                                                                   -$DW
                                                                     )LUVW%DQNILOHGLWVUHVSRQVHWRWKHPRWLRQIRUVDQFWLRQV
                                                                   DQGLQDVXSSOHPHQWDOPHPRUDQGXP+DUWIRUGDOVRUHTXHVWHG
       )LUVW%DQNRI0DULHWWDY                   1R           1R                  )LUVW%DQNRI0DULHWWDY         
         +DUWIRUG8QGHUZULWHUV                                                                                      +DUWIRUG8QGHUZULWHUV

VDQFWLRQVXQGHU)HG5&LY3DDQGXQGHUWKH                     RI WKH SDUWLHV DQG WKH DWWRUQH\V LQ ILOLQJ DQG OLWLJDWLQJ WKH
GLVWULFWFRXUW¶VLQKHUHQWDXWKRULW\,G                                     FODLPUDWKHUWKDQIRUVXFFHVVRQWKHXQGHUO\LQJPHULWVRIWKH
                                                                                FODLP
  7KHGLVWULFWFRXUWKHOGDKHDULQJRQ+DUWIRUG¶VPRWLRQIRU
VDQFWLRQV,QDQ2SLQLRQDQG2UGHUWKHGLVWULFWFRXUWILUVW                     7KHUHIRUHZHDJUHHZLWKWKHGLVWULFWFRXUW¶VFRQFOXVLRQWKDW
IRXQGWKDWVDQFWLRQVFRXOGQRWEHDZDUGHGXQGHUHLWKHU2KLR                     WKHVWDWXWHLVSURFHGXUDOLQQDWXUHDQGDVVXFKXQGHU(ULH
5HYLVHG &RGH   RU )HGHUDO 5 &LY 3    7KH              5XOHVKRXOGJRYHUQWKHDZDUGRIVDQFWLRQVIRUIULYRORXV
GLVWULFWFRXUWKRZHYHUFRQFOXGHGWKDWEDVHGXSRQWKHUHFRUG                  FRQGXFW
WKH FRXUW ZRXOG H[HUFLVH LWV LQKHUHQW SRZHU WR DZDUG
VDQFWLRQV DQG RUGHUHG D IXUWKHU HYLGHQWLDU\ KHDULQJ WR                    )XUWKHU WKH GLVWULFW FRXUW IRXQG WKDW WKHUH LV D FRQIOLFW
GHWHUPLQHZKHWKHU)LUVW%DQNDFWHGLQEDGIDLWKDQGZKHWKHU                     EHWZHHQ5XOHDQGWKH2KLR5HYLVHG&RGHLQ
)LUVW%DQNILOHG&ODLP,,ZLWKRXWDFRORUDEOHEDVLV                           WKDW³5XOHGRHVQRWSHUPLWIHHVKLIWLQJEXWWKH2KLRVWDWXWH
                                                                                GRHVDQG5XOHFRQWDLQVDWZHQW\RQHGD\VDIH
  $IWHUWKH&RXUWVHWDKHDULQJ)LUVW%DQNILOHGLWV5XOH                   KDUERU SURYLVLRQ EXW WKH 2KLR VWDWXWH GRHV QRW´  (YHQ LI
PRWLRQIRUVDQFWLRQVDUJXLQJWKDW+DUWIRUG¶VRULJLQDO5XOH                  +DUWIRUGZHUHFRUUHFWDQG2KLR5HYLVHG5XOHPXVW
PRWLRQIRUVDQFWLRQVZDVLQEDGIDLWKEHFDXVH+DUWIRUGIDLOHG                   EHFRQVLGHUHGVXEVWDQWLYHLQQDWXUHWKH&RXUWFRQFOXGHVWKDW
WRVHUYHDVDIHKDUERUOHWWHUEHIRUHILOLQJWKDWPRWLRQ                       WKLVVWDWHUXOHFRQIOLFWVZLWK)HG5&LY35XOH
VVDIH
                                                                                KDUERU SURYLVLRQ DQG WKHUHIRUH VKRXOG QRW EH DSSOLHG LQ
   ,Q LWV VHFRQG 2SLQLRQ DQG 2UGHU WKH GLVWULFW FRXUW                  IHGHUDOFRXUW$VSUHYLRXVO\GLVFXVVHG5XOHSURYLGHVLQ
FRQFOXGHG WKDW )LUVW %DQN¶V VXLW DJDLQVW +DUWIRUG LV ³ODFHG             SHUWLQHQWSDUW
ZLWKEDGIDLWKDQGWKDW&RXQW,,RI)LUVW%DQN¶VFODLPZDV
ZLWKRXWDFRORUDEOHEDVLV´7KH&RXUWJUDQWHGRIWKH                         $PRWLRQIRUVDQFWLRQVVKDOOEHVHUYHGDVSURYLGHGLQ
DWWRUQH\V IHHV IRU +DUWIRUG¶V DWWRUQH\¶V ZRUN WKURXJK )LUVW                5XOHEXWVKDOOQRWEHVHUYHGRUSUHVHQWHGWRWKHFRXUW
%DQN¶V DSSHDO WR WKH 6L[WK &LUFXLW IRU DQ DZDUG RI                      XQOHVVZLWKLQGD\VDIWHUVHUYLFHRIWKHPRWLRQWKH
   7KH &RXUW DOVR JUDQWHG  RI +DUWIRUG¶V                  FKDOOHQJHGSDSHUFODLPGHIHQVHFRQWHQWLRQDOOHJDWLRQ
DWWRUQH\ IHHV IRU WKH WLPH H[SHQGHG ILOLQJ LWV PRWLRQV IRU               RUGHQLDOLVQRWZLWKGUDZQRUDSSURSULDWHO\FRUUHFWHG
VDQFWLRQVDQDZDUGRI7KHGLVWULFWFRXUW¶VWRWDO
DZDUG LQ DWWRUQH\ IHHV WR +DUWIRUG ZDV   7KH               )HG 5 &LY 3 5XOH F$ 5XOH 
V VDIH KDUERU
GLVWULFWFRXUWDOVRGHQLHG)LUVW%DQN¶VPRWLRQIRUVDQFWLRQV                   SURYLVLRQLVLQWHQGHGWRSURYLGHQRWLFHDQGJLYHSDUWLHVWKH
                                                                                RSSRUWXQLW\WRFRUUHFWWKHLUDOOHJHGO\YLRODWLYHFRQGXFW
                                                                                   8QGHUWKH2KLRODZWKHFRXUWFDQDZDUGFRVWVRUIHHVDW
     
      7KH GLVWULFW FRXUW GLG QRW DGGUHVV ZKHWKHU GLVFRYHU\ VDQFWLRQV ZHUH
                                                                                DQ\ WLPH SULRU WR WKH FRPPHQFHPHQW RI WKH WULDO RU ZLWKLQ
DSSURSULDWH XQGHU 5XOH  EHFDXVH 5XOH  ZDV QRW FLWHG LQ +DUWIRUG¶V           WZHQW\RQHGD\VDIWHUWKHHQWU\RIMXGJPHQWLQDFLYLODFWLRQ
RULJLQDO PRWLRQ -$ DW  $00 )HG 5 &LY 3 5XOH E ³$Q                25&%%HFDXVHWKH2KLRVWDWXWHGRHVQRW
DSSOLFDWLRQ WR WKH FRXUW VKDOO EH PDGH E\ PRWLRQ ZKLFK    VKDOO VWDWH ZLWK   KDYH D VDIH KDUERU SURYLVLRQ VLPLODU WR 5XOH  WKH 2KLR
SDUWLFXODULW\ WKH JURXQGV WKHUHIRU DQG VKDOO VHW IRU WKH UHOLHI RU RUGHU       VWDWXWH FRQIOLFWV ZLWK WKH SURFHGXUDO UHTXLUHPHQWV RI WKH
VRXJKW´ 8QGHU DSSOLFDEOH ODZ GHVSLWH WKH IDFW WKDW WKH GLVWULFW FRXUW GLG
QRW GHFLGH WKH LVVXH RI 5XOH  VDQFWLRQV WKH GLVWULFW FRXUW FRXOG SURSHUO\
                                                                                IHGHUDOUXOH
FRQVLGHU )LUVW %DQN¶V GLVFRYHU\ YLRODWLRQV LQ WKH FRQWH[W RI GHWHUPLQLQJ
EDG IDLWK
    )LUVW%DQNRI0DULHWWDY               1R        1R                 )LUVW%DQNRI0DULHWWDY       
      +DUWIRUG8QGHUZULWHUV                                                                              +DUWIRUG8QGHUZULWHUV

QHHGEHSDLGWRFRQWUDU\VWDWHSURYLVLRQV¶´([[RQ&RUSY          KDYLQJGHFLGHGWKDW+DUWIRUG¶VPRWLRQIRUVDQFWLRQVVKRXOGEH
%XUJOLQ)GWK&LUTXRWLQJ&KDUOHV         JUDQWHG
$:ULJKW$UWKXU50LOOHU	(GZDUG+&RRSHU)('(5$/
35$&7,&( $1' 352&('85(                                                   ,,,6WDQGDUGRI5HYLHZ
  2QWKHDSSOLFDWLRQRIWKH2KLRVWDWXWH+DUWIRUGFRQWHQGV             7KH VWDQGDUG IRU UHYLHZ RI WKH GLVWULFW FRXUW¶V RUGHU
WKDW WKH VWDWXWH FUHDWHV D VXEVWDQWLYH ULJKW WR UHFRYHU       JUDQWLQJ VDQFWLRQV DQG IHHV LV DQ DEXVH RI GLVFUHWLRQ
FRPSHQVDWRU\ GDPDJHV GXH WR ³IULYRORXV FRQGXFW´ LQ FLYLO       $SRVWROLF3HQWHFRVWDO&KXUFKY&ROEHUW)G
DFWLRQV SHQGLQJ LQ 2KLR  6HFRQG +DUWIRUG DUJXHV WKDW        WK&LU³$QDEXVHRIGLVFUHWLRQH[LVWVLIWKHGLVWULFW
6HFWLRQRIWKH2KLR5HYLVHG&RGHGRHVQRWFRQIOLFW            FRXUWEDVHGLWVUXOLQJRQDQHUURQHRXVYLHZRIWKHODZRUD
ZLWK)HG5&LY35XOH                                       FOHDUO\ HUURQHRXV DVVHVVPHQW RI WKH HYLGHQFH´ ,G FLWLQJ
                                                                      &RRWHU	*HOOY+DUWPDU[&RUS86
  6HFWLRQRIWKH2KLR5HYLVHG&RGHSURYLGHVWKDW              VHHDOVR5XQIROD	$VVRFVY6SHFWUXP5HSRUWLQJ,,,QF
WKHFRXUWPD\DZDUGUHDVRQDEOHDWWRUQH\IHHVWRDQ\SDUW\WR          )GWK&LUVWDWLQJWKDWWKHGLVWULFWFRXUW¶V
WKDW DFWLRQ DGYHUVHO\ DIIHFWHG E\ IULYRORXV FRQGXFW  6HH     RUGHULPSRVLQJ5XOHVDQFWLRQVDVZHOODVVDQFWLRQVXQGHU
25&%7KHVWDWXWHIXUWKHUGHILQHVIULYRORXV        WKH FRXUW¶V LQKHUHQW SRZHUV LV UHYLHZHG IRU DQ DEXVH RI
FRQGXFW DV OLWLJDWLRQ WKDW  REYLRXVO\ VHUYHV PHUHO\ WR    GLVFUHWLRQ
KDUDVV RU PDOLFLRXVO\ LQMXUH DQRWKHU SDUW\ RU  LV QRW
ZDUUDQWHGXQGHUH[LVWLQJODZDQGFDQQRWEHVXSSRUWHGE\D             $ :KHWKHU WKH GLVWULFW FRXUW DEXVHG LWV GLVFUHWLRQ LQ
JRRG IDLWK DUJXPHQW IRU DQ H[WHQVLRQ PRGLILFDWLRQ RU            JUDQWLQJ DWWRUQH\ IHHV DQG VDQFWLRQV XQGHU LWV
UHYHUVDORIH[LVWLQJODZ,G$DDQGE               LQKHUHQWSRZHUV
   7KH GLVWULFW FRXUW FRQFOXGHG WKDW 2KLR 5HYLVHG 6WDWXWH         )LUVW%DQNFRQWHQGVWKDWWKHGLVWULFWFRXUWHUUHGLQVHYHUDO
LVSURFHGXUDOLQQDWXUH&RQVHTXHQWO\WKHGLVWULFW        ZD\VLQFOXGLQJWKHXVHRILWVLQKHUHQWSRZHUVWKHDSSOLFDWLRQ
FRXUWFRQFOXGHGWKDWDPRWLRQIRUVDQFWLRQVLVJRYHUQHGE\            RIWKHLQKHUHQWSRZHUVDQGLQWKHDPRXQWRIIHHVLWDZDUGHG
)HG 5 &LY 3 5XOH  DQG QRW E\ 2KLR 5HYLVHG 6WDWXWH   WR+DUWIRUG,QSDUWLFXODU)LUVW%DQNFRQWHQGVWKDWWKHGLVWULFW
,QVRKROGLQJWKHGLVWULFWFRXUWFLWHGWZRGLVWULFW      FRXUW DEXVHG LWV GLVFUHWLRQ E\ XVLQJ LWV LQKHUHQW SRZHUV WR
FRXUW GHFLVLRQV WKDW FRQFOXGHG WKDW 6HFWLRQ  RI WKH    VDQFWLRQ)LUVW%DQNIRULWVDOOHJHGIDLOXUHWRFRPSO\ZLWKD
2KLR 5HYLVHG 6WDWXWH ZDV SURFHGXUDO LQ QDWXUH *KDQH Y       FRQGLWLRQ SUHFHGHQW WR VXLW EHFDXVH )HG 5 &LY 3  
3DULYDVK 0DQRXFKHKUL & 6' 2KLR -XO\              86&DQG)HG5$SS3FRXOGKDYHEHHQXVHG
+ROVFKXK-DQG&RPEVY)RVWHU&6'            WRUHVROYHWKHFODLP)LUVW%DQNDOVRFRQWHQGVWKDWEHFDXVH
2KLR0DU5LFH7KHGLVWULFWFRXUWVWDWHGLQLWV          5XOHFRXOGKDYHGHDOWZLWK³WKHTXHVWLRQVRIVDQFWLRQVIRU
RSLQLRQ³7KHUHLVQRFOHDUFULWHULRQIRUGHFLGLQJZKHWKHUD          ILOLQJDFRPSODLQWZLWKRXWKDYLQJFRPSOLHGZLWKDFRQGLWLRQ
SDUWLFXODUVWDWHUXOHLVµVXEVWDQWLYH¶IRUSXUSRVHVRIGHFLGLQJ       SUHFHGHQW´ WKH GLVWULFW FRXUW DEXVHG LWV GLVFUHWLRQ E\
ZKHWKHU(ULHUHTXLUHVWKDWLWEHHQIRUFHGLQIHGHUDOGLYHUVLW\        DZDUGLQJ +DUWIRUG DWWRUQH\ IHHV EDVHG RQ LWV LQKHUHQW
OLWLJDWLRQ  -$ DW  Q TXRWLQJ 6$ +HDO\ &R Y
0LOZDXNHH0HWUR6HZDJH'LVW)GWK&LU
  7KH 2KLR 5HYLVHG &RGH LV D JHQHUDO VWDWXWH WKDW
DOORZVIRUWKHDZDUGRIDWWRUQH\VIHHVEDVHGXSRQWKHFRQGXFW
       )LUVW%DQNRI0DULHWWDY                 1R         1R                  )LUVW%DQNRI0DULHWWDY         
         +DUWIRUG8QGHUZULWHUV                                                                                  +DUWIRUG8QGHUZULWHUV

SRZHUV  )LUVW %DQN PDNHV WKH VDPH DUJXPHQW DV WR WKH            KROGLQJWKHGLVWULFWFRXUWUHOLHGXSRQWKLV&RXUW¶VUHSRUWHG
GLVWULFWFRXUW¶VDZDUGRIDWWRUQH\IHHVLQFXUUHGLQWKH6L[WK               FDVH RI 5LGGHU DQG WKH SODLQ ODQJXDJH RI )HG 5 &LY 3
&LUFXLWDSSHDOWKDW)LUVW%DQNFRQWHQGVFRXOGKDYHEHHQGHDOW              5XOH7KLVFDVHLVGLVWLQJXLVKDEOH IURP%DUNHULQWKDW
ZLWK XQGHU )HG 5 $SS 3   )LUVW %DQN DOVR FLWHV            KHUH WKHUH LV QRW D VLQJOH OHWWHU WKDW FOHDUO\ UHIOHFWV WKDW
&KDPEHUV Y 1DVFR ,QF  86   IRU LWV               +DUWIRUGZLOOVHHNVDQFWLRQVDQGWKLVOHWWHUGRHVQRWVDWLVI\WKH
FRQWHQWLRQWKDW³WKHGLVWULFWFRXUWFDQRQO\ µVDIHO\UHO\¶RQ              VSLULWRIWKH$PHQGPHQWVWR5XOHE\SURYLGLQJQRWLFH
LQKHUHQW SRZHU DIWHU WKH GLVWULFW FRXUW KDV IRXQG WKDW WKH         WR)LUVW%DQN
)HGHUDO5XOHVRI&LYLO3URFHGXUHDUHµQRWXSWRWKHWDVN¶RI
DGGUHVVLQJWKHLVVXH:HDGGUHVVHDFKRIWKHVHDUJXPHQWV                    )RU WKHVH UHDVRQV WKH &RXUW DIILUPV WKH GLVWULFW FRXUW¶V
VHULDWLP                                                                 KROGLQJWKDW+DUWIRUGFRXOGQRWUHFRYHUVDQFWLRQVXQGHU5XOH
                                                                            RIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUH
   $VWRWKHDYDLODELOLW\RI5XOHRIWKH)HGHUDO5XOHVRI
&LYLO 3URFHGXUH WKDW UXOH DIIRUGV WKH GLVWULFW FRXUW WKH              :KHWKHU WKH GLVWULFW FRXUW HUUHG LQ KROGLQJ WKDW
GLVFUHWLRQ WR DZDUG VDQFWLRQV ZKHQ D SDUW\ VXEPLWV WR WKH               +DUWIRUGZDVQRWHQWLWOHGWRDWWRUQH\IHHVXQGHU2KLR
FRXUWSOHDGLQJVPRWLRQVRUSDSHUVWKDWDUHSUHVHQWHGIRUDQ                     5HYLVHG&RGH
LPSURSHU SXUSRVH DUH QRW ZDUUDQWHG E\ H[LVWLQJ ODZ RU D
QRQIULYRORXVH[WHQVLRQRIWKHODZRULIWKHDOOHJDWLRQVDQG                  +DUWIRUGFRQWHQGVWKDWWKHGLVWULFWFRXUWHUUHGLQKROGLQJ
IDFWXDOFRQWHQWLRQVGRQRWKDYHHYLGHQWLDU\VXSSRUW6HH)HG              WKDW +DUWIRUG ZDV QRW HQWLWOHG WR DWWRUQH\ IHHV XQGHU 2KLR
5 &LY 3 E WKURXJK   +HUH WKH GLVWULFW FRXUW        5HYLVHG&RGH7KHGLVWULFWFRXUW¶VFRQFOXVLRQVRI
FRQFOXGHGWKDW)HG5&LY3VDQFWLRQVZHUHXQDYDLODEOH                ODZDUHVXEMHFWWRGHQRYRUHYLHZ/LQFROQ(OHF&RY6W
GXHWR+DUWIRUG¶VIDLOXUHWRFRPSO\ZLWK5XOH
VVDIHKDUERU              3DXO)LUHDQG0DULQH,QV&R)GWK&LU
ILOLQJUHTXLUHPHQWVDQGWKHUHIRUHFRQVLGHUHGVDQFWLRQVXQGHU               TXRWDWLRQVRPLWWHG³7KHGLVWULFWFRXUW¶VDSSOLFDWLRQ
WKHFRXUW¶VLQKHUHQWSRZHUV7KLV&RXUWKDVH[SUHVVO\UXOHG                RIVWDWHODZLVUHYLHZHGGHQRYR´,GFLWLQJ/HDYLWWY-DQH
WKDW5XOHLVXQDYDLODEOHZKHUHWKHPRYLQJSDUW\IDLOVWR                 /  86    ,QWHUQDWLRQDO ,QV &R Y
VHUYH D WLPHO\ ³VDIH KDUERU´ OHWWHU 5LGGHU Y &LW\ RI             6WRQHZDOO,QV&R)GWK&LU
6SULQJILHOG)GWK&LUKROGLQJWKDW
³VDQFWLRQVXQGHU5XOHDUHXQDYDLODEOHXQOHVVWKHPRWLRQ                    8QGHU(ULH5DLOURDG&RY7RPSNLQV86
IRU VDQFWLRQV LV VHUYHG RQ WKH RSSRVLQJ SDUW\ IRU WKH IXOO        DIHGHUDOFRXUWVLWWLQJLQGLYHUVLW\PXVWDSSO\VWDWHVXEVWDQWLYH
WZHQW\RQHGD\µVDIHKDUERU¶SHULRGEHIRUHLWLVILOHGZLWKRU              ODZDQGIHGHUDOSURFHGXUDOODZ7KH6XSUHPH&RXUWKDVDOVR
SUHVHQWHG WR WKH FRXUW´  7KXV WKH GLVWULFW FRXUW FRUUHFWO\      REVHUYHGWKDW³µLQDQRUGLQDU\GLYHUVLW\FDVHZKHUHWKHVWDWH
                                                                            ODZGRHVQRWUXQFRXQWHUWRDYDOLGIHGHUDOVWDWXWHVWDWH
                                                                            ODZ GHQ\LQJ WKH ULJKW WR DWWRUQH\
V IHHV RU JLYLQJ D ULJKW
                                                                            WKHUHWRZKLFKUHIOHFWVDVXEVWDQWLDOSROLF\RIWKHVWDWHVKRXOG
                                                                            EHIROORZHG¶´$O\HVND3LSHOLQH&RY:LOGHUQHVV6RF¶\
                                                                            86Q6&W/(GG
                                                                           TXRWLQJ  - 0RRUH )('(5$/ 35$&7,&( $1' 352&('85(
      8   SUHYLRXVO\ GLVFXVVHG +DUWIRUG DOOHJHG VHYHQ VHSDUDWH DFWV E\
                                                                            SSGHGIRRWQRWHVRPLWWHG
                                                                            ³>D@VRQHWUHDWLVHUHPDUNHGµ,IWKH>IHGHUDO@5XOHVSHDNV
)LUVW %DQN WKDW FRXOG VHUYH DV D EDVLV IRU DQ DZDUG RI DWWRUQH\ IHHV DQG
H[SHQVHV   800 8:57, SS  RQO\ RQH RI ZKLFK LQFOXGHG VDQFWLRQV IRU
ILOLQJ &ODLP ,, ZLWKRXW FRPSO\LQJ ZLWK WKH FRQGLWLRQ SUHFHGHQW RI ILOLQJ    WRWKHSRLQWLQGLVSXWHDQGLVYDOLGLWLVFRQWUROOLQJDQGQR
D SURRI RI ORVV ZLWK IXOO SDUWLFXODUV
    )LUVW%DQNRI0DULHWWDY                1R      1R                     )LUVW%DQNRI0DULHWWDY            
      +DUWIRUG8QGHUZULWHUV                                                                                 +DUWIRUG8QGHUZULWHUV

  $IWHU \RX KDYH UHYLHZHG RXU 0RWLRQ IRU 6XPPDU\              UXOHG WKDW 5XOH ZDV XQDYDLODEOH WR DGGUHVV WKHVH LVVXHV
  -XGJPHQW , WKLQN WKDW )LUVW %DQN VKRXOG JLYH VHULRXV      UDLVHGE\+DUWIRUG
  FRQVLGHUDWLRQWRYROXQWDULO\GLVPLVVLQJLWVDFWLRQDJDLQVW
  +DUWIRUG DQG YROXQWDULO\ UHLPEXUVLQJ +DUWIRUG IRU WKH           (YHQ LI WKHUH ZHUH DYDLODEOH VDQFWLRQV XQGHU VWDWXWHV RU
  VXEVWDQWLDOIHHVDQGH[SHQVHVLQFXUUHGLQWKLVDFWLRQ,          YDULRXVUXOHVLQWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHWKH
  ZLOO QRW UHSHDW WKH DUJXPHQWV SUHVHQWHG LQ WKH              6XSUHPH &RXUW LQ &KDPEHUV HPSKDVL]HG WKDW WKH LQKHUHQW
  0HPRUDQGXPLQ6XSSRUWRIWKH0RWLRQRU$SSHQGL[$                 DXWKRULW\RIWKH&RXUWLVDQLQGHSHQGHQWEDVLVIRUVDQFWLRQLQJ
  KRZHYHU,WKLQNLWLVFOHDUEH\RQGDQ\SRVVLEOHGLVSXWH           EDGIDLWKFRQGXFWLQOLWLJDWLRQ,Q&KDPEHUVWKH6XSUHPH
  WKDW)LUVW%DQNGRHVQRWKDYHDQ\SUREDWLYHHYLGHQFHWR            &RXUW DIILUPHG D GLVWULFW FRXUW¶V DZDUG RI  LQ
  VXSSRUW WKH DOOHJDWLRQV RI &RXQW 7ZR    1R SURSHU     DWWRUQH\¶V IHHV DQG OLWLJDWLRQ H[SHQVHV IRU WKH GHIHQGDQW¶V
  SXUSRVHLVVHUYHGE\WKHFRQWLQXDWLRQRIWKLVOLWLJDWLRQE\        VHULHV RI PHULWOHVV PRWLRQV DQG SOHDGLQJV DQG GHOD\LQJ
  )LUVW%DQN                                                        DFWLRQV   86 DW   ,Q DIILUPLQJ WKH GLVWULFW FRXUW¶V
                                                                     UHVRUW WR LWV LQKHUHQW DXWKRULW\ IRU WKDW DZDUG GHVSLWH WKH
-$DW                                                           DYDLODELOLW\ RI  86&   DQG 5XOH  WKH &RXUW
                                                                     VWDWHG
   ,Q9DQ'DQDFNHUY0DLQ0RWRU6DOHV&R)6XSSG
  ' 0LQQ  WKH GLVWULFW FRXUW UHMHFWHG D      :H GLVFHUQ QR EDVLV IRU KROGLQJ WKDW WKH VDQFWLRQLQJ
5XOHVDQFWLRQVPRWLRQDVSURFHGXUDOO\GHILFLHQWLQDFDVH            VFKHPHRIWKHVWDWXWHDQGWKHUXOHVGLVSODFHVWKHLQKHUHQW
ZKHUH GHIHQGDQWV VHQW RQO\ ZDUQLQJ OHWWHUV WR SODLQWLIIV
        SRZHU WR LPSRVH VDQFWLRQV IRU WKH EDGIDLWK FRQGXFW
FRXQVHO  $V KHUH WKH GHIHQGDQWV LQ 9DQ'DQDFNHU FLWHG          GHVFULEHGDERYH7KHVHRWKHUPHFKDQLVPVWDNHQDORQHRU
%DUNHU DV VXSSRUW IRU WKHLU FRQWHQWLRQ WKDW WKHLU ZDUQLQJ       WRJHWKHUDUHQRWVXEVWLWXWHVIRUWKHLQKHUHQWSRZHUIRU
OHWWHUV ³VDWLVILHG WKH VSLULW RI WKH  $PHQGPHQWV E\         WKDW SRZHU LV ERWK EURDGHU DQG QDUURZHU WKDQ RWKHU
SURYLGLQJ QRWLFH DQG JLYLQJ SODLQWLIIV WKH RSSRUWXQLW\ WR        PHDQVRILPSRVLQJVDQFWLRQV)LUVWZKHUHDVHDFKRIWKH
FRUUHFWWKHLUDOOHJHGO\YLRODWLYHFRQGXFW´,G7KHGLVWULFW          RWKHU PHFKDQLVPV UHDFKHV RQO\ FHUWDLQ LQGLYLGXDOV RU
FRXUWUHMHFWHGWKHDUJXPHQWQRWLQJ                                   FRQGXFWWKH LQKHUHQWSRZHUH[WHQGVWRDIXOOUDQJHRI
                                                                        OLWLJDWLRQDEXVHV $WWKHYHU\OHDVWWKHLQKHUHQWSRZHU
  7RWKHH[WHQWWKDWWKH%DUNHUFRXUWKHOGWKDWWKHZDUQLQJ             PXVWFRQWLQXHWRH[LVWWRILOOLQWKHLQWHUVWLFHV
  OHWWHUV ZLOO VDWLVI\ WKH UHTXLUHPHQW RI VHUYLFH RI WKH
  PRWLRQ WR WKH RIIHQGLQJ SDUW\ SULRU WR WKH HQWU\ RI       86DWHPSKDVLVDGGHG7KH6XSUHPH&RXUWIXUWKHU
  MXGJPHQW DV ZHOO DV WKH VDIH KDUERU LW LV LQFRQVLVWHQW   QRWHGWKDW
  ZLWKWKHKROGLQJLQWKHVDPHFLUFXLWLQ5LGGHUY&LW\RI
  6SULQJILHOG)GWK&LU
,GFLWDWLRQVRPLWWHG                                                  
                                                                           +DUWIRUG FRQWHQGV WKDW LWV VHUYLFH RI WKH PRWLRQ       IRU VXPPDU\


  +HUHWKHGLVWULFWFRXUWFRQFOXGHGWKDW+DUWIRUGFRXOGQRW         MXGJPHQW RQ )LUVW %DQN ZDV WKH IXQFWLRQDO HTXLYDOHQW RI D VDIH KDUERU
                                                                     OHWWHU   $V GLVFXVVHG EHORZ EHFDXVH +DUWIRUG¶V OHWWHU GRHV QRW UHPRWHO\
UHFRYHUVDQFWLRQVXQGHU5XOHEHFDXVH³ERWKSDUWLHVKDYH           VXJJHVW SXUVXLW RI 5XOH  VDQFWLRQV WKLV DUJXPHQW ODFNV PHULW
DFNQRZOHGJHG WKDW +DUWIRUG GLG QRW PHHW WKH SURFHGXUDO
SUHUHTXLVLWHV RI 5XOH 
V VDIH KDUERU SURYLVLRQ LQ WKDW         
                                                                           )RU D OLVWLQJ RI UHOHYDQW VDQFWLRQ UXOHV   VHH &KDPEHUV     86 DW
+DUWIRUGGLGQRWILOHDPRWLRQIRUVDQFWLRQV´-$DW,QVR      Q DQG  86 DW  .HQQHG\ - GLVVHQWLQJ
    )LUVW%DQNRI0DULHWWDY               1R      1R                  )LUVW%DQNRI0DULHWWDY        
      +DUWIRUG8QGHUZULWHUV                                                                             +DUWIRUG8QGHUZULWHUV

  7KHUH LV WKHUHIRUH QRWKLQJ LQ WKH RWKHU VDQFWLRQLQJ      FRXUW:/DW,Q3RZHOOWKHGLVWULFWFRXUW
  PHFKDQLVPV RU SULRU FDVHV LQWHUSUHWLQJ WKHP WKDW            VWDWHG WKDW 'HIHQGDQW FRPSOLHG ZLWK WKH ³VDIH KDUERU´
  ZDUUDQWVDFRQFOXVLRQWKDWDIHGHUDOFRXUWPD\QRWDVD          SURYLVLRQVRI5XOHE\
  PDWWHU RI ODZ UHVRUW WR LWV LQKHUHQW SRZHU WR LPSRVH
  DWWRUQH\
VIHHVDVDVDQFWLRQIRUEDGIDLWKFRQGXFW7KLVLV        >6@HUYLQJ SODLQWLII WKURXJK KHU FRXQVHO 0D]HU ZLWK D
  SODLQO\WKHFDVHZKHUHWKHFRQGXFWDWLVVXHLVQRWFRYHUHG          FRS\ RI KLV SURSRVHG PRWLRQ IRU VDQFWLRQV RQ -XO\ 
  E\RQHRIWKHRWKHUVDQFWLRQLQJSURYLVLRQV%XWQHLWKHULV            +H DOVR JDYH 0D]HU DGYDQFH QRWLFH RI KLV
  DIHGHUDOFRXUWIRUELGGHQWRVDQFWLRQEDGIDLWKFRQGXFW             LQWHQWLRQWRPRYHIRUVDQFWLRQVLQWKH0D\OHWWHU
  E\ PHDQV RI WKH LQKHUHQW SRZHU VLPSO\ EHFDXVH WKDW          3ODLQWLII KDG    D SHULRG RI DOPRVW IRXU PRQWKV WR
  FRQGXFWFRXOGDOVREHVDQFWLRQHGXQGHUWKHVWDWXWHRUWKH           FRQVLGHUWKHPRWLRQIRUVDQFWLRQV
  5XOHV $ FRXUW PXVW RI FRXUVH H[HUFLVH FDXWLRQ LQ                                          
  LQYRNLQJLWVLQKHUHQWSRZHUDQGLWPXVWFRPSO\ZLWKWKH            7KHSURPSWILOLQJRI$OH[DQGHU¶V5XOHPRWLRQ
  PDQGDWHV RI GXH SURFHVV ERWK LQ GHWHUPLQLQJ WKDW WKH       IRXUWHHQGD\VDIWHUWKHGLVPLVVDORISODLQWLII¶VFRPSODLQW
  UHTXLVLWH EDG IDLWK H[LVWV DQG LQ DVVHVVLQJ IHHV            GLG QRW RSHUDWH WR GHSULYH SODLQWLII DQG 0D]HU RI WKH
  )XUWKHUPRUH ZKHQ WKHUH LV EDGIDLWK FRQGXFW LQ WKH          EHQHILWVRIWKH³VDIHKDUERU´SURYLVLRQ
  FRXUVHRIOLWLJDWLRQWKDWFRXOGEHDGHTXDWHO\VDQFWLRQHG
  XQGHUWKH5XOHVWKHFRXUWRUGLQDULO\VKRXOGUHO\RQWKH          3RZHOOY6TXLUH6DQGHUV	'HPSVH\)6XSS
  5XOHV UDWKHU WKDQ WKH LQKHUHQW SRZHU  %XW LI LQ WKH     6' 2KLR  YDFDWHG LQ SDUW RQ RWKHU JURXQGV
  LQIRUPHGGLVFUHWLRQRIWKHFRXUWQHLWKHUWKHVWDWXWHQRU         3RZHOO)G:/DW
  WKH5XOHVDUHXSWRWKHWDVNWKHFRXUWPD\VDIHO\UHO\RQ
  LWVLQKHUHQWSRZHU                                                 &RQYHUVHO\ LQ %DUNHU WKLV &RXUW DIILUPHG WKH DZDUG RI
                                                                    VDQFWLRQVXQGHU5XOHGHVSLWHWKHIDFWWKDWGHIHQGDQWVGLG
86DWHPSKDVLVDGGHGDQGFLWDWLRQVRPLWWHG              QRWFRPSO\ZLWKWKHVDIHKDUERUSURYLVLRQZKHUHGHIHQGDQWV
                                                                    ZURWH WR 3ODLQWLII FOHDUO\ LQGLFDWLQJ WKDW WKH\ ZRXOG VHHN
  :HOLNHZLVHKDYHVWDWHGWKDW³>L@QDGGLWLRQWR5XOHDQG        VDQFWLRQVWKUHHWRIRXUPRQWKVEHIRUHWKHPRWLRQWRGLVPLVV
 86&   D GLVWULFW FRXUW PD\ DZDUG VDQFWLRQV     ZDVJUDQWHG%DUNHU)G:/DW
SXUVXDQW WR LWV LQKHUHQW SRZHUV ZKHQ EDG IDLWK RFFXUV´     7KHUH³GHIHQGDQWVDOVRVHUYHG7XUQHUZLWKWKHLUPRWLRQIRU
5XQIROD	$VVRFV)GDW7KHGLVWULFWFRXUWKDVWKH      VDQFWLRQVGD\VEHIRUHILOLQJLWZLWKWKHFRXUW´,G
³LQKHUHQWDXWKRULW\WRDZDUGIHHVZKHQDSDUW\OLWLJDWHVµLQEDG
IDLWKYH[DWLRXVO\ZDQWRQO\RUIRURSSUHVVLYHUHDVRQV¶´%LJ       +DUWIRUGGRHVQRWFRQWHVWWKHIDFWWKDWLWGLGQRWVHUYHLWV
&RUSY/LEHUW\0XW)LUH,QV&R)G         5XOHPRWLRQRQ)LUVW%DQNWRFRPSO\ZLWKWKHWZHQW\RQH
WK &LU  TXRWLQJ $O\HVND 3LSHOLQH 6HUY &R Y      GD\³VDIHKDUERU´SURYLVLRQ5DWKHU+DUWIRUGFRQWHQGVWKDW
:LOGHUQHVV6RF¶\86³,QRUGHUWR          WKH GLVWULFW FRXUW HUUHG LQ KROGLQJ WKDW LW FRXOG QRW UHFRYHU
DZDUGDWWRUQH\IHHVXQGHUWKLVEDGIDLWKH[FHSWLRQDGLVWULFW      VDQFWLRQVXQGHU5XOHEHFDXVHLWV0D\OHWWHUWR
FRXUWPXVWILQGWKDWµWKHFODLPVDGYDQFHGZHUHPHULWOHVVWKDW      )LUVW %DQN DQG LWV 0D\   0RWLRQ IRU 6XPPDU\
FRXQVHONQHZRUVKRXOGKDYHNQRZQWKLVDQGWKDWWKHPRWLYH         -XGJPHQW ³VXIILFLHQWO\ FRPSOLHG ZLWK WKH VDIH KDUERU
IRU ILOLQJ WKH VXLW ZDV IRU DQ LPSURSHU SXUSRVH VXFK DV   SURYLVLRQ RI 5XOH ´ FLWLQJ WKH XQUHSRUWHG GHFLVLRQ RI
KDUDVVPHQW¶´%LJ&RUS)GDWTXRWLQJ6PLWK         %DUNHU+DUWIRUG¶V0D\OHWWHUSURYLGHVLQSHUWLQHQW
                                                                    SDUW
      )LUVW%DQNRI0DULHWWDY                  1R      1R                       )LUVW%DQNRI0DULHWWDY            
        +DUWIRUG8QGHUZULWHUV                                                                                     +DUWIRUG8QGHUZULWHUV

     :KHWKHU WKH GLVWULFW FRXUW DEXVHG LWV GLVFUHWLRQ LQ        Y'HWURLW)HG¶QRI7HDFKHUV/RFDO)G
       KROGLQJWKDW+DUWIRUGZDVQRWHQWLWOHGWRDWWRUQH\IHHV           WK&LU
       XQGHU5XOH
                                                                            :KLOHLWLVQRWHQWLUHO\FOHDUZKHQWKHUXOHVDUHQRWXSWR
  5XOHRIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHFRQWDLQVD             WKHWDVN&KDPEHUVEURDGO\KHOGWKDWDFRXUW¶VUHOLDQFHXSRQ
VDIHKDUERUSURYLVLRQ                                                   LWVLQKHUHQWDXWKRULW\WRVDQFWLRQGHULYHVIURPLWVHTXLWDEOH
                                                                         SRZHUWRFRQWUROWKHOLWLJDQWVEHIRUHLWDQGWRJXDUDQWHHWKH
         $PRWLRQIRUVDQFWLRQVVKDOOEHVHUYHGDVSURYLGHG        LQWHJULW\RIWKHFRXUWDQGLWVSURFHHGLQJV86DW,Q
     LQ 5XOH  EXW VKDOO QRW EH VHUYHG RU SUHVHQWHG WR WKH   &KDPEHUVWKH&RXUWH[SODLQHGWKHERXQGDULHVRIDIHGHUDO
     FRXUWXQOHVVZLWKLQGD\VDIWHUVHUYLFHRIWKHPRWLRQ            FRXUW¶VH[HUFLVHRILWVLQKHUHQWSRZHULQWKHIROORZLQJWHUPV
        WKH FKDOOHQJHG SDSHU FODLP GHIHQVH FRQWHQWLRQ
     DOOHJDWLRQRUGHQLDOLVQRWZLWKGUDZQRUDSSURSULDWHO\                >$@ FRXUWPD\DVVHVVDWWRUQH\¶VIHHVZKHQDSDUW\KDV
     FRUUHFWHG                                                             ³DFWHG LQ EDG IDLWK YH[DWLRXVO\ ZDQWRQO\ RU IRU
                                                                            RSSUHVVLYHUHDVRQV´,QWKLVUHJDUGLIDFRXUWILQGV³that
)HG5&LY35XOHF$                                           fraud has been practiced upon it, or that the very temple
                                                                            of justice has been defiled, it may assess attorneys fees
  ,Q5LGGHU)GDWWKHGHIHQGDQWIDLOHGWRFRPSO\                against the responsible party, as it may when a party
ZLWK5XOHZKHQLWGLGQRWVHUYHWKHVDQFWLRQVPRWLRQRQ                  shows bad faith by delaying or disrupting the litigation
WKHSODLQWLII¶VFRXQVHOIRUWKHWZHQW\RQH³VDIHKDUERU´SHULRG            or by hampering enforcement of a court order[]." The
7KH6L[WK&LUFXLWKHOG                                                     imposition of sanctions in this instance transcends a
                                                                            courts equitable power concerning relations between the
     >$@GKHULQJ WR WKH UXOH
V H[SOLFLW ODQJXDJH DQG RYHUDOO          parties and reaches a courts inherent power to police
     VWUXFWXUH ZH KROG WKDW VDQFWLRQV XQGHU 5XOH  DUH            itself, thus serving the dual purpose of vindicat[ing]
     XQDYDLODEOHXQOHVVWKHPRWLRQIRUVDQFWLRQVLVVHUYHGRQ
     WKH RSSRVLQJ SDUW\ IRU WKH IXOO WZHQW\RQH GD\ VDIH
     KDUERUSHULRGEHIRUHLWLVILOHGZLWKRUSUHVHQWHGWRWKH
     FRXUW WKLV VHUYLFH DQG ILOLQJ PXVW RFFXU SULRU WR ILQDO        
                                                                               ,Q  &KDPEHUV  WKH &RXUW OLVWHG D QXPEHU RI MXGLFLDO DFWV DV ZLWKLQ D
     MXGJPHQW RU MXGLFLDO UHMHFWLRQ RI WKH RIIHQGLQJ               FRXUW¶V LQKHUHQW DXWKRULW\   D IHGHUDO FRXUW KDV WKH SRZHU >@ WR FRQWURO
     FRQWHQWLRQ4XLWHFOHDUO\WKHQDSDUW\FDQQRWZDLWXQWLO          DGPLVVLRQ WR LWV EDU DQG WR GLVFLSOLQH DWWRUQH\V ZKR DSSHDU EHIRUH LW   
     DIWHU VXPPDU\ MXGJPHQW WR PRYH IRU VDQFWLRQV XQGHU           >@ WR SXQLVK IRU FRQWHPSWV    µ>IRU@ GLVREHGLHQFH WR WKH RUGHUV RI WKH
     5XOH                                                            -XGLFLDU\ UHJDUGOHVV RI ZKHWKHU VXFK GLVREHGLHQFH LQWHUIHUHG ZLWK WKH
                                                                         FRQGXFW RI WKH WULDO¶   >@ WR YDFDWH LWV RZQ MXGJPHQW XSRQ SURRI WKDW D
                                                                         IUDXG KDV EHHQ SHUSHWUDWHG XSRQ WKH FRXUW    >@ WR FRQGXFW DQ
,G DW  HPSKDVLV DGGHG  7KH LVVXH RI HIIHFWLYH            LQGHSHQGHQW LQYHVWLJDWLRQ LQ RUGHU WR GHWHUPLQH ZKHWKHU LW KDV EHHQ D
FRPSOLDQFHLVWREHUHVROYHG³RQDFDVHE\FDVHEDVLV´,GDW          YLFWLP RI IUDXG    >@ >WR@ EDU IURP WKH FRXUWURRP D FULPLQDO GHIHQGDQW
                                                                     ZKR GLVUXSWV WKH WULDO    >@ >WR@ GLVPLVV DQ DFWLRQ RQ JURXQGV RQ IRUXP
                                                                         QRQ FRQYHQLHQV    >@ >WR@ DFW VXD VSRQWH   WR GLVPLVV D VXLW IRU IDLOXUH WR
  ,Q3RZHOOWKLV&RXUWVWDWHGWKDWWKHGHWHUPLQDWLRQLQ5LGGHU          SURVHFXWH    >@ WR IDVKLRQ DQ DSSURSULDWH VDQFWLRQ IRU FRQGXFW ZKLFK
WKDWWKHPRWLRQZDVUHTXLUHGWREHILOHGZLWKWKHFRXUWSULRUWR         DEXVHV WKH MXGLFLDO SURFHVV    >LQFOXGLQJ@ GLVPLVVDO RI D ODZVXLW    >RU@
DGMXGLFDWLRQRIWKHFDVHZDVXQQHFHVVDU\WRWKHKROGLQJRIWKH           DVVHVVPHQW RI DWWRUQH\¶V IHHV     &KDPEHUV      86  DW  TXRWLQJ
FDVHDQGWKHUHIRUHZDVGLFWDWKDWZDV QRWELQGLQJRQWKH
                                                                          8QLWHG 6WDWHV H[ UHO 9XLWWRQ HW )LOV 6$    86  
                                                                          RWKHU FLWDWLRQV RPLWWHG
    )LUVW%DQNRI0DULHWWDY               1R        1R                   )LUVW%DQNRI0DULHWWDY      
      +DUWIRUG8QGHUZULWHUV                                                                                +DUWIRUG8QGHUZULWHUV

  judicial authority without resort to the more drastic                    :KHWKHU WKH GLVWULFW FRXUW DEXVHG LWV GLVFUHWLRQ LQ
  sanctions available for contempt of court and mak[ing]                     GHQ\LQJ)LUVW%DQN¶VPRWLRQIRU5XOHVDQFWLRQV
  the prevailing party whole for expenses caused by his
  opponents obstinacy.                                                )LUVW %DQN FRQWHQGV WKDW WKH GLVWULFW FRXUW HUUHG LQ QRW
                                                                      DZDUGLQJ LWV PRWLRQ IRU VDQFWLRQV XQGHU 5XOH  RI WKH
Chambers, 501 U.S. at 45-46 (citations omitted).                      )HGHUDO5XOHVRI&LYLO3URFHGXUHVWDWLQJ
  Although Chambers states that a district court should                    ,QWKLVFDVH$SSHOOHHFRXOGKDYHFRPSOLHGZLWKWKHVDIH
consider whether the conduct could be sanctioned under the                 KDUERUSURYLVLRQRI&LYLO5XOHDQGLWVIDLOXUHWRGRVR
rules before it relies upon its inherent authority to impose               ZDV LWVHOI D 5XOH  YLRODWLRQ DQG WKH 'LVWULFW &RXUW
sanctions for bad-faith conduct, Chambers does not explicitly              DEXVHGLWVGLVFUHWLRQLQQRWDZDUGLQJ$SSHOODQW5XOH
require in every instance that a district court first determine            VDQFWLRQV+DG$SSHOOHHFRPSOLHGZLWKWKHVDIHKDUERU
whether the conduct could be sanctioned under the rules or                 FRQGLWLRQ SUHFHGHQW QRQH RI WKH OLWLJDWLRQ ZRXOG KDYH
relevant statutes before considering sanctions under its                   EHHQQHFHVVDU\RUDWOHDVWWKH$SSHOODQWZRXOGKDYHEHHQ
inherent authority. As the Court also stated: "the Court’s                 RQQRWLFHRIWKHSRWHQWLDO5XOHVDQFWLRQ
prior cases have indicated that the inherent power of the
district court can be invoked even if procedural rules exist          $SSHOODQW)LUVW%DQN¶V)LQDO%ULHIDW
which sanction the same conduct." Id. at 49. 7KLV LV                   5XOHSURYLGHVWKDWWKHFRXUWPD\LPSRVHDQDSSURSULDWH
HVSHFLDOO\WUXHDVKHUHDQGLQ&KDPEHUVZKHUHVRPHRIWKH            VDQFWLRQVLISOHDGLQJVRUFODLPVDUHSUHVHQWHGIRUDQLPSURSHU
SDUWLFXODUFRQGXFWDWLVVXHZDVVDQFWLRQDEOHXQGHU5XOH            SXUSRVHDUHQRWZDUUDQWHGE\H[LVWLQJODZRUDQRQIULYRORXV
DQG WKURXJK RWKHU 5XOHV ZKLOH RWKHU FRQGXFW ZDV               H[WHQVLRQ RI WKH ODZ RU LI WKH DOOHJDWLRQV DQG IDFWXDO
³LQWHUWZLQHG ZLWKLQ FRQGXFW WKDW RQO\ WKH LQKHUHQW SRZHU       FRQWHQWLRQV GR QRW KDYH HYLGHQWLDU\ VXSSRUW  5LGGHU 
FRXOGDGGUHVV´,GDW                                         )G DW  VWDWLQJ WKDW WKH LPSRVLWLRQ RI VDQFWLRQV IRU
   We do not interpret Chambers to require the district court,        YLRODWLRQVRI5XOHLVGLVFUHWLRQDU\UDWKHUWKDQPDQGDWRU\
in every instance, to exhaust consideration of sanctions under        ,Q3RZHOOY6TXLUH6DQGHUV	'HPSVH\)G
other relevant rules and/or statutes. This reading of                 :/WK&LUWKLV&RXUWKHOGWKDWWKHGLVWULFW
Chambers is reasonable given its express language that                FRXUW GLG QRW DEXVH LWV GLVFUHWLRQ LQ GHFOLQLQJ WR DZDUG
QHLWKHU LV D IHGHUDO FRXUW IRUELGGHQ WR VDQFWLRQ EDGIDLWK   VDQFWLRQV XQGHU 5XOH   ,Q VR KROGLQJ WKH &RXUW VWDWHG
FRQGXFWE\PHDQVRIWKHLQKHUHQWSRZHUVLPSO\EHFDXVHWKDW            ³5XOHSURYLGHVWKDWVDQFWLRQVPD\EHLPSRVHGDQGRQO\WR
FRQGXFW FRXOG DOVR EH VDQFWLRQHG XQGHU WKH VWDWXWH RU WKH    WKHH[WHQWUHTXLUHGWRGHWHUVLPLODUFRQGXFWLQIXWXUH´,GDW
5XOHVWKHFRXUWRUGLQDULO\VKRXOGUHO\RQWKH5XOHVUDWKHU      
WKDQ WKH LQKHUHQW SRZHU." 501 U.S. at 50. The Supreme                +HUH WKH GLVWULFW FRXUW GHQLHG )LUVW %DQN¶V PRWLRQ IRU
Court’s use of the word "ordinarily" suggests that there may          VDQFWLRQVKDYLQJGHFLGHGWKDW+DUWIRUG¶VPRWLRQIRUVDQFWLRQV
be some exceptional circumstances when a district court’s             VKRXOGEHJUDQWHG:HDIILUPWKHGLVWULFWFRXUW¶VGHQLDORI
express consideration of other rules and statutes is not              )LUVW%DQN¶VPRWLRQIRU5XOHVDQFWLRQVEHFDXVHWKHGLVWULFW
required. Our ruling is wholly consistent with the Supreme            FRXUWGLGQRWEDVHLWVUXOLQJRQDQHUURQHRXVYLHZRIWKHODZ
Court’s language in Chambers.                                         RUDFOHDUO\HUURQHRXVDVVHVVPHQWRIWKHHYLGHQFH
    )LUVW%DQNRI0DULHWWDY               1R        1R                      )LUVW%DQNRI0DULHWWDY           
      +DUWIRUG8QGHUZULWHUV                                                                                   +DUWIRUG8QGHUZULWHUV

VXSSRUWDILQGLQJRILPSURSHUSXUSRVHZHFRQFOXGHWKDWWKH              This Court has affirmed the imposition of sanctions under
GLVWULFWFRXUWGLGQRWDEXVHLWVGLVFUHWLRQLQILQGLQJEDGIDLWK      the district court’s inherent authority where the district court
RQWKHSDUWRI)LUVW%DQN                                          did not expressly consider particular rules of civil procedure.
                                                                      Mann v. Univ. Of Cinn., 114 F.3d 1188, 1997 WL 280188, at
& $PRXQWRIWKHDWWRUQH\IHHV                                        *5-6 (6th Cir. May 27, 1997). Under Chambers, other
                                                                      Circuits have held that the mere fact that conduct is held not
  )LUVW%DQNQH[WFRQWHQGVWKDWWKHGLVWULFWFRXUWDEXVHGLWV         to be a violation of any rule or statute authorizing sanctions
GLVFUHWLRQLQWKHDPRXQWRIIHHVLWDZDUGHG+DUWIRUGXQGHULWV        does not preclude a district court from imposing sanctions
LQKHUHQWSRZHUV                                                    under its inherent power. See Amsted Industries, Inc. v.
                                                                      Buckeye Steel Castings Co., 23 F.3d 374, 377-79 (Fed. Cir.
  +HUHWKHGLVWULFWFRXUWKHOGDKHDULQJWRGHWHUPLQHZKHWKHU        1994) (recognizing a federal courts inherent power to
VDQFWLRQV ZHUH DSSURSULDWH DQG LI VR WKH DPRXQW RI WKH
VDQFWLRQV'XULQJWKHVDQFWLRQVKHDULQJ+DUWIRUGSUHVHQWHG          impose sanctions); Gillette Foods Inc. v. Bayernwald-
H[SHUWWHVWLPRQ\WKDWDGGUHVVHGWKHUHDVRQDEOHQHVVRIWKHIHHV        Fruchteverwertung, 977 F.2d 809, 813-14 (3d Cir. 1992)
FKDUJHGE\+DUWIRUG¶VFRXQVHO7KHH[SHUWZLWQHVVWHVWLILHG          UHMHFWLQJWKHUXOHWKDWVDQFWLRQVFDQQRWEHLPSRVHGE\WKH
WKDWWKHKRXUO\IHHFKDUJHGRIZDVORZDQGWKDWWKH          GLVWULFWFRXUWXQGHULWVLQKHUHQWSRZHUVLPSO\EHFDXVHDFODLP
ZRUN GRQH DQG IHHV FKDUJHG ZHUH ³ERWK UHDVRQDEOH DQG          LV KHOG QRW WR YLRODWH 5XOH  RU DQRWKHU UXOH RU VWDWXWH
QHFHVVDU\IRUWKLVW\SHRIFDVH´)XUWKHUWKHH[SHUWZLWQHVV        DXWKRUL]LQJ VDQFWLRQV The Seventh Circuit observed that
HVWLPDWHGWKDWRI+DUWIRUG¶VFRXQVHO¶VWLPHZDVVSHQW             "courts need not consider lesser sanctions, however, in
GHIHQGLQJ&RXQW,,EHFDXVH+DUWIRUGKDGDOUHDG\DJUHHGWR
SD\)LUVW%DQNIRUWKH&RXQW,FODLPEHIRUH)LUVW%DQNILOHG              
WKHDFWLRQ)LUVW%DQNGLGQRWUHEXWWKHWHVWLPRQ\                        7KH GLVVHQW FRQWHQGV WKDW $PVWHG GRHV QRW VXSSRUW WKH PDMRULW\¶V
                                                                      SRVLWLRQ 8QGHU WKH IDFWV WKHUH WKH &RXUW GLG QRW ILQG WKDW DQ DZDUG RI
  7KHGLVWULFWFRXUWDFFHSWHGWKHXQUHIXWHGH[SHUWWHVWLPRQ\          H[SHUW ZLWQHVV IHHV ZDV DSSURSULDWH XQGHU WKH &RXUW¶V LQKHUHQW DXWKRULW\
                                                                       WKH &RXUW QRWHG WKDW VDQFWLRQDEOH FRQGXFW VXEMHFW WR D GLVWULFW FRXUW¶V
UHJDUGLQJWKHUHDVRQDEOHQHVVRIWKHIHHVDQGWKHSHUFHQWDJHRI        H[HUFLVH RI LWV LQKHUHQW DXWKRULW\ H[LVWV ZKHUH D SDUW\ FRPPLWWHG   
WLPHVSHQWRQ&ODLP,,DQGJUDQWHGRIWKHDWWRUQH\VIHHV         GLVFRYHU\ DEXVH    SUHVHQWHG PLVOHDGLQJ HYLGHQFH    DQG HQJDJHG LQ
IRU+DUWIRUG¶VDWWRUQH\¶VZRUNWKURXJK)LUVW%DQN¶VDSSHDOWR         FRQGXFW DPRXQWLQJ WR WKH DEXVH RI WKH MXGLFLDO SURFHVV ,G DW  FLWLQJ
WKH6L[WK&LUFXLWIRUDQDZDUGRI7KH&RXUWDOVR        WKH IDFWV LQ 0DWKLV Y 6SHDUV  )G  )HG &LU  +HUH )LUVW
JUDQWHG  RI +DUWIRUG¶V DWWRUQH\ IHHV IRU WKH WLPH         %DQN FRPPLWWHG HDFK RI WKHVH DFWV WKXV MXVWLI\LQJ VDQFWLRQV XQGHU WKH
                                                                      GLVWULFW FRXUW¶V LQKHUHQW DXWKRULW\
H[SHQGHG ILOLQJ LWV PRWLRQV IRU VDQFWLRQV DQ DZDUG RI
7KHGLVWULFWFRXUW¶VWRWDODZDUGLQDWWRUQH\IHHV            
                                                                            7KH GLVVHQW DOVR FULWLFL]HV RXU FLWDWLRQ WR *LOOHWWH 2XU FLWDWLRQ WR
WR+DUWIRUGZDV                                        *LOOHWWH LV QRW IRU WKH IDFWXDO FLUFXPVWDQFHV LQ *LOOHWWH EXW IRU WKH EURDGHU
                                                                      SURSRVLWLRQ WKDW DQ DSSOLFDEOH UXOH GRHV QRW EDU D GLVWULFW FRXUW¶V H[SUHVV
  %HFDXVHWKHGLVWULFWFRXUWGLGQRWEDVHWKHDPRXQWRIIHHV          RU LWV LQKHUHQW DXWKRULW\ $V WKH 7KLUG &LUFXLW VWDWHG :H GR QRW WKLQN
RQ DQ HUURQHRXV YLHZ RI WKH ODZ RU D FOHDUO\ HUURQHRXV      RXU GHFLVLRQ LV LQFRQVLVWHQW ZLWK WKH 6XSUHPH &RXUW¶V VWDWHPHQW LQ
DVVHVVPHQW RI WKH HYLGHQFH WKLV &RXUW DIILUPV WKH GLVWULFW   &KDPEHUV µLI LQ WKH LQIRUPHG GLVFUHWLRQ RI WKH FRXUW    WKH UXOHV DUH

FRXUW¶VDZDUGRIDWWRUQH\IHHV                                       >QRW@ XS WR WKH WDVN WKH FRXUW PD\ VDIHO\ UHO\ RQ LWV LQKHUHQW SRZHU :H
                                                                      EHOLHYH WKLV VWDWHPHQW UHIHUUHG WR WKH DELOLW\ RI D FRXUW WR LPSRVH VDQFWLRQV
                                                                      XQGHU LWV LQKHUHQW SRZHU ZKHQ VRPH RI WKH DWWRUQH\¶V FRQGXFW FRXOG EH
                                                                      VDQFWLRQDEOH XQGHU 5XOH  DQG RWKHU UXOHV *LOOHWWH  )G DW 
                                                                      Q
      )LUVW%DQNRI0DULHWWDY                    1R           1R                     )LUVW%DQNRI0DULHWWDY          
        +DUWIRUG8QGHUZULWHUV                                                                                          +DUWIRUG8QGHUZULWHUV

situations where the misconduct is ‘so egregious, inexcusable,                  PHULWOHVVFODLP$VWREDGIDLWKLQWKHQDWXUHRIILOLQJVXLW
and destructive that no lesser sanction than dismissal could be                 )LUVW %DQN¶V LPSURSHU SXUSRVH ZDV WR ILOH D ODZVXLW DV D
adequate.’" Graham v. Schomaker, 215 F.3d 1329, 2000 WL                         PHFKDQLVPWRIRUFH+DUWIRUGWRVHWWOH&ODLP,,UDWKHUWKDQ
717093, at *3 (7th Cir. 2000). At one time, the Third Circuit                   WU\LQJWRSUHYDLORQWKHPHULWVRIWKDWFODLP)XUWKHULPSOLFLW
noted that the district court is not require to "exhaust all other              LQWKHGLVWULFWFRXUW¶VILQGLQJVRIEDGIDLWKZDVWKHILQGLQJ
sanctioning mechanisms prior to resorting to its inherent                       WKDW)LUVW%DQNKDGWKHLPSURSHUSXUSRVHVRIGHOD\LQILOLQJ
power." Landon v. Hunt, 938 F.2d 450, 454 (3rd Cir. 1991).                      DQGSURVHFXWLQJ LWV FODLPDQGRIKDUDVVPHQWE\IDLOLQJWR
                                                                                GLVFORVH WKH 7RQWL DIILGDYLW XQWLO UHVSRQGLQJ WR +DUWIRUG¶V
  To be sure, the Third Circuit now citing Chambers has                         PRWLRQIRUVXPPDU\MXGJPHQWDQGE\HQJDJLQJLQPXOWLSOH
reversed a district court for failure to consider the applicable                GLVFRYHU\YLRODWLRQV&RQVHTXHQWO\ZHDJUHHZLWKWKHGLVWULFW
federal rules of civil procedure and statutes before resorting                  FRXUWWKDW)LUVW%DQNDFWHGLQEDGIDLWKDQGVXFKEDG IDLWK
to its inherent power can be reversible error.  Montrose                    FOHDUO\HYLQFHG)LUVW%DQN¶VLPSURSHUSXUSRVHLQSXUVXLWRI
Medical Group Participating Savings Plan v. Bulger, 243                         WKLVOLWLJDWLRQ
F.3d 773, 785 (3d Cir. 2001) (noting that we squarely held
that before utilizing its inherent power, a district court should                 %HFDXVH WKH GLVWULFW FRXUW GLG QRW EDVH LWV ILQGLQJ RQ DQ
consider whether any Rule - or statute - based sanctions are                    HUURQHRXVYLHZRIWKHODZRUDFOHDUO\HUURQHRXVDVVHVVPHQW
up to the task in holding that the district court erred when it                RI WKH HYLGHQFH DQG EHFDXVH WKHUH LV DPSOH HYLGHQFH WR
"did not consider whether any such sanctions . . . would have
sufficed to deal with any misconduct that occurred in this                          
case.") (emphasis added) (citing Klein,185 F.3d at 110)                                 7KH GLVVHQW FRQWHQGV WKDW RXU DQDO\VLV HVVHQWLDOO\ HOLPLQDWHV WKH
("When the Rules or pertinent statutes are ‘up to the task,’                    WKLUG UHTXLUHPHQW RI WKH EDGIDLWK H[FHSWLRQ +HUH WKH GLVWULFW FRXUW IRXQG
                                                                                WKDW )LUVW %DQN¶V ILOLQJ DQG SURVHFXWLRQ ZDV LQ WKH QDWXUH RI EDG IDLWK
they should be used. When they are not, a trial court may turn                  ,PSOLFLW LQ WKLV ILQGLQJ LV WKH ILQGLQJ WKDW )LUVW %DQN KDG WKH LPSURSHU
to its inherent power, but should exercise that power with                      SXUSRVHV RI DWWHPSWLQJ WR XVH WKH FRXUW V\VWHP WR WKUHDWHQ +DUWIRUG LQ DQ
caution.") (emphasis added and footnotes omitted).                              DWWHPSW WR IRUFH VHWWOHPHQW RU RWKHU DFWLRQ ZKHUH QRW RWKHUZLVH REWDLQDEOH
                                                                                XQGHU WKH UHOHYDQW OHJDO SULQFLSOHV DQG GHOD\ 7KH GLVWULFW FRXUW
                                                                                VHSDUDWHO\ VDLG WKDW LW FRXOG LGHQWLI\ WKH LPSURSHU SXUSRVH RI DWWHPSWLQJ
                                                                                WR FROOHFW RQ D PHULWOHVV FODLP EXW WKH GLVWULFW FRXUW GLG QRW UHDFK WKLV
                                                                                DUJXPHQW EHFDXVH LW KDG DOUHDG\ IRXQG WKDW )LUVW %DQN KDG DQ LPSURSHU
                                                                              SXUSRVH LQ ILOLQJ WKH VXLW :H WKHUHIRUH UHVSHFWLYHO\ GLVDJUHH ZLWK WKH
        7KH GLVVHQW DUJXHV WKDW WKH 7KLUG &LUFXLW DQG RWKHU DSSHOODWH FRXUWV    GLVVHQW¶V FKDUDFWHUL]DWLRQ WKDW ZH LPSURSHUO\ ³LQIHU>@ WKDW D FODLP LV ILOHG
³UHTXLUH GLVWULFW FRXUW WR FRQVLGHU ZKHWKHU WKH VDQFWLRQV FDQ EH DSSOLHG        IRU DQ µLPSURSHU SXUSRVH¶ LI WKH FODLP LV µLQYDOLG¶ DQG LW LV SXW IRUWK E\ D
SXUVXDQW WR DQ\ DSSOLFDEOH UXOH RU VWDWXWH EHIRUH LQYRNLQJ WKH FRXUW¶V          OLWLJDQW ZKR NQRZV WKDW WKH FODLP LV LQYDOLG´ 6HH GLVVHQW DW S  2XU
LQKHUHQW SRZHUV´    6HH   'LVVHQW 2S DW  :KLOH WKH 7KLUG &LUFXLW LQ         LQIHUHQFH LV LQ DFFRUG ZLWK WKLV &RXUW¶V UXOLQJ LQ =DFN WKDW >L@I IURP WKH
0RQWURVH   UHYHUVHG IRU D GLVWULFW FRXUW¶V IDLOXUH WR FRQVLGHU DSSOLFDEOH       IDFWV IRXQG RWKHU IDFWV PD\ EH LQIHUUHG ZKLFK ZLOO VXSSRUW WKH MXGJPHQW
UXOHV WKH 7KLUG &LUFXLW¶V KROGLQJ ZDV RQO\ WKDW ³D GLVWULFW FRXUW  VKRXOG      VXFK LQIHUHQFHV VKDOO EH GHHP WR KDYH EHHQ GUDZQ E\ WKH 'LVWULFW &RXUW
FRQVLGHU  ZKHWKHU DQ\ 5XOH ± RU VWDWXWHEDVHG VDQFWLRQV DUH XS WR WKH WDVN     )G DW  TXRWLQJ *URYHU +LOO *UDLQ &R  )G DW 
 )G DW  FLWDWLRQ RPLWWHG 7KH GLIIHUHQFH EHWZHHQ    0RQWURVH    DQG   &RQWUDU\ WR WKH GLVVHQW¶V DUJXPHQW WKLV FDVH LV IDU IURP D ³W\SLFDO FODVK
RXU UXOLQJ LV RQH RI GHJUHH 2XU UXOLQJ JUDQWV IOH[LELOLW\ WR WKH GLVWULFW      EHWZHHQ D EDQN DQG DQ LQVXUDQFH FRPSDQ\ RYHU WKH DSSOLFDWLRQ RI D
FRXUWV ZLWK WKH ULJKW WR UHYHUVH IRU IDLOXUH WR FRQVLGHU D FOHDUO\ DSSOLFDEOH   ILGHOLW\ LQVXUDQFH SROLF\´ 6HH GLVVHQW DW  +HUH )LUVW %DQN KLG WKH EDOO
UXOH ZLWKRXW DQ\ MXVWLILFDWLRQ DQG LV FRQVLVWHQW ZLWK   &KDPEHUV         WKH
                                                                     WKDW      E\ IDLOLQJ WR GLVFORVH YLWDO HYLGHQFH DQG HQJDJHG LQ PXOWLSOH GLVFRYHU\
FRXUW RUGLQDULO\ VKRXOG UHO\ RQ WKH 5XOHV UDWKHU WKDQ WKH LQKHUHQW SRZHU      YLRODWLRQV DQG YLRODWLRQV RI FRXUW RUGHUV ,I WKLV LV W\SLFDO OLWLJDWLRQ
 86 DW                                                                  FRQGXFW LQ VXFK FDVHV ZH VKRXOG GR DOO ZH FDQ WR GLVFRXUDJH LW
    )LUVW%DQNRI0DULHWWDY                 1R         1R                )LUVW%DQNRI0DULHWWDY       
      +DUWIRUG8QGHUZULWHUV                                                                                +DUWIRUG8QGHUZULWHUV

LW NQHZ ZDV DQ LQYDOLG FODLP XQGHU WKH WHUPV RI WKH %RQG        In our view, Chambers should be read broadly to permit the
$JUHHPHQW´ (PSKDVLV DGGHG  %XW KDYLQJ DOUHDG\                  district court to resort to its inherent authority to sanction bad-
FRQFOXGHGWKDW)LUVW%DQN¶VEDGIDLWK±RULPSURSHUSXUSRVH              faith conduct, even if the court has not expressly considered
±ZDVLQWKHQDWXUHRIEULQJLQJWKHDFWLRQWKHGLVWULFWFRXUW           whether such conduct could be sanctioned under all
VWDWHGWKDWLW³QHHGQRWUHDFK>WKHLVVXHRI)LUVW%DQN¶VDWWHPSW        potentially applicable rules or statutes. While a district court
WRDFWXDOO\SUHYDLORQWKHPHULWVRI&ODLP,,@WRILQGWKDW)LUVW        should ordinarily consider whether "the conduct could also be
%DQN¶VVXLWZDVLQEDGIDLWK´                                         sanctioned under the statute or the Rules," Chambers, 501
                                                                         U.S. at 50, there is nothing in Chambers that explicitly
   ,QDGGLWLRQWRHYLGHQFHRI)LUVW%DQN¶VEDGIDLWKLQILOLQJ           requires a court to determine whether "the conduct at issue is
WKLVDFWLRQWKHUHFRUGUHIOHFWVWKHGLVWULFWFRXUW¶VILQGLQJVWKDW      covered by one of the other sanctioning mechanisms." Id.
)LUVW %DQN IDLOHG WR FRPSO\ ZLWK VHYHUDO GLVFRYHU\ RUGHUV        We are reluctant to impose a wooden requirement where the
LVVXHGE\0DJLVWUDWH-XGJH$EHOLQFOXGLQJWKH$XJXVW               district court needs the discretion and flexibility to exercise its
3UHWULDO3UHOLPLQDU\2UGHUWKH2FWREHU            inherent authority to address various impermissible litigation
2UGHUWKDW)LUVW%DQNUHVSRQGWRDOORXWVWDQGLQJGLVFRYHU\QR
ODWHUWKDQ1RYHPEHUDQGWKH2FWREHU
2UGHUWKDWDOOGLVFRYHU\KDGWREHFRPSOHWHGE\0DUFK
6HHVXSUDQ
   7KHGLVWULFWFRXUW¶VILQGLQJVRQWKHZLWKKROGLQJRIWKH7RQWL
DIILGDYLWGHVSLWHGLVFRYHU\RUGHUVDQG+DUWIRUG¶VGLVFRYHU\
UHTXHVWV DUH FRQVLVWHQW ZLWK WKH &RXUW¶V DIILUPDQFH RI D
ILQGLQJ RI EDG IDLWK LQ 0LWDQ ZKHUH WKH SODLQWLII ZLWKKHOG
UHTXLUHG GRFXPHQWV RQ WKH LVVXH RI WKH GLVWULFW FRXUW¶V
MXULVGLFWLRQWKHUHE\H[WHQGLQJWKHSURFHHGLQJ)HG$SS[
DW2IFRXUVHWKHILOLQJRIDFOHDUO\PHULWOHVV
FODLPLQ&RXQW,,WKDWUHVXOWHGLQH[WHQVLYHGLVFRYHU\DQGDQ
DSSHDOLVHYLGHQFHRIDEDGIDLWKDQGDEXVHRIWKHFRXUWVDQG
LVVLPLODUWRWKHW\SHRIPLVFRQGXFWFRQGHPQHGLQ&KDPEHUV
  ,Q VXP WKH HYLGHQFH UHIOHFWV WKDW &ODLP ,, ZDV FOHDUO\
PHULWOHVVFRXQVHONQHZRUVKRXOGKDYHNQRZQLWDQGWKDW
)LUVW %DQN DFWHG LQ EDG IDLWK  7KH GLVWULFW FRXUW H[SUHVVO\
FRQFOXGHGWKDW)LUVW%DQNDFWHGLQEDGIDLWKLQEULQJLQJWKH
DFWLRQ,PSOLFLWLQWKLVILQGLQJLVWKDW)LUVW%DQNLPSURSHUO\
XVHGWKHFRXUWV\VWHPWRWU\WRIRUFHDUHVXOWWKDWLWFRXOGQRW
REWDLQXQGHUWKHDSSOLFDEOHODZZKLFKLVVHSDUDWHDQGGLVWULFW
IURP WKH LVVXH RI ZKHWKHU )LUVW %DQN ZDV DWWHPSWLQJ WR
SUHYDLORQWKHPHULWVRILWVODZVXLWDQGFROOHFWSD\PHQWRQD
     )LUVW%DQNRI0DULHWWDY                    1R          1R                  )LUVW%DQNRI0DULHWWDY         
       +DUWIRUG8QGHUZULWHUV                                                                                      +DUWIRUG8QGHUZULWHUV

                                                          
practices as        identified in this Circuit               DQG RWKHU        E\WKHEDQNWREHFRYHUHGXQGHUWKHERQG7KH'LVWULFW
                                                                                &RXUWDEXVHGLWVGLVFUHWLRQLQILQGLQJEDGIDLWK
     
       6HH 0LWDQ Y ,QW¶O )LGHOLW\ ,QV &R
                                          )HG $SS[  
                                                                              $SSHOODQW)LUVW%DQN¶V)LQDO)LUVW%ULHIDW
 WK &LU  XSKROGLQJ GLVWULFW FRXUW¶V VDQFWLRQV DJDLQVW
>SODLQWLII@ IRU KLV KLVWRU\ RI IRUXP VKRSSLQJ DQG DEXVLQJ WKH OHJDO             &RQWUDU\WR)LUVW%DQN¶VFRQWHQWLRQVWKHGLVWULFWFRXUWQHHG
SURFHVV LQFOXGLQJ IRU IDLOLQJ WR UHVSRQVH WR WKUHH VKRZ FDXVH RUGHUV WR      QRWPDNHDILQGLQJRIKDUDVVPHQWLQRUGHUWRFRQFOXGHWKDWWKH
SURGXFH HYLGHQFH WR VXSSRUW WKH GLVWULFW FRXUW¶V H[HUFLVH RI GLYHUVLW\        VXLWZDVILOHGIRUDQLPSURSHUSXUSRVHDQGLQEDGIDLWK$V
MXULVGLFWLRQ -D\QHV Y $XVWLQ  )HG $SS[   WK &LU       GLVFXVVHG WKLV &RXUW¶V SUHFHGHQWV HVWDEOLVK WKDW ³D GLVWULFW
>G@HIHQGDQW>V@ DWWHPSW>@ WR LQFOXGH QHZ WHUPV LQ WKH *HQHUDO 5HOHDVHV
WKDW ZHUH QRW LQFOXGHG LQ WKH 6HWWOHPHQW $JUHHPHQW DQG QRW DJUHHG WR RU       FRXUWPXVWILQGWKDWµWKHFODLPVDGYDQFHGZHUHPHULWOHVVWKDW
EDUJDLQHG IRU $PHULFDQ 7UXVW Y 6DELQR  )G   :/            FRXQVHONQHZRUVKRXOGKDYHNQRZQWKLVDQGWKDWWKHPRWLYH
 DW  WK &LU  VDQFWLRQLQJ SUR VH SODLQWLII IRU PDNLQJ       IRU ILOLQJ WKH VXLW ZDV IRU DQ LPSURSHU SXUSRVH VXFK DV
IULYRORXV MXULVGLFWLRQDO FKDOOHQJHV DQG GLDWULEHV DJDLQVW WKH ,QWHUQDO       KDUDVVPHQW¶´ %LJ  &RUS  )G DW  TXRWLQJ
5HYHQXH 6HUYLFHV DV ZHOO DV ILOLQJ DGGLWLRQDO SDSHUV LQ YLRODWLRQ RI WKH     6PLWK)GDWHPSKDVLVDGGHG7KLV&RXUWKDV
GLVWULFW FRXUW¶V RUGHU ,Q UH 7HQQ)OD 3DUWQHUV  )G  
WK &LU  DZDUGLQJ DWWRUQH\¶V IHHV IRU GHEWRU¶V IUDXGXOHQW FRQGXFW
                                                                              TXRWHGIDYRUDEO\WKH6HFRQG&LUFXLWGHFLVLRQLQ&RORPEULWR
IRU SURYLGLQJ PLVOHDGLQJ DQG LQFRPSOHWH GLVFORVXUHV LQ VHFXULQJ            Y .HOO\  )G  G &LU  VXPPDUL]LQJ LWV
FRQILUPDWLRQ RI LWV &KDSWHU  UHRUJDQL]DWLRQ SODQ &DOYLQ $VVRFV Y        KROGLQJDVIROORZV
*HQWU\  )G   :/  DW  WK &LU 
VDQFWLRQLQJ GHIHQGDQWV DQG D UHODWHG SDUW\¶V FRUSRUDWH RIILFHU IRU ILOLQJ      >,@QRUGHUWRDZDUGDWWRUQH\¶VIHHVXQGHUWKHEDGIDLWK
DQ DFWLRQ LQ YLRODWLRQ RI WKH GLVWULFW FRXUW¶V RUGHU EDUULQJ WKRVH SDUWLHV      H[FHSWLRQDGLVWULFWFRXUWPXVWILQGWKDWWKHSODLQWLII¶V
IURP PDNLQJ WKUHDWV RI OHJDO DFWLRQ DJDLQVW WKH SODLQWLII %DUNHU Y %DQN
2QH /H[LQJWRQ  )G   :/  DW   WK &LU 
                                                                                VXLW ZDV ERWK ³HQWLUHO\ ZLWKRXW FRORU    DVVHUWHG
VWDWLQJ LQ GLFWD WKDW WKH FRXUW¶V LQKHUHQW SRZHUV FRXOG KDYH EHHQ XVHG WR      ZDQWRQO\ IRU SXUSRVHV RI KDUDVVPHQW RU GHOD\ RU IRU
VDQFWLRQ D SODLQWLII IRU ILOLQJ D FRPSODLQW EDUUHG E\ D SULRU GHFLVLRQ HYHQ     RWKHULPSURSHUUHDVRQV1HLWKHUPHULWOHVVQHVVDORQH
WKRXJK WKH SODLQWLII GLG QRW VLJQ WKH FRPSODLQW 0DQQ Y 8QLY RI              QRULPSURSHUPRWLYHVDORQHZLOOVXIILFH´
&LQFLQQDWL  )G   :/  DW  Q WK &LU 
DIILUPLQJ VDQFWLRQV DJDLQVW GHIHQGDQWV IRU LPSRVLQJ XQGXH EXUGHQV RU        %LJ)GDWTXRWLQJ&RORPEULWR)G
H[SHQVHV RQ WKH >8QLYHUVLW\¶V@ 6WXGHQW +HDOWK 6HUYLFHV DQG IRU WKH
LVVXDQFH RI WKH H[ SDUWH FRPPXQLFDWLRQ LQ VXJJHVWLQJ HDUO\ FRPSOLDQFH
                                                                              DWHPSKDVLVDGGHG,QDZRUGKDUDVVPHQWLVEXWRQH
EHIRUH WKH RSSRVLQJ SDUW\ KDG DQ RSSRUWXQLW\ WR REMHFW XQGHU 5XOH  ,Q     W\SHRILPSURSHUSXUSRVH
5H 'RZQV  )G   WK &LU  DIILUPLQJ D EDQNUXSWF\
MXGJH¶V VDQFWLRQV DQG GHQ\LQJ DOO IHHV WR D EDQNUXSWF\ DWWRUQH\ ZKR IDLOHG       +HUHDVGLVFXVVHGWKHGLVWULFWFRXUWH[SOLFLWO\IRXQGWKDW
WR GLVFORVH KLV FRPSHQVDWLRQ DUUDQJHPHQW ZLWK WKH GHEWRU DV UHTXLUHG E\       )LUVW%DQN¶VVXLWDJDLQVW+DUWIRUGLVLQWKHQDWXUHRIEDGIDLWK
 86&   7HOHFKURQ ,QF Y ,QWHUJUDSK  )G   :/         LQEULQJLQJDQDFWLRQRUFDXVLQJDQDFWLRQ WREHEURXJKW¶
 WK &LU  XSKROGLQJ VDQFWLRQV DJDLQVW SODLQWLII IRU
OLWLJDWLRQ FRQGXFW    PDUNHG E\ D ORQJ KLVWRU\ RI QRQFRPSOLDQFH ZLWK      ,PSOLFLW LQ WKLV ILQGLQJ RI EDG IDLWK DQG WKH GHWDLOHG
GLVFRYHU\ UHTXHVWV DQG FRXUW RUGHUV VWRUP\ DWWRUQH\FOLHQW UHODWLRQVKLSV     GLVFXVVLRQRIWKHFKURQRORJ\VXSSRUWLQJLWLVWKDW)LUVW%DQN
DQG VLJQLILFDQW GHOD\ )UDQGRUVRQ 3URS Y 0LWRQ  )G           KDGWKHLPSURSHUSXUSRVHRIXVLQJWKHOHJDOV\VWHPWRWKUHDWHQ
:/  WK &LU  VDQFWLRQLQJ OLWLJDQW¶V LPSURSHU UHPRYDO RI          DQGKDUDVV+DUWIRUGLQDQDWWHPSWWRIRUFHVHWWOHPHQWRI&ODLP
VWDWH FRXUW DFWLRQ -RKQVRQ Y &OHYHODQG +HLJKWV8QLYHUVLW\ +HLJKWV          ,,  D FODLP RQ ZKLFK LW NQHZ LW FRXOG QRW SUHYDLO RQ WKH
6FKRRO 'LVW %G RI (G  )G   :/  DW   WK &LU
 DIILUPLQJ GLVWULFW FRXUW¶V VDQFWLRQ XQGHU LWV LQKHUHQW DXWKRULW\ DV
                                                                              PHULWV LQ OLWLJDWLRQ  7KLV LQIHUHQFH DULVHV IURP WKH GLVWULFW
ZHOO DV )HG 5 &LY 3  DQG  86&   DJDLQVW SODLQWLII¶V           FRXUW¶VDGGLWLRQDOVWDWHPHQWWKDWLW³FRXOGHDVLO\FRQFOXGHWKDW
DWWRUQH\ IRU UHSHDWHG GLVFRYHU\ YLRODWLRQV -RKQVRQ Y -RKQVRQ  )G    )LUVW%DQNILOHGVXLWLQDQDWWHPSWWRREWDLQSD\PHQWRQZKDW
    )LUVW%DQNRI0DULHWWDY                 1R         1R                      )LUVW%DQNRI0DULHWWDY           
      +DUWIRUG8QGHUZULWHUV                                                                                      +DUWIRUG8QGHUZULWHUV

  SRVVHVVLRQ)LUVW%DQNKDGQROHJDORUIDFWXDOEDVLVIRU               &LUFXLWV
  EULQJLQJVXLWDJDLQVW+DUWIRUG
                               
  :LWKWKHLQIRUPDWLRQFRQFHUQLQJ0U%LHKO¶VPRWLYDWLRQ                   :/  DW  WK &LU  ZDUQLQJ RI IXWXUH VDQFWLRQV
  LQWKHKDQGVRI)LUVW%DQNWKH%DQNZRXOGKDYHNQRZQ                  DJDLQVW DSSHOODQW ZKR KDG ILOHG KLV WKLUG DWWHPSW EHIRUH WKLV FRXUW WR
  WKDWOLWLJDWLQJWKLVPDWWHUZDVQRWQHFHVVDU\DWOHDVWQRW          YDFDWH WKH  VWDWH FRXUW MXGJPHQW   07.07    Y )D\HWWH &LUFXLW &RXUW

  XQWLODIWHUWKH\SUHVHQWHGWKLVLQIRUPDWLRQWR+DUWIRUG                )G   :/  WK &LU  DSSURYLQJ VDQFWLRQV IRU
  /RRNLQJ DW WKHVH IDFWV DORQH )LUVW %DQN¶V DFWLRQV              IXWXUH ILOLQJV E\ SODLQWLII ZKR KDG ILOHG QLQH ODZVXLWV LQ WKH GLVWULFW FRXUW
  EHVSHDNEDGIDLWK                                                     DOO RI ZKLFK ZHUH GLVPLVVHG DV IULYRORXV :UHQQ Y 9DQGHUELOW
                                                                         8QLYHUVLW\ +RVSLWDO  )G   :/  DW  WK &LU 
                                                                         HQMRLQLQJ IXUWKHU DSSHDOV E\ SUR VH OLWLJDQW VWDWLQJ WKLV FRXUW KDV WKH
-$DW7KHGLVWULFWFRXUWIXUWKHUQRWHGWKDW³+DUWIRUG           DXWKRULW\ WR HQMRLQ KDUDVVLQJ OLWLJDWLRQ XQGHU LWV LQKHUHQW DXWKRULW\ DQG WKH
SURYLGHG )LUVW %DQN ZLWK HYHU\ RSSRUWXQLW\ WR VXSSRUW LWV        $OO :ULWV $FW
FODLPLQFOXGLQJDOHWWHURXWOLQLQJZKDWVKRXOGEHFRQWDLQHG
                                                                             
LQ WKH SURRI RI ORVV DQG D YLVLW E\ 0U 3RZHUV ZKR                  $SSO\LQJ WKH DEXVH RI GLVFUHWLRQ VWDQGDUG WKH )LIWK &LUFXLW XSKHOG
VSHFLILFDOO\DVNHGIRUVXSSRUWLQJGRFXPHQWDWLRQWRVKRZWKDW             WKH GLVWULFW FRXUWs award of sanctions under its inherent power in Carroll
0U%LHKO¶VORDQVZHUHGLVKRQHVW´-$DW                   v. The Jaques Admiralty Law Firm, P.C., 110 F.3d 290 (5th Cir. 1997).
                                                                         In Carroll, the Fifth Circuit concluded that the district court did not err in
  7KXVUDWKHUWKDQSURYLGLQJLQIRUPDWLRQWR+DUWIRUGZKLFK              resorting to its inherent power to sanction an attorney for his behavior at
                                                                         a deposition, finding that "the usual rules were not up to the task. 110
FRXOGKDYHHQDEOHGLWWRDVVHVVWKHFRYHUDJHRI&ODLP,,XQGHU           F.3d at 293. The Ninth Circuit in Mark Indus., 50 F.3d at 732, also found
WKH SROLF\ )LUVW %DQN FKRVH WR KLGH WKH EDOO DQG ILOH WKLV   that the district court did not abuse its discretion by sanctioning an
DFWLRQZKHQLQIRUPHGWKDW+DUWIRUGEHOLHYHGWKDWWKHFODLP               attorney under its inherent power for entering into a stipulated order of
ZDV QRW FRYHUHG XQGHU WKH ERQG EHFDXVH RI WKH ODFN RI          dismissal without the consent of the client. In that case, the Ninth Circuit
HYLGHQFHRIPDQLIHVWLQWHQW                                             concluded that Rule 11 did not authorize sanctions in favor of a party
                                                                         against its own lawyer. Notwithstanding, Mark Indus. held that the trial
  )LUVW %DQN FRQWHQGV WKDW LWV IDLOXUH WR GLVFORVH %LHKO¶V       court has the inherent power, apart from the rules or statutes, to sanction
FRPPHQWLVQRWHYLGHQFHRIEDGIDLWK                                    attorneys for their willful abuse of judicial process or bad faith conduct.
                                                                         Id. The Third Circuit also found no abuse of discretion in Fellheimer,
    1RW WHOOLQJ WKH LQVXUDQFH FRPSDQ\ DERXW D                      Eichen & Braverman, P.C., v. Charter Technologies, Inc., 57 F.3d 1215,
                                                                         1227- 28 (3d Cir. 1995), upholding the imposition of sanctions as the
  FRQYHUVDWLRQZLWKDWKLHIWKDWPDGHQRGLIIHUHQFHWRWKH               proper exercise of the bankruptcy courts discretion under its inherent
  LQVXUDQFHFRPSDQ\LVQRWEDGIDLWK%DGIDLWKLVGHILQHG              power for the bad-faith conduct of the debtors attorneys.
  DVVLWXDWLRQVZKHUHWKHFODLPVZHUHEURXJKWIRULPSURSHU                    On the other hand, circuit courts have reversed district courts for
  SXUSRVHVVXFKDVKDUDVVPHQWRUGHOD\7KH'LVWULFW                abusing their discretion by imposing sanctions under their inherent power.
  &RXUWPDGHQRILQGLQJWKDWWKHFODLPZDVEURXJKWIRUDQ                In Gillette Foods, the Third Circuit considered whether the district court
  LPSURSHUSXUSRVHVXFKDVKDUDVVPHQWRUGHOD\                        had the inherent authority to impose sanctions under its inherent power
                                                                         against counsel for Gillette Foods Incorporated for including a tortious
    7KHILOLQJRIDODZVXLWDIWHUWKHUHKDVEHHQDGHQLDORI             interference claim in the second amended complaint. The district court
                                                                         imposed sanctions after recognizing that counsels conduct was beyond
  FRYHUDJH LV QRW EDG IDLWK EHFDXVH LW ZDV QRW ILOHG IRU       the reach of Rule 11 because he did not personally sign the complaint. In
  SXUSRVHVRIKDUDVVPHQWRUGHOD\7KHVXLWZDVILOHGWR                that case, the Third Circuit held that "Gillette Foodss reasonable claim
  VHHNUHFRYHU\XQGHUDQLQVXUDQFHERQGWKDWZDVEHOLHYHG                for tortious interference could not have been brought in bad faith, finding
                                                                         "it hard to conceive that the tortious interference claim survives Rule 11
     )LUVW%DQNRI0DULHWWDY                     1R           1R                     )LUVW%DQNRI0DULHWWDY          
       +DUWIRUG8QGHUZULWHUV                                                                                           +DUWIRUG8QGHUZULWHUV

 7KH6XSUHPH&RXUWVWDWHGWKDW>D@SULPDU\DVSHFWRIWKDW                    WR VDWLVI\ WKH LPSURSHU SXUSRVH UHTXLUHPHQW DQG LV
GLVFUHWLRQLVWKHDELOLW\WRIDVKLRQDQDSSURSULDWHVDQFWLRQIRU                VXSSRUWHGE\WKHHYLGHQFHLQWKHUHFRUG
FRQGXFWZKLFKDEXVHVWKHMXGLFLDOSURFHVV&KDPEHUV
86DW$VWKH6XSUHPH&RXUWQRWHGWRLPSRVHWKLV                        ,QKROGLQJWKDW)LUVW%DQNDFWHGLQEDGIDLWKWKHGLVWULFW
UHTXLUHPHQWLQHYHU\LQVWDQFHPD\KDYHWKHHIIHFWRIFDXVLQJ                    FRXUW IRXQG WKDW )LUVW %DQN KDG NQRZOHGJH RI %LHKO¶V
D GHOD\ LQ WKH SURFHHGLQJ WKDW LPSURSHUO\ UHZDUGV WKH                   FRPPHQWWKDWKHLQWHQWLRQDOO\LQFUHDVHGWKH0DVFUHWHOLQHRI
RIIHQGLQJSDUW\,QWHUSUHWLQJWKHSURFHHGLQJVRQWKHPHULWV                   FUHGLWZKHQLWILOHGLWVRULJLQDOSURRIRIORVVZLWK+DUWIRUGLQ
WR FRQGXFW VDQFWLRQV KHDULQJV PD\ VHUYH RQO\ WR UHZDUG D               -XO\ RI   'HVSLWH WKLV NQRZOHGJH )LUVW %DQN GLG QRW
SDUW\VHHNLQJGHOD\,GDWChambers, 501 U.S. at 56.                    SURYLGHLQIRUPDWLRQDERXW%LHKO¶VFRPPHQWWR+DUWIRUGLQWKH
Moreover, as the Seventh Circuit observed, district courts                      3URRIRI/RVVIRUPRULQDQ\RWKHUVXSSRUWLQJGRFXPHQWDWLRQ
need the discretion "to craft sanctions because the power to                    ,QIDFWGHVSLWHWKHERQGDJUHHPHQW¶VUHTXLUHPHQWRID³SURRI
sanction is essential for them to manage heavy case loads and                   RIORVVGXO\VZRUQWRZLWKIXOOSDUWLFXODUV´DQG+DUWIRUG¶V
to protect the interests of litigants." Graham, 2000 WL                         FRQWLQXDOUHTXHVWVIRULQIRUPDWLRQ)LUVW%DQNGLGQRWUHYHDO
717093, at *3 (citing Oliver v. Gramley, 200 F.3d 465, 466                      %LHKO¶VDOOHJHGFRPPHQWVXJJHVWLQJDPDQLIHVWLQWHQWWRKDUP
(7th Cir. 1999)).                                                               WKH EDQN XQWLO -XO\   ZKHQ )LUVW %DQN ILOHG WKH
                                                                                $IILGDYLWRI3DWULFN7RQWLLQRSSRVLWLRQWR+DUWIRUG¶VPRWLRQ
  As a practical matter, the district court should usually                      IRUVXPPDU\MXGJPHQW7KHGLVWULFWFRXUWIRXQG
inform the parties, as did the district judge here, that the
district court is considering using its inherent authority to                     )LUVW %DQN KDG LQ LWV SRVVHVVLRQ WKH UHTXLVLWH SURRI WR
                                                                                  VKRZWKDWLWVVHFRQGFODLPIHOOZLWKLQWKHFRYHUDJHRIWKH
                                                                                  %RQG $JUHHPHQW  :LWK WKLV LQIRUPDWLRQ LQ LWV

scrutiny, yet can be sanctioned as a claim brought in bad faith. Id. at 814-
15. The Third Circuit also found in Saldana v. Kmart Corp., 260 F.3d                
228, 238 (3d Cir. 2001) that an attorneys use of profanity and her post-               7KH GLVVHQW DUJXHV WKDW WKH GLVWULFW FRXUW GLG QRW PDNH DQ\ ILQGLQJV
verdict letter describing an expert witness as a "Nazi" did not justify the     WKDW )LUVW %DQN DFWHG ZLWK DQ LPSURSHU SXUSRVH $IWHU LWV VHYHQ SDJHV RI
                                                                                IDFWXDO ILQGLQJV WKH GLVWULFW FRXUW H[SUHVVO\ IRXQG WKDW ³WKHUH LV DQ
imposition of sanctions under the district courts inherent authority. In
                                                                                DEXQGDQFH RI HYLGHQFH ZKLFK GHPRQVWUDWHV WKDW )LUVW %DQN DFWHG LQ EDG
Saldana, the Third Circuit found that the district court improperly             IDLWK QRW RQO\ LQ ILOLQJ WKH FODLP EXW LQ SURVHFXWLQJ LW ,Q RXU UHYLHZ RI
imposed sanctions because the conduct was not "egregious" and because           D GLVWULFW FRXUW¶V IDFWXDO ILQGLQJV ³WKH DSSHOODWH FRXUW PXVW YLHZ WKH
another basis for sanctions existed in the form of a local rule. 260 F.3d at    HYLGHQFH LQ WKH OLJKW PRVW IDYRUDEOH WR LWV SURSRQHQW JLYLQJ WKH HYLGHQFH
238. The Seventh Circuit in Corley v. Rosewood Care Center, Inc. of             LWV PD[LPXP UHDVRQDEOH SUREDWLYH IRUFH DQG LWV PLQLPXP UHDVRQDEOH
Peoria, 142 F.3d 1041, 1958-59 (7th Cir. 1998) similarly vacated the            SUHMXGLFLDO YDOXH 3DVFKDO Y )ODJVWDU %DQN )6%  :/ 
district courtV DZDUG RI VDQFWLRQV XQGHU LWV LQKHUHQW SRZHUV ZKLFK ZDV        WK &LU  TXRWLQJ 8QLWHG 6WDWHV Y 6FKURFN  )G   WK
LPSRVHG DJDLQVW DQ DWWRUQH\ IRU ILOLQJ D IULYRORXV PRWLRQ ,Q &RUOH\ WKH       &LU 7KLV UXOH RI DSSHOODWH UHYLHZ SHUPLWV XV WR PDNH UHDVRQDEOH
6HYHQWK &LUFXLW IRXQG WKDW WR WKH H[WHQW WKH GLVWULFW FRXUW LQWHQGHG WR        LQIHUHQFHV IURP WKH IDFWV IRXQG E\ WKH GLVWULFW FRXUW =DFN  )G DW
LPSRVH WKH VDQFWLRQ XQGHU 5XOH  LW FOHDUO\ DEXVHG LWV GLVFUHWLRQ IRU         $V D PDWWHU RI ODZ WR ILOH D PHULWOHVV ODZVXLW ,3/ WR ZLWKKROG
QHLWKHU GHIHQGDQWV QRU WKH FRXUW FRPSOLHG ZLWK WKH UXOHs procedural            PDWHULDO HYLGHQFH LQ VXSSRUW RI D FODLP LV DQ LPSURSHU XVH RI WKH FRXUWV
requirements. Id. at 1058. The Seventh Circuit in Corley also found that       6HH 0DQVPDQQ Y 7XPDQ  )6XSS   ('3D  ,I
the court could not rely upon its inherent power because the attorney was       3ODLQWLII KDG DOOHJHG WKH 7XPDQV KDG LQWHQWLRQDOO\    ZLWKKHOG
not given an opportunity to respond to the defendants motion for               LQIRUPDWLRQ IURP WKHP WR ILOH D ODZVXLW WKH 7XPDQV NQHZ ZDV QRW
sanctions. Id. at 1059.                                                         ZDUUDQWHG 3ODLQWLII ZRXOG KDYH VWDWHG D FODLP DJDLQVW WKHP IRU ZURQJIXO
                                                                                XVH RI FLYLO SURFHHGLQJV
    )LUVW%DQNRI0DULHWWDY               1R        1R                )LUVW%DQNRI0DULHWWDY      
      +DUWIRUG8QGHUZULWHUV                                                                             +DUWIRUG8QGHUZULWHUV

  7KH HYLGHQFH LQ WKH UHFRUG FOHDUO\ VXSSRUWV WKH GLVWULFW    sanction particular conduct. The parties can present to the
FRXUW¶VILQGLQJWKDW)LUVW%DQN¶VFRXQVHONQHZRUVKRXOGKDYH         district court those rules or statutes that may be more
NQRZQWKDW&ODLP,,RILWVFRPSODLQWZDVZLWKRXWPHULWDQG           appropriate. The district court can then exercise its "informed
ZHDIILUPWKHGLVWULFWFRXUW¶VFRQFOXVLRQRQWKLVLVVXH              discretion" in selecting the appropriate authority. "The
                                                                      different grounds for ordering sanctions and shifting
,PSURSHU3XUSRVH5HTXLUHPHQW                                     attorney’s fees are distinct and require a close and careful
                                                                      analysis." In re Ruben, 825 F.2d 977, 983 (6th Cir. 1987). Of
   $VWRWKHWKLUGHOHPHQWUHTXLUHGWRDZDUGVDQFWLRQVXQGHU          course, there may be some instances in which the litigation
LWVLQKHUHQWSRZHUVWKHGLVWULFWFRXUWFRQFOXGHGEDVHGRQDQ        conduct is so egregious and the court’s inherent authority so
H[WHQVLYH UHYLHZ RI WKH HYLGHQFH LQ WKH UHFRUG WKDW )LUVW   clearly applicable that a district court can exercise its inherent
%DQN¶VVXLWDJDLQVW+DUWIRUGZDV³ODFHGZLWKEDGIDLWK-$         authority without the necessity of a full exposition on the
DW7KHGLVWULFWFRXUWH[SOLFLWO\IRXQGWKDW³)LUVW%DQN¶V        potentially applicable federal rules and statutes.
VXLWDJDLQVW+DUWIRUGLVLQWKHQDWXUHRIEDGIDLWKRIµEULQJLQJ
DQDFWLRQRUFDXVLQJDQDFWLRQWREHEURXJKW¶-$DW7KH         To be sure, the Court in Chambers cautioned that "inherent
GLVWULFW FRXUW SURYLGHG D GHWDLOHG FKURQRORJ\ RI WKH IDFWV    powers must be exercised with restraint and discretion. Id.
XQGHULWVKHDGLQJ)LUVW%DQN$FWHGLQ%DG)DLWK-$DW        at 44. Under Chambers, the appellate court reviews a district
$OWKRXJKWKHGLVWULFWFRXUWGLGQRWH[SOLFLWO\ODEHOLWVILQGLQJV     court’s resort to its inherent authority for an abuse of
LQWKHEDGIDLWKVHFWLRQRILWVRUGHUDVDILQGLQJRI³LPSURSHU       discretion and a district court’s failure to use a clearly
SXUSRVH´WKHUHFRUGDQG6L[WK&LUFXLWSUHFHGHQWUHIOHFWWKDW         applicable and effective sanction rule could constitute an
WKLVLVZKDWWKHGLVWULFWFRXUWLQWHQGHG6HHVXSUDQRWH         abuse of discretion. Chambers, 501 U.S. at 50. As noted by
)RU WKH UHDVRQV WKDW IROORZ ZH FRQFOXGH WKDW WKH GLVWULFW   the Third Circuit in Martin v. Brown, 63 F.3d 1252, 1265 (3d
FRXUW¶VILQGLQJWKDW)LUVW%DQNDFWHGLQEDGIDLWKLVVXIILFLHQW      Cir. 1995), "[g]enerally, a courts inherent power should be
                                                                      reserved for those cases in which the conduct of a party or an
                                                                      attorney is egregious and no other basis for sanctions exists.
                                                                      (citing Gillette Foods v. Bayernwald-Fruchteverwertung, 977
                                                                      F.2d 809, 813 (3rd Cir. 1992).
                                                                        The exercise of inherent authority is particularly
                                                                      appropriate for impermissible conduct that adversely impacts
                                                                      the entire litigation. In response to the contention in
                                                                      Chambers that the conduct at issue could have been addressed
                                                                      by Rule 11 and "other Rules", the Supreme Court responded:
                                                                        Much of the bad-faith conduct by Chambers, however,
                                                                        was beyond the reach of the Rules; his entire course of
                                                                        conduct throughout the lawsuit evidenced bad faith and
                                                                        an attempt to perpetrate a fraud on the court, and the
                                                                        conduct sanctionable under the Rules was intertwined
                                                                        within conduct that only the inherent power could
     )LUVW%DQNRI0DULHWWDY                    1R          1R                   )LUVW%DQNRI0DULHWWDY        
       +DUWIRUG8QGHUZULWHUV                                                                                       +DUWIRUG8QGHUZULWHUV

  address. In circumstances such as these in which all of                     WKDW WKH ILOLQJ RI D VXLW ZLWK ZKDW WKH LQVXUDQFH FDUULHU
  a litigant’s conduct is deemed sanctionable, requiring a                    EHOLHYHVWREHDGHILFLHQWSURRIRIORVVEDUVDVXLW´)LQDOO\
  court first to apply Rules and statutes containing                          )LUVW%DQNUHLWHUDWHVWKDWWKHGLVWULFWFRXUWHUUHGEDVHGRQD
  sanctioning provisions to discrete occurrences before                       ZDLYHUDUJXPHQW
  invoking inherent power to address remaining instances
  of sanctionable conduct would serve only to foster                             ,QRXUYLHZ)LUVW%DQN¶VDUJXPHQWVWKDWLWRULWVFRXQVHO
  extensive and needless satellite litigation, which is                       VKRXOGQRWKDYHEHHQH[SHFWHGWRNQRZWKDW)LUVW%DQNIDLOHG
  contrary to the aim of the Rules themselves.                                WRVDWLVI\WKHFRQGLWLRQSUHFHGHQWDUHXQSHUVXDVLYH*LYHQ
                                                                              2KLR¶V ORQJVWDQGLQJ UXOH UHTXLULQJ FRPSOLDQFH ZLWK DOO
Id. at 50-51, citing Advisory Committee’s Notes on 1983                       FRQGLWLRQVSUHFHGHQWLQDQLQVXUDQFHFRQWUDFWD5XOHOHWWHU
Amendment to Rule 11, 28 U.S.C. App., pp. 575-576.                            ZDVXQQHFHVVDU\WRFRQYH\WKHODFNRIPHULWIRU)LUVW%DQN¶V
                                                                              VHFRQGFODLPRQWKH0DVFUHWHORDQ(YHQLI+DUWIRUGGLGQRW
   Further, as noted in Chambers, there are significant                       ILOHD5XOHVDIHKDUERUOHWWHUDQGWKHGLVWULFWFRXUWGLGQRW
differences between Rule 11 sanctionsDQGLQKHUHQWSRZHU                    VSHFLI\WKDWWKHSURRIRIORVVZDVGHILFLHQW)LUVW%DQNVKRXOG
VDQFWLRQV5XOHDSSOLHVSULPDULO\WRSOHDGLQJDQGSDSHUV                 KDYH NQRZQ WKDW E\ QRW SURYLGLQJ D SURRI RI ORVV ZLWK
%\UQH Y 1H[KDW  )G   WK &LU                SDUWLFXODUV DERXW WKH 0DVFUHWH ORDQ )LUVW %DQN IDLOHG WR
$QRWKHUSULQFLSDOGLIIHUHQFHLVWKDWWKHLPSRVLWLRQRI5XOH                FRPSO\ZLWKWKHFRQGLWLRQSUHFHGHQWDVUHTXLUHGE\2KLRODZ
VDQFWLRQV UHTXLUHV D VKRZLQJ RI "objectively unreasonable                +HUH)LUVW%DQNQHYHUVSHFLILHGDQDPRXQWRIFODLPHGORVV
conduct," United States v. Koury Perez, 187 F.3d 1, 8 (1st                    IURPWKH0DVFUHWHORDQRQWKHSURRIRIORVVIRUPDQGQHYHU
Cir. 1999). In contrast, the imposition of inherent power                     VXSSOHPHQWHG WKH IRUP ZLWK IXUWKHU GRFXPHQWDWLRQ DV
sanctions requires a finding of bad faith. "A court may                       SURPLVHGRUDVUHSHDWHGO\UHTXHVWHGE\+DUWIRUG
impose sanctions pursuant to its inherent powers only when
it finds the action in question was taken in bad faith,"                        )LUVW%DQNZDVZHOODZDUHRIWKHFRQGLWLRQSUHFHGHQWDVLW
Lockary v. Kayfetz, 974 F.2d 1166, 1174 (9th Cir. 1992)                       DSSHDUVLQ6HFWLRQRIWKHILGHOLW\ERQGDJUHHPHQWDQGLV
(citing Chambers, 501 U.S. at 50), or conduct that is                         UHLWHUDWHG LQ +DUWIRUG¶V -XO\   OHWWHU WR )LUVW %DQN
"tantamount to bad faith." Roadway Express, Inc. v. Piper,                    +DUWIRUG LQGLFDWHG LQ D VHFRQG OHWWHU GDWHG 6HSWHPEHU 
447 U.S. 752, 767 (1980). Moreover, a Rule 11 monetary                        WKDW)LUVW%DQNKDVQRWGHPRQVWUDWHGWKDW%LHKODFWHG
sanction is limited to "only those expenses directly caused by                ZLWKD³PDQLIHVWLQWHQW´WRFDXVHDORVVWR)LUVW%DQN)LUVW
the [offending] filer." Cooter & Gell v. Hartmarx Corp., 496                  %DQNGLGQRWUHVSRQGWRWKH6HSWHPEHUWKOHWWHUDQGQHYHU
U.S. 384, 406-07 (1990). Where, as here, the offending                        VXSSOHPHQWHG LWV SURRI RI ORVV RU SURYLGHG DGGLWLRQDO
party’s conduct extends through the proceedings, Rule 11                      GRFXPHQWDWLRQ UHJDUGLQJ &ODLP ,,  ,QVWHDG DV WKH GLVWULFW
                                                                              FRXUW IRXQG )LUVW %DQN ³ZDLWHG DSSUR[LPDWHO\ IRXUWHHQ
                                                                              PRQWKVDIWHUILOLQJVXLWWRVXEPLWDQDIILGDYLWZKLFKSXUSRUWHG
                                                                            WRVXSSRUWWKHFODLP-$DW&RQVHTXHQWO\WKHGLVWULFW
       7KHUH DUH DOVR GLIIHUHQFHV EHWZHHQ 5XOH  VDQFWLRQV DQG LQKHUHQW      FRXUWFRQFOXGHGWKDW³>D@WWKHWLPHLWILOHGVXLW)LUVW%DQN
DXWKRULW\ VDQFWLRQV 5XOH  GRHV QRW UHTXLUH D VKRZLQJ RI EDG IDLWK
8QLWHG 6WDWHV Y &DOURV  )G   Q  WK &LU 
                                                                              ZDV ZHOO DZDUH RI WKLV FRQGLWLRQ SUHFHGHQW DQG WKHUHIRUH
6LPLODUO\ 5XOH 
V DXWKRUL]DWLRQ RI PRQHWDU\ VDQFWLRQV LV DOVR OLPLWHG WR   DZDUH RI WKH IDFW WKDW LWV VXLW ZDV ILOHG ZLWKRXW D OHJDO RU
H[SHQVHV FDXVHG E\ WKH IDLOXUH WR FRPSO\ ZLWK GLVFRYHU\ RUGHUV             IDFWXDOEDVLVDQGWKHUHIRUHZDVZLWKRXWDFRORUDEOHEDVLV,G
5RDGZD\ ([SUHVV ,QF Y 3LSHU  86    5XOH 
OLNHZLVH PD\ QRW DGGUHVV WKH VFRSH RI WKH ZURQJIXO FRQGXFW
    )LUVW%DQNRI0DULHWWDY                  1R         1R                  )LUVW%DQNRI0DULHWWDY        
      +DUWIRUG8QGHUZULWHUV                                                                                   +DUWIRUG8QGHUZULWHUV

   +HUH WKH GLVWULFW FRXUW GLG QRW DEXVH LWV GLVFUHWLRQ LQ      remedies would not address the injury that the district court
ILQGLQJWKDWWKHUHZDVQRFRORUDEOHEDVLVIRU&ODLP,,7RWKH           sought to remedy that included withholding evidence, the
FRQWUDU\ WKH HYLGHQFH LQ WKH UHFRUG VWURQJO\ VXSSRUWV WKH        consequences of the withholding, violating discovery orders
GLVWULFW FRXUW¶V ILQGLQJ   $GGLWLRQDOO\ ZLWK WKH SRVVLEOH       and extending the proceedings.
H[FHSWLRQ RI WKH 3DWULFN 7RQWL $IILGDYLW ILOHG ZLWK WKH
GLVWULFWFRXUWRQ-XO\)LUVW%DQNGLGQRWSURYLGHDQ\             Chambers leaves to the district courts "informed
SURRIWRHVWDEOLVKWKDW%LHKOPDGHWKHORDQZLWKD³PDQLIHVW              discretion" whether the applicable statutes or rules are "up to
LQWHQW´WRFDXVHWKHLQVXUHGKDUPDUHTXLUHPHQWIRUUHFRYHU\             the task"given the circumstances of the particular conduct.
XQGHUWKHERQG                                                        See Klein v. Stahl GMBH & Co. Maschinefabrik, 185 F.3d
                                                                          98, 109-11 (3rd Cir. 1999) (interpreting Chambers to mean
   )RU WKHVH UHDVRQV WKLV &RXUW DIILUPV WKH GLVWULFW FRXUW¶V     "that the Rules are not up to the task when they would not
ILQGLQJWKDWWKHUHZDVQRFRORUDEOHEDVLVIRU&ODLP,,RI)LUVW           provide a district court with the authority to sanction all of the
%DQN¶VFRPSODLQW                                                         conduct deserving of sanction"); Mark Indus., Ltd. v. Sea
                                                                          Captain's Choice, Inc., 50 F.3d 730, 732 (9th Cir.1995)
   &RXQVHO.QHZRU6KRXOG+DYH.QRZQWKH&ODLPZDV                      (noting that the inherent power to sanction generally should
     0HULWOHVV5HTXLUHPHQW                                                be invoked only if statutes or rules are not "up to the task");
  )LUVW%DQNQH[WDUJXHVWKDWWKHGLVWULFWFRXUWHUUHGLQILQGLQJ         Gillette Foods, 977 F.2d at 814 n.10 (construing the above-
WKDW)LUVW%DQNVKRXOGKDYHNQRZQWKDWWKHUHZDVDIDLOXUHRI             quoted paragraph from Chambers to refer to "the ability of a
FRQGLWLRQ SUHFHGHQW RQ WKH SURRI RI ORVV LVVXH IRU VHYHUDO       court to impose sanctions under its inherent power when
UHDVRQV)LUVW3ODLQWLIIFRQWHQGVLWZDVQRWPDGHDZDUHRILWV          some of the attorneys conduct could be sanctionable under
IDLOXUHRIFRQGLWLRQSUHFHGHQWEHFDXVH+DUWIRUGQHYHUVHQWLW             Rule 11 and other rules"). In the absence of a plainly
D³5XOHVDIHKDUERUOHWWHUVWDWLQJWKDWWKHFODLPVKRXOGEH            applicable rule, we likewise trust in the district court’s
GLVPLVVHGEHFDXVHWKHUHZDVQROHJDORUIDFWXDOJURXQGVWR                "informed discretion" when the circumstances require the
VXSSRUWWKHFODLP´6HFRQGEHFDXVHWKHSULRUGHFLVLRQVRI             exercise of its inherent authority.
WKHFRXUWZHUHEDVHGXSRQWKHODFNRIHYLGHQFHRIPDQLIHVW
LQWHQW³DUHDVRQDEOHDWWRUQH\ZRXOGQRWKDYHNQRZQWKDWWKH                 In the section of its Opinion entitled "First Bank Acted in
SURRI RI ORVV ZDV LQVXIILFLHQW EHFDXVH QHLWKHU WKH 'LVWULFW       Bad Faith", JA at 63, WKH GLVWULFW FRXUW PDGH WKH GHWDLOHG
&RXUW RU WKH 6L[WK &LUFXLW IRXQG VXPPDU\ MXGJPHQW WR EH          ILQGLQJVRIIDFWLQFOXGLQJWKDW)LUVW%DQNZDVDZDUHRI
DSSURSULDWH IRU WKH UHDVRQ WKDW WKH SURRI RI ORVV ZDV            WKHFRQGLWLRQSUHFHGHQWLQWKHERQGDJUHHPHQWEXWFKRVHWR
GHILFLHQW´7KLUG³$SSHOOHHKDVQHYHUFLWHGDFDVHWKDWKROGV           LJQRUH LW  )LUVW %DQN KDG QR OHJDO RU IDFWXDO EDVLV IRU
                                                                          EULQJLQJ VXLW DJDLQVW +DUWIRUG  ³)LUVW %DQN KDG
                                                                          LQIRUPDWLRQ LQ LWV SRVVHVVLRQIRU PRUH WKDQ WZR \HDUV WKDW
                                                                          ZRXOGKDYHPDGHWKHVHFRQGFODLPDUJXDEO\DORVVFRYHUHG
                                                                        E\WKH%RQG$JUHHPHQW´-$DW:LWKWKHLQIRUPDWLRQ
       $V GLVFXVVHG HDUOLHU ZH DIILUPHG WKH GLVWULFW FRXUW¶V JUDQW RI
VXPPDU\ MXGJPHQW WR +DUWIRUG RQ &RXQW ,, EXW KHOG WKDW ³WKH GLVWULFW     WKDW)LUVW%DQNKDGFRQFHUQLQJ0U%LHKO¶VLQIRUPDWLRQ³WKH
FRXUW HUUHG ZKHQ LW FRQVLGHUHG )LUVW %DQN¶V LQFRQVLVWHQW DQG XQWLPHO\     %DQNZRXOGKDYHNQRZQWKDWOLWLJDWLQJWKLVPDWWHUZDVQRW
DIILGDYLW ILOHG LQ UHVSRQVH WR +DUWIRUG¶V PRWLRQ IRU VXPPDU\ MXGJPHQW´   QHFHVVDU\±DWOHDVWXQWLODIWHUWKH\SUHVHQWHGWKLVLQIRUPDWLRQ
7KLV &RXUW DIILUPHG WKH GLVWULFW FRXUW¶V JUDQW RI VXPPDU\ MXGJPHQW RQ
&ODLP ,, DIWHU GHWHUPLQLQJ WKDW WKHUH DUH QR JHQXLQH LVVXHV RI IDFW LQ
                                                                          WR +DUWIRUG -$ DW  DQG  7RQWL GLG QRW PHQWLRQ KLV
GLVSXWH                                                                  FRQYHUVDWLRQ ZLWK %LHKO GHVSLWH 7RQWL¶V WZRKRXU
     )LUVW%DQNRI0DULHWWDY                      1R           1R                )LUVW%DQNRI0DULHWWDY       
       +DUWIRUG8QGHUZULWHUV                                                                                       +DUWIRUG8QGHUZULWHUV

FRQYHUVDWLRQZLWK3RZHUVDQG3RZHUV¶UHTXHVWIRUVXSSRUWLQJ                      H[SOLFLW ILQGLQJ RI EDG IDLWK  :H DOVR FRQFOXGH WKDW WKH
GRFXPHQWDWLRQ                                                               GLVWULFWFRXUW¶VRWKHUILQGLQJVRQ3ODLQWLII¶VOLWLJDWLRQFRQGXFW
                                                                                 WREHWDQWDPRXQWWREDGIDLWKSURYLGLQJPRUHWKDQDPSOH
   ,QDGGLWLRQLQWKHGLVWULFWFRXUW¶VRUGHUGDWHG0DUFK                    JURXQGVWRMXVWLI\WKHH[HUFLVHRILWVLQKHUHQWDXWKRULW\DQGWR
WKHGLVWULFWFRXUWGHWDLOHG)LUVW%DQN¶VYDULRXVGLVFRYHU\                 LPSRVHWKHVDQFWLRQRIDWWRUQH\IHHVDQGFRVWV
YLRODWLRQV,QWKH2UGHUVHWWLQJWKHHYLGHQWLDU\KHDULQJWKH
GLVWULFWFRXUWDOVRIRXQGWKDW)LUVW%DQNHVSHFLDOO\IDLOHGWR                   &ODLPVDGYDQFHGZHUHPHULWOHVVUHTXLUHPHQW
FRPSO\ ZLWK WKH 0DJLVWUDWH -XGJH¶V GLVFRYHU\ RUGHUV RI
$XJXVWDQG2FWREHURUGHUZKLFKUHTXLUHG                         +HUH WKH GLVWULFW FRXUW H[SUHVVO\ FRQFOXGHG WKDW )LUVW
WKDW)LUVW%DQNWRSURYLGHDOOGLVFRYHU\E\1RYHPEHU                    %DQN¶V&ODLP,,ZDVPHULWOHVV)LUVW%DQNFRQWHQGVWKDW
DQG WKDW DOO GLVFRYHU\ EH FRPSOHWHG E\ 0DUFK                    &ODLP,,ZDVQRWILOHGZLWKRXWDFRORUDEOHEDVLVEHFDXVH)LUVW
³)LQDOO\ RQ $SULO   WZHQW\VHYHQ GD\V DIWHU WKH                 %DQN¶V³UHDVRQDEOHEHOLHIZDVWKDWWKH0DVFUHWHORDQZDV
GLVFRYHU\GHDGOLQHKDGSDVVHGDQGWKUHHGD\VEHIRUHWKHFDVH                    UHFNOHVVO\PDGHZDVUHDVRQDEOHDQGWKHUHIRUHWKHLQIHUHQFH
GLVSRVLWLYHPRWLRQGHDGOLQH)LUVW%DQNSURGXFHGDQXPEHURI                     RIDPDQLIHVWLQWHQWWRFDXVH D ORVVZDVUHDVRQDEOHVRWKDW
GRFXPHQWV EXW IXUWKHU LQGLFDWHG WKDW WKH %DQN ZDV VWLOO                  WKHUH ZRXOG EH FRYHUDJH XQGHU WKH LQVXULQJ DJUHHPHQW
VHDUFKLQJIRUDGGLWLRQDOGRFXPHQWVDQGZRXOGSURGXFHWKHP                        $SSHOODQW¶V)LUVW7KLUG%ULHIDWS
DWDODWHUWLPH-$DW
                                                                                   7KH GLVWULFW FRXUW SURYLGHG VHYHUDO UHDVRQV IRU LWV
  +HUHDVLQ&KDPEHUVVRPHRI)LUVW%DQN¶VFRQGXFWZRXOG                       FRQFOXVLRQWKDW)LUVW%DQN¶VFODLPZDVZLWKRXWDFRORUDEOH
EH VDQFWLRQDEOH XQGHU 5XOH  LH ILOLQJ RI D FOHDUO\                EDVLV  )LUVW XQGHU ZHOO VHWWOHG 2KLR ODZ DQ HPSOR\HU¶V
PHULWOHVVFODLPZKLOH)LUVW%DQN¶VRWKHUFRQGXFWIDOOVRXWVLGH                  IDLOXUH WR FRPSO\ ZLWK WKH FRQGLWLRQ SUHFHGHQW SUHYHQWV
5XOHLHQRQFRPSOLDQFHZLWKGLVFRYHU\RUGHUVGHOD\VLQ                    UHFRYHU\,GFLWLQJ.RUQKDXVHUY1DWLRQDO6XU&R
SURYLGLQJGLVFRYHU\DQGZLWKKROGLQJPDWHULDOHYLGHQFH)LUVW                    1(2KLR.UDVVQ\Y0HWURSROLWDQ/LIH,QV&R
%DQN¶V 5XOH  FRQGXFW LV LQWHUWZLQHG ZLWK LWV RWKHU                     1(G2KLR+HUHWKHERQGDJUHHPHQW
PLVFRQGXFWWKDWQHHGHGWREHDGGUHVVHGE\WKHGLVWULFWFRXUW¶V                   SURYLGHGDFOHDUFRQGLWLRQSUHFHGHQWWRILOLQJVXLW
LQKHUHQWSRZHUV7KXVHYHQLI+DUWIRUGKDGFRPSOLHGZLWK
WKH5XOHVDIHKDUERUSURYLVLRQV5XOHZRXOGQRWFRYHU                         7KH GLVWULFW FRXUW DOVR UHMHFWHG )LUVW %DQN¶V ZDLYHU
)LUVW %DQN¶V RWKHU PLVFRQGXFW DQG GLVFRYHU\ GHOD\V QRU                   DUJXPHQW DV PHULWOHVV IRU VHYHUDO UHDVRQV  )LUVW %DQN
ZRXOG LW DSSO\ WR )LUVW %DQN¶V FRQGXFW LQ LQWHQWLRQDOO\                  QHYHU VXSSOLHG +DUWIRUG ZLWK D SURRI RI ORVV ZLWK IXOO
ZLWKKROGLQJWKH7RQWLDIILGDYLW                                            SDUWLFXODUVIRUWKHVHFRQGFODLPXQGHUWKHWHUPVRIWKH%RQG
                                                                                 $JUHHPHQWDVVXPLQJ)LUVW%DQN¶VDQDO\VLVRIWKHFDVHODZ
                                                                                 LVFRUUHFWDOOWKDWLVZDLYHGLVWKH%RQG$JUHHPHQW¶VWLPH
                                                                                 IUDPHDQGWKHGLVWULFWFRXUWGLGQRWDZDUGVDQFWLRQVEDVHG
     
       7KH GLVVHQW IDXOWV RXU FRQFOXVLRQ WKDW WKLV FRQGXFW LV ³EH\RQG WKH        XSRQWKHWLPHIUDPHDQGLQLWV6HSWHPEHUOHWWHU
UHDFK RI WKH 5XOHV´ DUJXLQJ WKDW ³WKH GLVWULFW FRXUW GLG QRW EDVH LWV ILQGLQJ   +DUWIRUGH[SUHVVO\LQGLFDWHGWKDWLW³UHVHUYHGDOOULJKWVDQG
RI EDG IDLWK RQ )LUVW %DQN¶V GLVFRYHU\ GHOD\V RU WKH IDFW WKDW )LUVW %DQN        GHIHQVHVDYDLODEOHWRLWXQGHUWKHERQGDQGDSSOLFDEOHODZ´
GLG QRW GLVFORVH WKH 7RQWL DIILGDYLW    ´ $00 GLVVHQW DW S  :H
GLVDJUHH +HUH WKH GLVWULFW FRXUW IRXQG WKDW WKH OLWLJDWLRQ ZDV ³ODFHG ZLWK
                                                                                 ZLWKUHJDUGWR&ODLP,,7KH&RXUWDJUHHVZLWKWKHGLVWULFW
EDG IDLWK´ DQG SURYLGHG D GHWDLOHG FKURQRORJ\ RI WKH IDFWV OHDGLQJ WR LWV        FRXUWWKDWWKLVZDLYHUDUJXPHQWLVPHULWOHVV
FRQFOXVLRQ ,Q LWV VHFWLRQ )LUVW %DQN $FWHG LQ %DG )DLWK WKH GLVWULFW
FRXUW H[SUHVVO\ IRXQG DV D IDFW WKDW )LUVW %DQN KDG NQRZOHGJH RI %LHKO¶V
     )LUVW%DQNRI0DULHWWDY                     1R           1R                    )LUVW%DQNRI0DULHWWDY          
       +DUWIRUG8QGHUZULWHUV                                                                                          +DUWIRUG8QGHUZULWHUV

5HSXEOLFRIWKH3KLOOLSLQHVY:HVWLQJKRXVH(OHFWULF&RUS                    %HFDXVH WKH GLVWULFW FRXUW GLG QRW EDVH LWV UXOLQJ RQ DQ
)GQG&LUHPSKDVLVLQRULJLQDO6HH                   HUURQHRXVYLHZRIWKHODZRUDFOHDUO\HUURQHRXVDVVHVVPHQW
DOVR,QUH3UXGHQWLDO,QV&R$PHULFDQ6DOHV3UDFWLFH                    RIWKHHYLGHQFHWKHGLVWULFWFRXUWGLGQRWDEXVHLWVGLVFUHWLRQ
)G   Q UG &LU  $OWKRXJK EDG IDLWK LV            LQWKHLQYRFDWLRQRILWVLQKHUHQWSRZHUVLQWKLVFDVH
XVXDOO\UHTXLUHGXQGHUWKHFRXUW¶VLQKHUHQWDXWKRULW\VXFK
VDQFWLRQVGRQRWDOZD\VUHTXLUHDVKRZLQJRIEDGIDLWK7KH                  % 7KH 'LVWULFW &RXUW¶V $SSOLFDWLRQ RI LWV ,QKHUHQW
(LJKWK &LUFXLW DOVR DXWKRUL]HV WKH XVH RI LQKHUHQW SRZHUV                  3RZHUV
VDQFWLRQ ZLWKRXW D VKRZLQJ RI EDG IDLWK IRU HWKLFDO UXOH
YLRODWLRQV E\ DWWRUQH\V  +DUODQ Y /HZLV  )G                  :HLQLWLDOO\QRWHWKDWWKHGLVWULFWFRXUWH[HUFLVHGFDXWLRQLQ
WK&LUFLWLQJ$QGHUVRQY'XQQ86                       H[HUFLVLQJ LWV LQKHUHQW SRZHUV E\ JLYLQJ QRWLFH RI LWV
:KHDWGLVFXVVLQJWKHLQKHUHQWSRZHUWRLPSRVH                     FRQVLGHUDWLRQFRQGXFWLQJDVHSDUDWHKHDULQJDQGFRQVLGHULQJ
VLOHQFHUHVSHFWDQGGHFRUXP                                             SRVWKHDULQJEULHIVLQGHWHUPLQLQJZKHWKHU)LUVW%DQNDFWHG
                                                                                LQEDGIDLWKDQGILOHGLWVFODLPZLWKRXWDFRORUDEOHEDVLV7KLV
  $IWHU D WKRURXJK UHYLHZ RI WKH UHFRUG WKH GLVWULFW FRXUW            LVLQDFFRUGZLWKRXUSUHFHGHQWV5D\$6FKDUHU	&RY
EDVHGLWVDZDUGRIDWWRUQH\IHHVRQ)LUVW%DQN¶VEDGIDLWK                   3ODEHOO5XEEHU3URGXFWV,QF)GWK&LU
                                                                                )LUVW%DQNKRZHYHUFRQWHQGVWKDWWKHGLVWULFWFRXUW
  8QGHULWVLQKHUHQWSRZHUWKLV&RXUWILQGVWKDWERWKEDVHV                    DEXVHGLWVGLVFUHWLRQLQWKHDSSOLFDWLRQRILWVLQKHUHQWSRZHUV
  XSRQZKLFKVDQFWLRQVDUHDSSURSULDWHDUHPHWLQWKLVFDVH                    LQILQGLQJWKDW&ODLP,,ZDVILOHGZLWKRXWDFRORUDEOHEDVLV
  )LUVW WKHUH LV HYLGHQFH LQGLFDWLQJ WKDW WKHUH ZDV QR                 DQGLQILQGLQJWKDW)LUVW%DQNDFWHGLQEDGIDLWKLQILOLQJDQG
  ³FRORUDEOHEDVLV´IRU&RXQW,,WKH0DVFUHWHOLQHRIFUHGLW                   SURVHFXWLQJLWVFODLP
  FODLP6HFRQGWKHUHLVDQDEXQGDQFHRIHYLGHQFHZKLFK
  GHPRQVWUDWHVWKDW)LUVW%DQNDFWHGLQEDGIDLWKQRWRQO\                        +HUHWKHGLVWULFWFRXUWDFNQRZOHGJHGWKDWEHIRUHDQDZDUG
  LQILOLQJWKHFODLPEXWLQSURVHFXWLQJLW                                   DWWRUQH\V IHHV XQGHU LWV LQKHUHQW SRZHUV WKH FRXUW PXVW
                                                                                ³>P@DNH DFWXDO ILQGLQJV RI IDFW WKDW GHPRQVWUDWH WKDW WKH
-$DW$VGLVFXVVHGEHORZWKHJHQHUDOILQGLQJLVDPSO\                     FODLPVDGYDQFHGZHUHPHULWOHVVWKDWFRXQVHONQHZRUVKRXOG
VXSSRUWHGE\WKHUHFRUG                                                        KDYH NQRZQ WKDW WKH FODLPV ZHUH PHULWOHVV DQG WKDW WKH
                                                                                FODLPVZHUHILOHGIRUDQLPSURSHUSXUSRVH´FLWLQJ%LJWKHUDWLRQDOHRI0DQQDQG-RKQVRQZHFRQFOXGH
WKDW WKH GLVWULFW FRXUW¶V ILQGLQJ KHUH WKDW WKH 3ODLQWLII¶V
FRQGXFW RI WKLV OLWLJDWLRQ LV ODFHG ZLWK EDG IDLWK LV DQ
                                                                                DOOHJHG VWDWHPHQWV PRUH WKDQ WZR \HDUV EHIRUH )LUVW %DQN ILOHG WKH 7RQWL
                                                                                DIILGDYLW GHVSLWH +DUWIRUG¶V QXPHURXV UHTXHVWV IRU WKH LQIRUPDWLRQ -$

                                                                              DW    7KLV FRQGXFW DOWKRXJK SURSHUO\ VDQFWLRQDEOH IDOOV EH\RQG WKH
       7KH GLVVHQW FKDUDFWHUL]HV WKLV VWDWHPHQW E\ WKH GLVWULFW FRXUW DV ³QRW   UHDFK RI 5XOH  $V GLVFXVVHG   8:57, LQ WKH 2UGHU ILQGLQJ WKH QHFHVVLW\
D ILQGLQJ DW DOO EXW RQO\ D EDUH OHJDO FRQFOXVLRQ´ 6HH 'LVVHQW 2S DW        IRU D VDQFWLRQV KHDULQJ WKH GLVWULFW FRXUW FLWHG )LUVW %DQN¶V QXPHURXV
HPSKDVLV LQ RULJLQDO :H UHVSHFWIXOO\ GLVDJUHH :H KDYH UXOHG LQ D            GLVFRYHU\ YLRODWLRQV   -$ DW    :H KDYH KHOG WKDW ³WKH IDLOXUH WR
VLPLODU FRQWH[W RQ WKH EDG IDLWK ILOLQJ RI D EDQNUXSWF\ SHWLWLRQ WKDW ³WKH      HYHQ PDNH DQ H[SUHVV ILQGLQJ RI D SDUWLFXODU IDFW GRHV QRW UHTXLUH UHYHUVDO
ILQGLQJ RI EDG IDLWK LV D IDFW EDVHG GHWHUPLQDWLRQ WKDW LV UHYLHZHG IRU FOHDU   LI D FRPSOHWH XQGHUVWDQGLQJ RI WKH LVVXHV PD\ EH KDG ZLWKRXW WKH DLG RI
HUURU´ ,Q UH 7ULGHQW $VVRF /WG 3¶6KLS  )G   WK &LU      VHSDUDWHILQGLQJV´ *URYHU +LOO *UDLQ &R Y %DXJKPDQ2VWHU ,QF 
%DG IDLWK SUHVHQWV DQ LVVXH RI LQWHQW WKDW LV D IDFWXDO LVVXH 3XOOPDQ         )G   WK &LU  FLWLQJ +XDUG6WHLQKHLVHU ,QF Y +HQU\
6WDQGDUG Y 6ZLQW  86   7UHDWLQJ LVVXHV RI LQWHQW DV        )G  WK &LU $FFRUG =DFN Y &RPPLVVLRQHU RI ,QWHUQDO
IDFWXDO PDWWHUV IRU WKH WULHU RI IDFW LV FRPPRQSODFH                        5HYHQXH  )G   WK &LU 
     )LUVW%DQNRI0DULHWWDY                    1R           1R                 )LUVW%DQNRI0DULHWWDY        
       +DUWIRUG8QGHUZULWHUV                                                                                      +DUWIRUG8QGHUZULWHUV

&RUS  )G DW  HPSKDVLV LQ RULJLQDO DQG RWKHU                   ,Q WZR RSLQLRQV WKLV &RXUW KDV XSKHOG D GLVWULFW FRXUW¶V
FLWDWLRQVRPLWWHG-$DW7KHGLVWULFWFRXUWDOVRFLWHGD              VDQFWLRQV LQ H[HUFLVH RI LWV LQKHUHQW DXWKRULW\ GHVSLWH
6HFRQG &LUFXLW FDVH DV EHLQJ LQ KDUPRQ\ ZLWK WKLV 6L[WK               REMHFWLRQV WKDW WKH RUGHUV LPSRVLQJ WKH VDQFWLRQV ODFNHG
&LUFXLW SUHFHGHQW EHFDXVH ERWK FLUFXLWV ³UHFRJQL]H>@ WKH                 VSHFLILFILQGLQJVRIEDGIDLWK,Q0DQQWKHGHIHQGDQWVDUJXHG
LQKHUHQWSRZHURIWKHGLVWULFWFRXUWWRVDQFWLRQEDVHGXSRQD                  WKDWQHLWKHUWKHPDJLVWUDWHMXGJHQRUWKHGLVWULFWMXGJHPDGH
ILQGLQJRIEDGIDLWKDQGWKHODFNRIDFRORUDEOHEDVLVIRUWKH                 DILQGLQJRIEDGIDLWKDQGWKHUHFRUGGRHVQRWVXSSRUWVXFKD
VXLW´FLWLQJ6FKODLIHU1DQFH	&R,QFY(VWDWHRI:DUKRO                ILQGLQJ   :/  DW   7KLV &RXUW QRWHG WKH
)GG&LU,Q6FKODLIHU1DQFHWKH                   PDJLVWUDWHMXGJH¶VILQGLQJWKDWWKHGHIHQGDQWVµYLRODWHGERWK
6HFRQG &LUFXLW KHOG WKDW ³>L@Q RUGHU WR LPSRVH VDQFWLRQV               WKHOHWWHUDQGWKHVSLULWRIWKHGLVFRYHU\UXOHVLQJHQHUDODQG
SXUVXDQWWRLWVLQKHUHQWSRZHUDGLVWULFWFRXUWPXVWILQGWKDW               5XOHLQSDUWLFXODU¶DVZHOODVWKHGLVWULFWFRXUW¶VUHIHUHQFH
WKHFKDOOHQJHGFODLPZDVZLWKRXWDFRORUDEOHEDVLVDQG                     WRWKHQHHGWRVDQFWLRQWKHGHIHQGDQWVIRUVXFKKDUPIXODQG
 WKH FODLP ZDV EURXJKW LQ EDG IDLWK LH PRWLYDWHG E\           LPSURSHUFRQGXFWFRQGXFWIRUZKLFKWKHGHIHQGDQWVKDYH
LPSURSHUSXUSRVHVVXFKDVKDUDVVPHQWRUGHOD\´,GDW                     VKRZQQRWWKHVOLJKWHVWUHPRUVH,GDW7KLV&RXUWWKHQ
FLWDWLRQVRPLWWHGDQGHPSKDVLVDGGHG                                        FRQFOXGHG>W@KHVHILQGLQJVDUHPRUHWKDQµWDQWDPRXQW¶WRD
                                                                               ILQGLQJRIEDGIDLWKRQWKHSDUWRIWKHGHIHQGDQWVWKH\DUH
  ,QWKLV&LUFXLW³EDGIDLWK´LVDUHTXLUHPHQWIRUWKHXVHRI                 H[SOLFLWILQGLQJVRIEDGIDLWK,G,Q-D\QHVZHREVHUYHGWKDW
WKHGLVWULFWFRXUW¶VLQKHUHQWDXWKRULW\5XQIROD)GDW               WKHGLVWULFWFRXUWGLGQRWXVHWKHSKUDVHµZLOOIXOO\DEXVHWKH
FLWDWLRQRPLWWHGEXWWKLV&LUFXLWKDVDOVRXSKHOGWKHXVHRI                MXGLFLDO SURFHVV¶ EXW WKH GLVWULFW FRXUW GLG FRQFOXGH WKDW
VXFKVDQFWLRQVIRUFRQGXFWWKDWZDVWDQWDPRXQWWREDGIDLWK                 GHIHQGDQWDWWHPSWHGWRµREVWUXFW¶DQGµGHOD\¶UHVROXWLRQRIWKH
0DQQ:/TXRWLQJ5RDGZD\([SUHVV                          DFWLRQ)HG$SS[$W7KLV&RXUWWKHQUXOHGWKDW
86DWDQGHYHQLQWKHDEVHQFHRIDVSHFLILFILQGLQJRI                ZHILQGWKDWWREHDVXIILFLHQWGLVFUHWLRQDU\ILQGLQJRIEDG
EDGIDLWK3ODEHOO5XEHHQ3URGXFWV)GDWFLWLQJ                  IDLWKWRMXVWLI\DQDZDUGRIDWWRUQH\IHHV,G
ZLWKUHVHUYDWLRQV*ULQQHOO%URV,QFY7RXFKH5RVV	&R
)GWK&LU                                                    0RUHRYHURWKHU&LUFXLWVKDYHIRXQGWKDWDVSHFLILFILQGLQJ
                                                                               RI EDG IDLWK LV QRW DOZD\V UHTXLUHG  $V WKH 7KLUG &LUFXLW
                                                                               REVHUYHG
                                                                                 $V-XVWLFH6FDOLDSRLQWHGRXWLQKLVGLVVHQWKRZHYHUWKH
                                                                               IDFWWKDWIHHVKLIWLQJDVDVDQFWLRQUHTXLUHVDILQGLQJRI
        %HFDXVH LQ LWV ILQGLQJV WKH GLVWULFW FRXUW UHOLHG XSRQ 6L[WK &LUFXLW
                                                                                 EDGIDLWKLQQRZD\PHDQVWKDWDOOVDQFWLRQVLPSRVHG
SUHFHGHQW DQG WKH 6HFRQG &LUFXLW GHFLVLRQ LQ 6FKODLIHU 1DQFH ZKLFK DV
GLVFXVVHG KROGV WKDW EDG IDLWK PHDQV LPSURSHU SXUSRVH LW LV FOHDU WKDW WKH
                                                                                 XQGHUWKHFRXUWV¶LQKHUHQWDXWKRULW\UHTXLUHGDILQGLQJRI
GLVWULFW FRXUW LQWHQGHG LWV ILQGLQJV RQ EDG IDLWK WR VHUYH DV ILQGLQJV RQ        EDGIDLWK,GDW6&WDW7KXVDFRXUW
LPSURSHU SXUSRVH 7KLV FRQFOXVLRQ LV IXUWKHU VWUHQJWKHQHG E\ WKH IDFW WKDW       QHHGQRWDOZD\VILQGEDGIDLWKEHIRUHVDQFWLRQLQJXQGHU
WKH GLVWULFW FRXUW H[SUHVVO\ FRPELQHG WKH ILUVW WZR UHTXLUHPHQWV RI              LWVLQKHUHQWSRZHUV>V@LQFHQHFHVVLW\GRHVQRWGHSHQG
DZDUGLQJ VDQFWLRQV WKDW WKH FODLP ZDV PHULWOHVV DQG FRXQVHO NQHZ RU             XSRQDOLWLJDQW¶VVWDWHRIPLQGWKHLQKHUHQWVDQFWLRQLQJ
VKRXOG KDYH NQRZQ WKDW LW ZDV PHULWOHVV LQWR D VLQJOH VHFWLRQ RI LWV
RSLQLRQ VHSDUDWH IURP LWV GLVFXVVLRQ RI WKH WKLUG UHTXLUHPHQW RI EDG
                                                                                 SRZHUPXVWH[WHQGWRVLWXDWLRQVLQYROYLQJOHVVWKDQEDG
IDLWKLPSURSHU SXUSRVH 7KLV &RXUW KDV OLNHZLVH XVHG LPSURSHU SXUSRVH          IDLWK  ,G VHH JHQHUDOO\ (VWDWH RI /HRQ 6SHDU Y
                               &RPSDUH 5XQIROD 	 $VVRFV
DQG EDG IDLWK LQWHUFKDQJHDEO\                              )G DW         &RPPLVVLRQHU RI ,56  )G   G &LU
 ZLWK %LJ  'HWURLW )HG¶Q RI
                      )G DW  TXRWLQJ                                   GLVFXVVLQJUROHRIEDGIDLWKLQVDQFWLRQLQJ
7HDFKHUV /RFDO   )G   WK &LU